<SUBMISSION>
      <TYPE>  10-Q
      <FILER>  
            <CIK>  0000866374
            <CCC>  xxxxxxx
      </FILER>
      <EMERGING-GROWTH-COMPANY>  
      <NOTIFY-INTERNET>  don.rozak@flextronics.com
      <PERIOD>  
      <SMALL-REPORTING-CO>  
      <SROS>  NASD
      <SUBMISSION-CONTACT>  
            <NAME>  EDGAR  Advantage  Service  Team
            <PHONE>  (800)  688  -  1933
      </SUBMISSION-CONTACT>

EDGAR DOCUMENT 10-Q goes here


Exhibit 10.01

 

EXECUTION VERSION

 

 

AMENDMENT NO. 1 TO TERM LOAN AGREEMENT

 

AMENDMENT NO. 1 TO TERM LOAN AGREEMENT, dated as of July 25, 2017 (this
“Amendment”), among FLEX LTD. (formerly: Flextronics International Limited), a
Singapore registered public company limited by shares and having company
registration no 199002645H, acting through its Bermuda branch, having a
principal place of business from which it conducts operations in accordance with
its permit located at 16 Par-la-Ville Road, Hamilton HM08 Bermuda (the
“Borrower” or “Flex”), THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as administrative
agent (in such capacity, the “Administrative Agent”), and the Lenders (as
defined below) party hereto.

 

PRELIMINARY STATEMENTS

 

A.                                 The Borrower, the Administrative Agent and
each lender from time to time party thereto (the “Lenders”) have entered into a
Term Loan Agreement, dated as of November 30, 2016 (as amended, restated,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Original Term Loan Agreement”).

 

B.                                  The Borrower has requested that, pursuant to
Section 10.01 of the Original Term Loan Agreement, the Lenders agree to certain
amendments to the Original Term Loan Agreement, and the undersigned Lenders (the
“Consenting Lenders”) have agreed to such request, subject to the terms and
subject to the conditions described herein.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the sufficiency and receipt of all of which is hereby
acknowledged, the parties hereto hereby agree as follows:

 

SECTION 1.                 Definitions and Rules of Interpretation.  Capitalized
terms used herein and not otherwise defined in this Amendment have the same
meanings as specified in the Original Term Loan Agreement as amended hereby (the
“Amended Term Loan Agreement”).  The rules of interpretation set forth in
Section 1.02 of the Original Term Loan Agreement shall be applicable to this
Amendment and incorporated herein by this reference.

 

SECTION 2.                 Amendment.  Effective as of the Amendment Effective
Date (as defined below), and subject to the terms and conditions set forth
herein and in reliance upon representations and warranties set forth herein, the
Original Term Loan Agreement is hereby amended such that, after giving effect to
all such amendments, it shall read in its entirety as attached hereto as
Exhibit A, with all revisions to the Original Term Loan Agreement reflected in
Exhibit A in blacklined format.  The amendments to the Original Term Loan
Agreement are limited to the extent specifically set forth above and no other
terms, covenants or provisions of the Original Term Loan Agreement are intended
to be affected hereby.

 

SECTION 3.                 Conditions of Effectiveness.  This Amendment shall
become effective as of the first date (such date being referred to as the
“Amendment Effective Date”) when each of the following conditions shall have
been satisfied:

 

(a)                               Execution of Documents.  The Administrative
Agent shall have received this Amendment, duly executed and delivered by (A) the
Borrower and (B) the Required Lenders (without respect to whether this Amendment
has been executed by all Lenders).

 

(b)                              Certificates of Responsible Officer.  The
Administrative Agent shall have received (i) a certificate of the secretary of
the Borrower (x) attaching true and correct copies of resolutions duly

 

--------------------------------------------------------------------------------


 

adopted by the board of directors of the Borrower authorizing the Borrower to
execute, deliver and perform its obligations under this Amendment, (y) either
confirming that there have been no changes in the bylaws or other governing
documents of the Borrower since the copies delivered on the Closing Date or
attaching a true and correct copy of any amended, restated or otherwise modified
bylaws or similar governing documents of the Borrower, as the case may be,
(z) certifying that there are no proceedings for the dissolution or liquidation
of such Person, together with a certified English translation thereof (if
appropriate) and (ii) a certificate of a Responsible Officer of the Borrower
certifying as to the matters set forth in Section 4(c) and Section 4(d) of this
Amendment on and as of the Amendment Effective Date.

 

(c)                               Good Standing Certificate.  The Administrative
Agent shall have received a certificate of good standing (or comparable
certificate) for the Borrower certified by the secretary of state (or comparable
public official) of its jurisdiction of organization (or, if such Person is
organized under the laws of any jurisdiction outside the United States, such
other evidence as the Administrative Agent may request to establish that such
Person is duly qualified to do business and in good standing under the laws of
such jurisdiction), together with an English translation thereof (if
appropriate).

 

(d)                              Opinions.  The Administrative Agent shall have
received a favorable legal opinion of (i) Curtis, Mallet-Prevost, Colt & Mosle
LLP, U.S. counsel to the Borrower, in form and substance reasonably acceptable
to the Administrative Agent, and (ii) general Singapore counsel to the Borrower,
each in form and substance reasonably acceptable to the Administrative Agent.

 

(e)                               Costs and Expenses.  The Administrative Agent
shall have received payment for the costs and expenses required to be reimbursed
on or before the Amendment Effective Date pursuant to Section 6.

 

For purposes of determining compliance with the conditions specified in this
Section 3, each Lender that has executed this Amendment shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Amendment Effective Date
specifying its objection thereto.

 

SECTION 4.                 Representations and Warranties.  The Borrower
represents and warrants as follows as of the date hereof:

 

(a)                               The execution, delivery and performance by the
Borrower of this Amendment are within the Borrower’s organizational powers and
have been duly authorized by all necessary organizational action of the
Borrower.  The execution, delivery and performance by the Borrower of this
Amendment (i) do not require any consent, license or approval of, registration
or filing with, or any other action by, any Governmental Authority or other
third party, except such as have been obtained or made and are in full force and
effect or are being made or obtained in a timely manner and once made or
obtained will be in full force and effect, (ii) will not violate any Requirement
of Law applicable to the Borrower or any of its Subsidiaries, and (iii) will not
violate any provision of, or result in the breach or the acceleration of, or
entitle any other Person to accelerate (whether after the giving of notice or
lapse of time or both), any Contractual Obligation of the Borrower; except, in
each case of clauses (ii) and (iii), to the extent that any such violation,
breach or entitlement would not reasonably be expected to result in a Material
Adverse Effect.

 

(b)                              This Amendment has been duly executed and
delivered by the Borrower.  Each of this Amendment and each other Loan Document
to which the Borrower is a party, after giving effect to the amendments pursuant
to this Amendment, is a legal, valid and binding obligation of the Borrower,

 

2

--------------------------------------------------------------------------------


 

enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency or similar laws affecting creditors’ rights generally and to general
principles of equity.

 

(c)                               Upon the effectiveness of this Amendment, no
Default shall exist.

 

(d)                              The representations and warranties of (i) the
Borrower contained in Article V of the Amended Term Loan Agreement and
Section 4(a) and Section 4(b) of this Amendment and (ii) each Loan Party
contained in each other Loan Document or in any document furnished at any time
under or in connection herewith or therewith, are (A) in the case of
representations and warranties that are qualified as to materiality, true and
correct, and (B) in the case of representations and warranties that are not
qualified as to materiality, true and correct in all material respects, in each
case on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct or true and correct in all material
respects, as the case may be, as of such earlier date; provided that the
representations and warranties contained in Section 5.09 of the Amended Term
Loan Agreement shall be deemed to refer to the most recent Financial Statements
furnished pursuant to subsections (a) and (b) of Section 6.01 of the Amended
Term Loan Agreement.

 

SECTION 5.                 Reference to and Effect on the Original Term Loan
Agreement and the Loan Documents.

 

(a)                               Except as expressly set forth herein, this
Amendment (i) shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent or the Borrower under the Original Term Loan Agreement or
any other Loan Document, and (ii) shall not alter, modify, amend or in any way
affect any of the terms, conditions, obligations, covenants or agreements
contained in the Original Term Loan Agreement or any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect.

 

(b)                              On and after the effectiveness of this
Amendment, this Amendment shall for all purposes constitute a “Loan Document”
under and as defined in the Amended Term Loan Agreement.

 

SECTION 6.                 Costs and Expenses.  The Company agrees to pay all
reasonable out-of-pocket expenses incurred by the Administrative Agent
(including the fees, charges and disbursements of counsel for the Administrative
Agent) in connection with this Amendment pursuant to Section 10.04(a) of the
Original Term Loan Agreement.

 

SECTION 7.                 Execution in Counterparts.  This Amendment may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  Delivery of an executed
counterpart of a signature page of this Amendment by facsimile, PDF format or
other electronic transmission shall be effective as delivery of a manually
executed counterpart of this Amendment.

 

SECTION 8.                 Notices.  All communications and notices hereunder
shall be given as provided in the Amended Term Loan Agreement.

 

SECTION 9.                 Severability. To the extent permitted by law, any
provision of this Amendment held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 

3

--------------------------------------------------------------------------------


 

SECTION 10.         Successors. The provisions of this Amendment shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted under Section 10.06 of the Amended Term Loan
Agreement.

 

SECTION 11.         Governing Law.  This Amendment shall be governed by and
construed in accordance with the laws of the State of New York.

 

[The remainder of this page is intentionally left blank]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

FLEX LTD., as the Borrower

 

 

 

 

 

 

 

By:

/s/ Manny Marimuthu

 

 

Name:

Manny Marimuthu

 

 

Title:

Authorized Signatory

 

 

[Amendment No. 1 to Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Administrative Agent,

 

 

 

 

 

By:

/s/ Lawrence Blat

 

Name:

Lawrence Blat

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as a Lender

 

 

 

 

 

By:

/s/ Lillian Kim

 

Name:

Lillian Kim

 

Title:

Director

 

 

 

[Amendment No. 1 to Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION,

as a Lender

 

 

 

 

 

 

 

By:

/s/ James Weinstein

 

 

Name:

James Weinstein

 

 

Title:

Managing Director

 

 

[Amendment No. 1 to Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF CHINA, NEW YORK

BRANCH, as a Lender

 

 

 

 

 

 

 

By:

/s/ Raymond Qiao

 

 

Name:

Raymond Qiao

 

 

Title:

Managing Director

 

 

[Amendment No. 1 to Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

MIZUHO BANK (USA), as a Lender

 

 

 

 

 

 

 

By:

/s/ Dan Guevara

 

 

Name:

Dan Guevara

 

 

Title:

Director

 

 

[Amendment No. 1 to Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

STATE BANK OF INDIA, NEW YORK

BRANCH, as a Lender

 

 

 

 

 

 

 

By:

/s/ Manoranjan Panda

 

 

Name:

Manoranjan Panda

 

 

Title:

VP & Head (Credit Management Cell)

 

 

[Amendment No. 1 to Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

STANDARD CHARTERED BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Daniel Mattern

 

 

Name:

Daniel Mattern

 

 

Title:

Associate Director

 

 

[Amendment No. 1 to Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit A to Amendment No. 1 to Term Loan Agreement

 

See attached.

 

--------------------------------------------------------------------------------


 

Exhibit A

 

 

 

 

 

 

 

 

 

 

TERM LOAN AGREEMENT

 

Dated as of November 30, 2016,

 

among

 

FLEX LTD.,
as Borrower,

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as Administrative Agent,

 

and

 

The Other Lenders Party Hereto

 

SUMITOMO MITSUI BANKING CORPORATION,
as Syndication Agent,

 

and

 

BANK OF CHINA, NEW YORK BRANCH,

DBS BANK, LTD.,

INDUSTRIAL AND COMMERCIAL BANK OF CHINA LIMITED,

NEW YORK BRANCH

and

MIZUHO BANK (USA),
as Co-Documentation Agents

and

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

SUMITOMO MITSUI BANKING CORPORATION,

BANK OF CHINA, NEW YORK BRANCH,

DBS BANK, LTD.,

and

MIZUHO BANK (USA),
as
Joint Lead Arrangers and Joint Bookrunners

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

Page

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

30

1.03

Accounting Terms

31

1.04

Rounding

32

1.05

Times of Day; Rates

32

ARTICLE II.

THE COMMITMENTS AND BORROWINGS

33

2.01

The Term A Loans

33

2.02

Borrowings, Conversions and Continuations of Loans

33

2.03

Prepayments

34

2.04

Repayment of Loans

41

2.05

Interest

41

2.06

Fees

42

2.07

Computation of Interest and Fees

42

2.08

Evidence of Debt

43

2.09

Payments Generally; Administrative Agent’s Clawback

43

2.10

Sharing of Payments by Lenders

45

2.11

Increase in Term A Facility

45

2.12

New Term Facilities

47

2.13

Defaulting Lenders

48

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

50

3.01

Taxes

50

3.02

Illegality

55

3.03

Inability to Determine Rates

56

3.04

Increased Costs

57

3.05

Compensation for Losses

58

3.06

Mitigation Obligations; Replacement of Lenders; Certificates

58

3.07

Survival

59

ARTICLE IV.

CONDITIONS PRECEDENT TO BORROWINGS

59

4.01

Conditions of Initial Borrowing

59

4.02

Conditions to all Borrowings

62

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

62

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS (continued)

 

 Section

 

Page

5.01

Due Incorporation, Qualification, Etc.

62

5.02

Authority

63

5.03

Enforceability

63

5.04

Non-Contravention

63

5.05

Approvals

63

5.06

No Violation or Default

63

5.07

Litigation

64

5.08

Title; Possession Under Leases

64

5.09

Financial Statements

64

5.10

Employee Benefit Plans

64

5.11

Other Regulations

66

5.12

Patent and Other Rights

66

5.13

Governmental Charges

66

5.14

Margin Stock

66

5.15

Subsidiaries, Etc.

67

5.16

Solvency, Etc.

67

5.17

No Withholding, Etc.

67

5.18

No Material Adverse Effect

67

5.19

Accuracy of Information Furnished

67

5.20

Representations as to Foreign Obligors

67

5.21

Taxpayer Identification Number; Other Identifying Information

68

5.22

OFAC

68

5.23

Anti-Corruption Laws

69

5.24

EEA Financial Institutions

69

ARTICLE VI.

AFFIRMATIVE COVENANTS

69

6.01

Information

69

6.02

Books and Records

72

6.03

Inspections

73

6.04

Insurance

73

6.05

Taxes, Governmental Charges and Other Indebtedness

73

6.06

Use of Proceeds

73

6.07

General Business Operations

73

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS (continued)

 

 Section

 

Page

6.08

Pari Passu Ranking

74

6.09

PATRIOT Act

74

6.10

Subsidiary Guarantors

74

6.11

Anti-Corruption Laws

77

ARTICLE VII.

NEGATIVE COVENANTS

78

7.01

Indebtedness

78

7.02

Liens

80

7.03

Asset Dispositions

83

7.04

Mergers, Acquisitions, Etc.

84

7.05

Investments

85

7.06

Dividends, Redemptions, Etc.

86

7.07

Change in Business

87

7.08

Employee Benefit Plans

87

7.09

Transactions With Affiliates

88

7.10

Accounting Changes

88

7.11

Burdensome Contractual Obligations

89

7.12

Financial Covenants

90

7.13

Sanctions

90

7.14

Anti-Corruption Laws

90

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

90

8.01

Events of Default

90

8.02

Remedies Upon Event of Default

94

8.03

Application of Funds

95

8.04

Lender Rate Contract Remedies

95

ARTICLE IX.

ADMINISTRATIVE AGENT

95

9.01

Appointment and Authority

95

9.02

Rights as a Lender

96

9.03

Exculpatory Provisions

96

9.04

Reliance by Administrative Agent

97

9.05

Delegation of Duties

97

9.06

Resignation of Administrative Agent

97

9.07

Non-Reliance on Administrative Agent and Other Lenders

98

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS (continued)

 

 Section

 

Page

9.08

No Other Duties, Etc.

98

9.09

Administrative Agent May File Proofs of Claim

98

9.10

Guaranty Matters

99

ARTICLE X.

MISCELLANEOUS

100

10.01

Amendments, Etc.

100

10.02

Notices; Effectiveness; Electronic Communication

101

10.03

No Waiver; Cumulative Remedies; Enforcement

103

10.04

Expenses; Indemnity; Damage Waiver

104

10.05

Payments Set Aside

106

10.06

Successors and Assigns

106

10.07

Treatment of Certain Information; Confidentiality

111

10.08

Right of Setoff

113

10.09

Interest Rate Limitation

113

10.10

Counterparts; Integration; Effectiveness

113

10.11

Survival of Representations and Warranties

114

10.12

Severability

114

10.13

Replacement of Lenders

114

10.14

Governing Law; Jurisdiction; Etc.

115

10.15

Waiver of Jury Trial

116

10.16

California Judicial Reference

117

10.17

No Advisory or Fiduciary Responsibility

117

10.18

Electronic Execution of Assignments and Certain Other Documents

118

10.19

Judgment Currency

118

10.20

Bermuda Branch; Full Recourse Obligations

118

10.21

USA Patriot Act

119

10.22

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

119

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

Page

 

SCHEDULES

 

1.01(i)

Ineligible Material Subsidiaries

1.01(ii)    

Initial Subsidiary Guarantors

2.01

Commitments and Applicable Percentages

5.15

Subsidiaries

5.21

Identification Number for the Borrower

7.01

Existing Secured Indebtedness

7.05

Investments

10.02

Administrative Agent’s Office; Certain Addresses for Notices

 

EXHIBITS

 

Form of

A

Loan Notice

B

Term Note

C

Compliance Certificate

D

Assignment and Assumption

E

Subsidiary Guaranty

F

Guarantor Release Certificate

G

Administrative Questionnaire

H

U.S. Tax Certificates

 

--------------------------------------------------------------------------------


 

TERM LOAN AGREEMENT

 

This TERM LOAN AGREEMENT (“Agreement”) is entered into as of November 30, 2016,
among FLEX LTD. (formerly known as: Flextronics International Ltd.), a Singapore
companyLimited), a Singapore registered public company limited by shares and
having company registration no 199002645H, acting through its Bermuda branch,
having a principal place of business from which it conducts operations in
accordance with its permit located at 16 Par-la-Ville Road, Hamilton HM08
Bermuda (the “Borrower” or “Flex”), acting, subject to Section 10.20 hereof,
through its Bermuda branch, each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and THE BANK OF
TOKYO-MITSUBISHI UFJ, LTD., as Administrative Agent.

 

RECITALS

 

WHEREAS, the Borrower, the lenders party thereto and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., as administrative agent, entered into that certain
Term Loan Agreement dated as of August 30, 2013 (as amended by Amendment No. 1
dated as of May 21, 2014, the “Existing Flex Term Loan Agreement”);

 

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent provide a term loan facility to, among other things, refinance the
Existing Flex Term Loan Agreement, and the Lenders and the Administrative Agent
are willing to do so on the terms and subject to the conditions set forth
herein;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

ARTICLE I.       DEFINITIONS AND ACCOUNTING TERMS

 

1.01     Defined Terms.  As used in this Agreement, the following terms shall
have the meanings set forth below:

 

“2013 Indenture” means that certain Indenture, dated as of February 20, 2013,
between the Borrower and U.S. Bank, as trustee, with respect to an aggregate
principal amount of up to $500,000,000 of the Borrower’s 4.625% notes due 2020,
an aggregate principal amount of up to $500,000,000 of the Borrower s 5.000%
notes due 2023, and any additional notes issued thereunder, and initial or
successive refinancings thereof (which shall include any amendments,
modifications, renewals, refundings or replacements thereof).

 

“2015 Indenture” means that certain Indenture, dated as of June 8, 2015, between
the Borrower and U.S. Bank, as trustee, with respect to an aggregate principal
amount of up to $600,000,000 of the Borrower’s 4.750% notes due 2025, and any
additional notes issued thereunder, and initial or successive refinancings
thereof (which shall include any amendments, modifications, renewals, refundings
or replacements thereof).

 

“Acceptable Discount” has the meaning specified in Section 2.03(a)(ii).

 

1

--------------------------------------------------------------------------------


 

“Acceptable Prepayment Amount” has the meaning specified in Section 2.03(a)(ii).

 

“Acceptance Date” has the meaning specified in Section 2.03(a)(ii).

 

“Act” has the meaning specified in Section 6.09.

 

“Adjusted Revenues” means, in respect of any Subsidiary of Flex for any period,
total revenues for such Subsidiary for such period, less Intercompany Revenues
for such period.

 

“Administrative Agent” means MUFG in its capacity as administrative agent under
any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address as set
forth on Schedule 10.02, or such other address as the Administrative Agent may
from time to time notify to the Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit G or any other form approved by the
Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Agent Parties” has the meaning specified in Section 10.02(c).

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” has the meaning specified in the introductory paragraph hereto.

 

“Agreement Currency” has the meaning specified in Section 10.19.

 

“Anti-Boycott Rules” has the meaning specified in Section 1.06(a).

 

“Applicable Discount” has the meaning specified in Section 2.03(a)(ii).

 

“Applicable Foreign Obligor Documents” has the meaning specified in Section
5.20(a).

 

“Applicable Percentage” means (a) in respect of the Term A Facility, with
respect to any Term A Lender at any time, the percentage (carried out to the
ninth decimal place) of the Term A Facility represented by the principal amount
of such Term A Lender’s Term A Loans at such time, which as of the Closing Date
shall be as set forth opposite the name of such Lender on Schedule 2.01 hereto,
and (b) in respect of any Incremental Term Facility, with respect to any Lender
under such Incremental Term Facility at any time, the percentage (carried out to
the ninth decimal place) of the Incremental Term Facility represented by the
principal amount of such Lender’s Incremental Term Loans under such Facility at
such time.  The initial Applicable Percentage of each Lender in respect of each
Facility is set forth opposite the name of such Lender on Schedule 2.01 or2.01,
in the Assignment and Assumption pursuant to which such Lender becomes a party

 

2

--------------------------------------------------------------------------------


 

hereto, or in any documentation executed by such Lender pursuant to Section [  
      ], as applicable.

 

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:

 

Pricing
Level

Debt Ratings
S&P/Fitch/Moody’s
/Fitch

Eurodollar
Rate Loans

Base Rate
Loans

1

BBB or better/Baa2 or better/ BBB or better

1.125%

0.125%

2

BBB-/Baa3/ BBB-

1.375%

0.375%

3

BB+/Ba1/ BB+

1.625%

0.625%

4

BB/Ba2/ BB

1.875%

0.875%

5

worse than
BB/Ba2/BB

2.125%

1.125%

 

“Debt Rating” means, as of any date of determination, (i) the long term issuer
credit rating of the Borrower as determined by S&P, (ii) the issuer rating (PDR)
of the Borrower as determined by Moody’s (or, if no such issuer rating is in
effect, then the corporate family rating of the Borrower as determined by
Moody’s), and/or (iii) the long term issuer credit rating (IDR) of the Borrower
as determined by Fitch (collectively, the “Debt Ratings”); provided that (a) if
two of the three respective Debt Ratings issued by the foregoing rating agencies
are the same level, then the Pricing Level for such Debt Ratings shall apply;
(b) if the respective Debt Ratings issued by the foregoing rating agencies all
differ, then the Pricing Level for the middle level of such Debt Ratings shall
apply (with the Debt Rating for Pricing Level 1 being the highest and the Debt
Rating for Pricing Level 5 being the lowest); (c) if the Borrower has only two
Debt Ratings and such Debt Ratings issued by the two rating agencies differ by
one level, then the Pricing Level for the lower of such Debt Ratings shall apply
(with the Debt Rating for Pricing Level 1 being the highest and the Debt Rating
for Pricing Level 5 being the lowest); (d) if the Borrower has only two Debt
Ratings and such Debt Ratings issued by the foregoing rating agencies differ by
more than one level, then the Pricing Level that is one level lower than the
Pricing Level of the higher Debt Rating shall apply; (e) if the Borrower has
only one Debt Rating, the Pricing Level that is one level lower than that of
such Debt Rating shall apply; and (d) if the Borrower does not have any Debt
Rating, Pricing Level 5 shall apply.

 

Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section 4.01(a)(ix). 
Thereafter, each change in the Applicable Rate resulting from a publicly
announced change in the Debt Rating shall be effective, during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change.

 

3

--------------------------------------------------------------------------------


 

“Appropriate Lender” means, at any time, with respect to the Term A Facility or
any Incremental Term Facility, a Lender that has a Commitment with respect to
such Facility or holds a Term A Loan or an Incremental Term Loan, respectively,
at such time.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means, collectively, MUFG, Sumitomo Mitsui Banking Corporation, Bank
of China, New York Branch, DBS Bank Ltd. and Mizuho Bank (USA), each in its
capacity as co-lead arranger and co-bookrunner.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit D or any other form approved by the Administrative Agent.

 

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Loan Prepayment pursuant to Section 2.03(a)(ii); provided that the
Borrower shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent); provided, further, that neither the Borrower nor any of its
Affiliates may act as the Auction Agent.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C. §
101, et seq.), as amended.

 

“BAML Credit Agreement” means the Credit Agreement dated as of June 30, 2017,
among Flex, the “Designated Borrowers” party thereto, Bank of America, as the
administrative agent, and the “Lenders” party thereto and initial or successive
refinancings thereof (which shall include any amendments, modifications,
renewals, refundings or replacements thereof).

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as published from time to time in The Wall Street Journal, as the
“US Prime Rate” and (c) the Eurodollar Rate for an Interest Period of one month
plus 1.00%.  If the “US Prime Rate” referenced above is no longer

 

4

--------------------------------------------------------------------------------


 

published by The Wall Street Journal, the Administrative Agent, in its exercise
of reasonable judgment, shall substitute another reasonably comparable means of
determining a prime rate. The Administrative Agent will give the Borrower notice
of such substitution.  Any change in the published “US Prime Rate” will be
effective on the day the change is published in The Wall Street Journal.  Any
substitution of the “US Prime rate” will be effective on the day the
Administrative Agent gives the Borrower notice of such substitution.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.  All
Base Rate Loans shall be denominated in Dollars.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.01.

 

“Borrowing” means a Term A Borrowing or an Incremental Term Borrowing, as the
context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and if
such day relates to any interest rate settings as to a Eurodollar Rate Loan, any
fundings, disbursements, settlements and payments in respect of any such
Eurodollar Rate Loan, or any other dealings to be carried out pursuant to this
Agreement in respect of any such Eurodollar Rate Loan, means any such day on
which dealings in deposits in Dollars are conducted by and between banks in the
London interbank Eurodollar market.

 

“Capital Leases” means any and all lease obligations that, in accordance with
GAAP, are required to be capitalized on the books of a lessee.

 

“CFC” means a “controlled foreign corporation” described in Section 957(a) of
the Code.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means, the occurrence of any of the following events with
respect to Flex, (a) the acquisition after the date hereof by any person or
group of persons (within the meaning of Section 13 or 14 of the Securities
Exchange Act of 1934 (as amended, the “Exchange Act”)) of (A) beneficial
ownership (within the meaning of Rule 13d-3 promulgated by the SEC under the
Exchange Act) of 50% or more of the outstanding Equity Securities of Flex
entitled to

 

5

--------------------------------------------------------------------------------


 

vote for members of the board of directors (or similar governing body), or (B)
all or substantially all of the assets of Flex; or (b) during any period of 12
consecutive calendar months, individuals who are directors of Flex on the first
day of such period (“Initial Directors”) and any directors of Flex who are
specifically approved by two-thirds of the Initial Directors and previously
approved directors shall cease to constitute a majority of the board of
directors of Flex before the end of such period.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

 

“Code” means the Internal Revenue Code of 1986 as amended.

 

“Commitment” means a Term A Commitment or an Incremental Term Loan Commitment,
as the context may require.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Tangible Assets” shall meanmeans, with respect to Flex and its
Subsidiaries, the aggregate amount of assets (determined on a consolidated basis
and in accordance with GAAP) after deducting therefrom all goodwill, trade
names, trademarks, patents, licenses, unamortized debt discount and expense,
treasury stock and other like intangibles (in each case, determined on a
consolidated basis and in accordance with GAAP).

 

“Contingent Obligation” means, without duplication, with respect to any Person,
(a) any Guaranty Obligation of that Person and (b) any direct or indirect
obligation or liability, contingent or otherwise, of that Person (i) in respect
of any Surety Instrument issued for the account of that Person or as to which
that Person is otherwise liable for reimbursement of drawings or payments or
(ii) in respect of any Rate Contract that is not entered into in connection with
a bona fide hedging operation that provides offsetting benefits to such Person. 
The amount of any Contingent Obligation shall (subject, in the case of Guaranty
Obligations, to the last sentence of the definition of “Guaranty Obligation”) be
deemed equal to the maximum reasonably anticipated liability in respect thereof
(subject to reduction as the underlying liability so guaranteed is reduced from
time to time), and shall, with respect to item (b)(ii) of this definition, be
marked to market on a current basis.

 

“Contractual Obligation” of any Person means any indenture, note, lease, loan
agreement, security, deed of trust, mortgage, security agreement, guaranty,
instrument, contract, agreement or other form of contractual obligation or
undertaking to which such Person is a party or by which such Person or any of
its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

6

--------------------------------------------------------------------------------


 

“CFC” means a “controlled foreign corporation” described in Section 957(a) of
the Code.Convertible Indebtedness” means Indebtedness of Flex having a feature
which entitles the holder thereof to convert or exchange all or a portion of
such Indebtedness into or by reference to Equity Securities of Flex.

 

“Debt/EBITDA Ratio” means, with respect to Flex and its Subsidiaries, as of any
date of determination, the ratio, determined on a consolidated basis in
accordance with GAAP, of:

 

(a)        The total Indebtedness of Flex and its Subsidiaries on such date;
provided, however, that in computing the foregoing sum, (i) there shall be
excluded therefrom any Indebtedness to the extent the proceeds thereof are (A)
legally segregated from Flex’s or such Subsidiaries’ other assets and (B) either
(1) only held in the form of cash or cash equivalents or (2) used by Flex or its
Subsidiaries for a purpose approved in advance from time to time by the Required
Lenders and, (ii) there shall be included as a component of total Indebtedness,
without duplication and regardless of whether constituting Indebtedness as
defined herein, all Securitization Attributable Indebtedness and (iii) any
Subordinated Convertible Indebtedness shall only be included therein to the
extent it would be classified as indebtedness in accordance with GAAP,

 

to

 

(b)        EBITDA for the four fiscal quarter period ending on such date.

 

“Debt Rating” has the meaning specified in the definition of “Applicable Rate.”

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, suspension of payments, rearrangement, receivership, insolvency,
judicial management, composition, arrangement, reorganization, or similar debtor
relief laws of the United States or other applicable jurisdictions from time to
time in effect and affecting the rights of creditors generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to the Base Rate plus (i) the
Applicable Rate, if any, applicable to Base Rate Loans plus (ii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum.

 

“Defaulting Lender” means, subject to Section 2.13(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Term Loans, within
three Business Days of the date required to be funded by it hereunder unless
such Lender notifies the Administrative Agent and the Borrower in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, (b) has notified the Borrower or the Administrative
Agent in writing that it does not intend to comply with its funding obligations
hereunder or has made a public statement to that effect (unless such writing or
public

 

7

--------------------------------------------------------------------------------


 

statement relates to such Lender’s obligation to fund a Loan hereunder and
states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent, to confirm in writing to the
Administrative Agent that it will comply with its funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent), or (d) has, or has a direct or indirect parent company that has, become
the subject of a Bail-In Action.

 

“Designated Jurisdiction” means any country, territory or region to the extent
that such country, territory or region itself is the subject of any Sanction.

 

“Discounted Loan Prepayment” has the meaning specified in Section 2.03(a)(ii).

 

“Discounted Prepayment Determination Date” has the meaning specified in Section
2.03(a)(ii).

 

“Discounted Prepayment Effective Date” means in the case of a Discount Range
Prepayment Offer or a Solicited Discounted Prepayment Offer, five (5) Business
Days following the Discount Range Prepayment Response Date or the Solicited
Discounted Prepayment Response Date, as applicable, in accordance with Section
2.03(a)(ii), unless a shorter period is agreed to between the Borrower and the
Auction Agent.

 

“Discount Range” has the meaning specified in Section 2.03(a)(ii).

 

“Discount Range Prepayment Amount” has the meaning specified in Section
2.03(a)(ii).

 

“Discount Range Prepayment Notice” means a written notice of Discount Range
Prepayment Offers made pursuant to Section 2.03(a)(ii) in form reasonably
satisfactory to the Auction Agent.

 

“Discount Range Prepayment Offer” means the irrevocable written offer by a
Lender submitted in response to an invitation to submit offers following the
Auction Agent’s receipt of a Discount Range Prepayment Notice.

 

“Discount Range Prepayment Response Date” has the meaning specified in Section
2.03(a)(ii).

 

“Discounted Loan Prepayment” has the meaning specified in Section 2.03(a)(ii).

 

“Discounted Prepayment Determination Date” has the meaning specified in Section
2.03(a)(ii).

 

“Dollar” and “$” means lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state or other political subdivision of the United States.

 

8

--------------------------------------------------------------------------------


 

“EBITDA” means, with respect to Flex and its Subsidiaries (including, for
purposes of this definition and if required to be consolidated for GAAP
purposes, the Unrestricted Subsidiaries), for any period, the sum, determined on
a consolidated basis in accordance with GAAP, of the following:

 

(a)        Thethe net income or net loss of Flex and its Subsidiaries for such
period before provision for income taxes;

 

plus

 

(b)        Thethe sum (without duplication and to the extent deducted in
calculating net income or loss in clause (a) above) of (i) all Interest Expense
of Flex and its Subsidiaries accruing during such period, (ii) all depreciation
and amortization expenses of Flex and its Subsidiaries accruing during such
period and (iii) any other noncash charges of Flex and its Subsidiaries incurred
in such period, including noncash charges for stock options, performance shares
or other equity-based compensation (it being understood and agreed that the term
“noncash charges” does not include charges which consist of, or require an
accrual of or cash reserve for, anticipated cash charges in subsequent periods);

 

plus

 

(c)        Anan amount, not to exceed $100,000,000 in any consecutive
four-quarter period, equal to the sum (without duplication and to the extent
deducted in calculating net income or loss in clause (a) above) of all one-time
cash charges associated with (i) merger- or acquisition-related expenses
(including legal fees, investment banking fees and other similar fees and
expenses), in connection with any merger or acquisition entered into or
consummated by Flex or any of its Subsidiaries which is otherwise permitted
under this Agreement, (ii) restructuring costs incurred by Flex or any of its
Subsidiaries in connection with any restructuring entered into or consummated by
Flex or any of its Subsidiaries which is otherwise permitted under this
Agreement, and (iii) net losses from the early extinguishment of notes or other
Indebtedness; in each case paid in such period and calculated in accordance with
GAAP; provided, however, that no one-time cash charges in connection with
merger- or acquisition-related expenses shall be added to the calculation of
EBITDA if Flex and its Subsidiaries, in connection with any merger or
acquisitionSpecified Transaction to which such expenses relate, shall have
adjusted EBITDA on a pro forma basis to give effect to such merger or
acquisitionSpecified Transaction as if such merger or acquisitionSpecified
Transaction had occurred as of the first day of such period as described in the
next succeeding paragraphlast sentence of this definition.

 

If Flex or any of its Subsidiaries acquires (whether by purchase, merger,
consolidation or otherwise) any Person as a new Subsidiary or all or
substantially all of the assets or property of any Person,consummates any
Specified Transaction during any period in respect of which EBITDA is to be
determined, (x) such EBITDA for such period may, in the sole discretion of Flex,
be determined on a pro forma basis as if such acquisitionSpecified Transaction
occurred as of the first day of such period or (y) solely with respect to any
Specified Asset Acquisition, to the extent that Flex (A) determines that

 

9

--------------------------------------------------------------------------------


 

the portion of EBITDA for such period attributable to the assets or property
acquired in such Specified Asset Acquisition is not reasonably determinable or
obtainable for such period and (B) for the avoidance of doubt, does not give pro
forma effect to such Specified Asset Acquisition pursuant to clause (x) above,
then, the portion of EBITDA attributable to the assets or property acquired in
such Specified Asset Acquisition for such period may, in the sole discretion of
Flex, be determined based on available historical information for such period
regarding costs of goods sold (it being understood, for the avoidance of doubt,
that such costs of goods sold shall not include any amounts that are margin or
profit) and volume for the products manufactured and/or services provided with
the assets or property acquired in such Specified Asset Acquisition, in each
case, for such period and by applying a margin that is based solely on
contractual commitments (to the extent such contractual commitments are in
existence as of the applicable date of calculation) to which such assets or
property are subject for such period; provided, that, no EBITDA shall be
included pursuant to the foregoing clauses (x) or (y) for any period to the
extent duplicative of any items otherwise included in the calculation of EBITDA
for such period, whether through a pro forma adjustment or otherwise.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
personPerson entrusted with public administrative authority of any EEA Member
Country (including any delegee) having responsibility for the resolution of any
EEA Financial Institution.

 

“Elementum” means Elementum SCM (Cayman) Ltd.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b) (subject to such consents, if any, as may be
required under Section 10.06(b)).

 

“Eligible Material Subsidiary” shall meanmeans, at any time of determination,
any Material Subsidiary that is not then an Ineligible Material Subsidiary.

 

“Employee Benefit Plan” shall meanmeans any employee benefit plan within the
meaning of section 3(3) of ERISA maintained or contributed to by the Borrower,
any Material Subsidiary or any ERISA Affiliate, other than a Multiemployer Plan.

 

“Enabling Period” has the meaning specified in Section 7.03(a).

 

“Environmental Laws” means all the Governmental Rules and Contractual
Obligations relating to the protection of human health and the environment,
including those pertaining to the reporting, licensing, permitting,
investigation or remediation of emissions, discharges, releases, or

 

10

--------------------------------------------------------------------------------


 

threatened releases of Hazardous Materials into the air, surface water,
groundwater, or land, or relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transportation, handling of, or exposure to,
Hazardous Materials.

 

“Equity Securities” of any Person means (a) all common stock, preferred stock,
participations, shares, partnership interests, membership interests, beneficial
interests in a trust or other equity interests in such Person (regardless of how
designated and whether or not voting or non-voting) and (b) all warrants,
options and other rights to acquire any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any Person which is treated as a single employer with
the Borrower or any Material Subsidiary under Section 414 of the Code.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar Base Rate” has the meaning specified in the definition of Eurodollar
Rate.

 

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:

 

Eurodollar Rate =

Eurodollar Base Rate

1.00 – Eurodollar Reserve Percentage

 

 

 

Where,

 

“Eurodollar Base Rate” means for any Interest Period:

 

(a)                               the rate per annum equal to the London
Interbank Offered Rate (“LIBOR”) or a comparable or successor rate, which rate
is approved by the Administrative Agent, as displayed on pages LIBOR01 of the
Reuters screen (currently referred to on such screen as “ICE LIBOR”) (or on any
successor or substitute page on such screen that displays such rate as
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two London Banking Days prior to the commencement of such
Interest Period, for Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period; provided that,
to the extent a comparable or successor rate is approved by the Administrative
Agent in connection with any rate set forth in this definition, the approved
rate shall be applied in a manner consistent with market practice; provided,
further that to the extent such market practice is not administratively feasible
for the Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.  If such rate is
not available at such time for any reason, then the “Eurodollar Base Rate” for
such Interest Period shall be the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the first day of such Interest Period in Same Day Funds in the approximate
amount of the Eurodollar Rate Loan being made, continued or converted by the
Lenders and with a term equivalent to such Interest Period would be offered by
the

 

11

--------------------------------------------------------------------------------


 

Administrative Agent’s London branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
London Banking Days prior to the commencement of such Interest Period;

 

(b)                          for any interest calculation with respect to a Base
Rate Loan on any date, the rate per annum equal to LIBOR, at approximately 11:00
a.m., London time determined two London Banking Days prior to such date for
Dollar deposits being delivered in the London interbank market for a term of one
month commencing that day; and

 

(c)                               if LIBOR shall be less than zero, such rate
shall be deemed zero for purposes of this Agreement.

 

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurodollar funding (currently referred to
as “Eurodollar liabilities”).  The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.  Eurodollar Rate Loans shall be denominated in Dollars.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Subsidiary” has the meaning specified in Section 6.07.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes; (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Sections 3.06(b) or 10.13) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 3.01, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office; (c) Taxes
attributable to such Recipient’s failure (other than as a result of a Change in
Law) to comply with Section 3.01(g); and (d) any U.S. federal withholding Taxes
imposed under FATCA.  Notwithstanding anything to the contrary contained in this
definition, “Excluded Taxes” shall not include any withholding tax, other than
taxes described in clauses (a)(i) and (ii) above, imposed at any time on
payments made

 

12

--------------------------------------------------------------------------------


 

by or on behalf of a Foreign Obligor to any Lender hereunder or under any other
Loan Document, provided that such Lender shall have complied with
Section 3.01(g).

 

“Existing Flex Indentures” means the Indenture dated as of February 20, 2013
among Flex, certain of its Subsidiaries and U.S. Bank National Association, as
trustee, governing the 4.625% Notes due 2020 and 5.000% Notes due 2023 and the
Indenture dated as of June 8, 2015 among Flex, certain of its Subsidiaries and
U.S. Bank National Association, as trustee, governing the 4.750% Notes due 2025,
in each case, as may be refinanced, renewed, extended, restructured or replaced.

 

“Existing BAML Credit Agreement” means the Credit Agreement dated as of
March 31, 2014, among Flex, the “Designated Borrowers” party thereto, Bank of
America, as the administrative agent, and the “Lenders” party thereto, as may be
refinanced, renewed, extended, restructured or replaced.

 

“Existing Flex Term Loan Agreement” has the meaning specified in the recitals
hereto.

 

“Existing Secured Indebtedness” means the secured Indebtedness existing on the
Closing DateJune 30, 2017 specified on Schedule 7.01.

 

“Facility” means the Term A Facility or an Incremental Term Facility, as the
context may require.

 

“FASB” means the Financial Accounting Standards Board.

 

“FASB ASC” means the Accounting Standards Codification of FASB.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
AgreementClosing Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average (rounded upwards, if necessary, to the next 1/100 of
1%) of the quotations for such day for such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by it.

 

“Fee Letter” means the letter agreement, dated October 18, 2016 between the
Borrower and MUFG.

 

“Financial Statements” means, with respect to any accounting period for any
Person, statements of income, shareholders’ equity and cash flows of such Person
for such period, and a

 

13

--------------------------------------------------------------------------------


 

balance sheet of such Person as of the end of such period, setting forth in each
case in comparative form figures for the corresponding period in the preceding
fiscal year if such period is less than a full fiscal year or, if such period is
a full fiscal year, corresponding figures from the preceding annual audit, all
prepared in reasonable detail and in accordance with GAAP.

 

“Fitch” means Fitch Ratings Inc. and any successor thereto.

 

“Flex” has the meaning specified in the introductory paragraph hereto.

 

“Flextronics (Hungary)” means Flextronics International KFT, a Hungarian
company.

 

“Flextronics Sales (Mauritius)” means Flextronics Sales & Marketing (A-P) Ltd.,
a Mauritius company.

 

“Foreign Lender” means a Lender that is resident or organized under the
Requirements of LawsGovernmental Rules of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

“Foreign Obligor” means the Borrower and any Loan Party that is a Foreign
Subsidiary.

 

“Foreign Plan” shall meanmeans any employee benefit plan maintained or
contributed to by the Borrower or any of its Subsidiaries which is mandated or
governed by any Governmental Rule of any Governmental Authority other than the
United States.

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a state thereof or the District of
Columbia.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of FASB or such other principles as may be approved by a
significant segment of the accounting profession in the United States, that are
applicable to the circumstances as of the date of determination, consistently
applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

14

--------------------------------------------------------------------------------


 

“Governmental Charges” shall meanmeans, with respect to any Person, all levies,
assessments, fees, claims or other charges imposed by any Governmental Authority
upon such Person or any of its property or otherwise payable by such Person.

 

“Governmental Rule” means any law, rule, regulation, ordinance, order, code
interpretation, judgment, decree, directive, guidelines, policy or similar form
of decision of any Governmental Authority.

 

“Granting Lender” has the meaning specified in Section 10.06(h).

 

“Guarantor Release Certificate” has the meaning specified in
Section 6.10(b)means a certificate in substantially in the form of Exhibit F
duly executed by a Responsible Officer of Flex and delivered to the
Administrative Agent.

 

“Guaranty Obligation” means, with respect to any Person, subject to the last
sentence of this definition, any direct or indirect liability of that Person
with respect to any indebtedness, lease, dividend, letter of credit or other
obligation (other than endorsements of instruments for collection or deposits in
the ordinary course of business) (the “primary obligations”) of another Person
(the “primary obligor”), including any obligation of that Person, whether or not
contingent, (a) to purchase, repurchase or otherwise acquire such primary
obligations or any property constituting direct or indirect security therefor,
(b) to advance or provide funds (i) for the payment or discharge of any such
primary obligation, or (ii) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency or any
balance sheet item, level of income or financial condition of the primary
obligor, (c) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (d) otherwise
to assure or hold harmless the holder of any such primary obligation against
loss in respect thereof.  The amount of any Guaranty Obligation shall be deemed
equal to the stated or determinable amount of the primary obligation in respect
of which such Guaranty Obligation is made or, if not stated or if
indeterminable, the maximum reasonably anticipated liability in respect thereof
(subject to reduction as the underlying liability so guaranteed is reduced from
time to time); provided, however, that with respect to (1) any Guaranty
Obligation by Flex or any of its Subsidiaries in respect of a primary obligation
(other than any Indebtedness for borrowed money) of Flex or any of its
Subsidiaries and (2) any Guaranty Obligation of Flex or any of its Subsidiaries
in respect of the primary obligation of a lessor in connection with a
transaction relating to Synthetic Lease Obligations entered into by Flex or any
of its Subsidiaries, such Guaranty Obligation shall, in each case, be deemed to
be equal to the maximum reasonably anticipated liability in respect thereof
which shall be deemed to be limited to an amount that actually becomes past due
from time to time with respect to such primary obligation.

 

“Hazardous Materials” shall meanmeans all pollutants, contaminants and other
materials, substances and wastes which are hazardous, toxic, caustic, harmful or
dangerous to human health or the environment, including petroleum and petroleum
products and byproducts, radioactive materials, asbestos and polychlorinated
biphenyls.

 

“Identified Participating Lenders” has the meaning specified in
Section 2.03(a)(ii).

 

“Identified Qualifying Lenders” has the meaning specified in
Section 2.03(a)(ii).

 

15

--------------------------------------------------------------------------------


 

“Incremental Term Borrowing” means a borrowing consisting of simultaneous
Incremental Term Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the applicable Lenders
pursuant to Section 2.11 or 2.12.

 

“Incremental Term Commitment” as to each Incremental Term Lender, its obligation
to make Incremental Term Loans to the Borrower pursuant to an Incremental Term
Facility.

 

“Incremental Term Facility” means the term loans collectively comprising a term
loan tranche established pursuant to Section 2.11 or 2.12.

 

“Incremental Term Loan” means a term loan made by a Lender pursuant to
Section 2.11 or 2.12.

 

“Indebtedness” of any Person shall meanmeans, without duplication, the
following:

 

(a)                               Allall obligations of such Person evidenced by
notes, bonds, debentures or other similar instruments and all other obligations
of such Person for borrowed money (including obligations to repurchase
receivables and other assets sold with recourse); provided that, “Indebtedness”
shall not at any date of determination include obligations of such Person for
the deferred purchase price of property evidenced by notes, bonds, debentures or
similar instruments to the extent (i) such obligations have a
regularly-scheduled maturity date that is less than one year after such date,
and (ii) solely for purposes of Section 8.01(e), the non-payment of such
obligations as of such date is subject to a good faith dispute, including by
virtue of a bona fide right of setoff by such Person;

 

(b)                              Allall obligations of such Person for the
deferred purchase price of property or services (including obligations under
letters of credit and other credit facilities which secure or finance such
purchase price), and the capitalized amount reported for income tax purposes
with respect to Synthetic Lease Obligations; provided that, “Indebtedness” shall
not at any date of determination include obligations consisting of accounts
payable for property or services or the deferred purchase price of property to
the extent (i) such obligations have a regularly-scheduled maturity date or
payment due date that is less than one year after such date, and (ii) solely for
purposes of Section 8.01(e), the non-payment of such obligations as of such date
is subject to a good faith dispute, including by virtue of a bona fide right of
setoff by such Person;

 

(c)                               Allall obligations of such Person under
conditional sale or other title retention agreements with respect to property
(other than inventory) acquired by such Person (to the extent of the value of
such property if the rights and remedies of the seller or lender under such
agreement in the event of default are limited solely to repossession or sale of
such property);

 

(d)                             Allall obligations of such Person as lessee
under or with respect to Capital Leases and Synthetic Lease Obligations;

 

16

--------------------------------------------------------------------------------


 

(e)                               Allall Guaranty Obligations of such Person
with respect to the Indebtedness of any other Person, and all other Contingent
Obligations (other than Guaranty Obligations) of such Person;

 

(f)                                Allall obligations of such Person to
purchase, redeem, retire, defease or otherwise make any payment (other than
payments made solely with other Equity Securities) in respect of any Equity
Securities in such Person or any other Person, valued, in the case of a
redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends; and

 

(g)                              Allall obligations of other Persons of the
types described in clauses (a) - (f) above to the extent secured by (or for
which any holder of such obligations has an existing right, contingent or
otherwise, to be secured by) any Lien in any property (including accounts and
contract rights) of such Person, even though such Person has not assumed or
become liable for the payment of such obligations, valued at the lesser of
(1) the fair market value of the property securing such obligations and (2) the
stated principal amount of such obligations.

 

The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Indemnitee” has the meaning specified in Section 10.04(b).

 

“Ineligible Material Subsidiary” means, at any time of determinationduring a
Subsidiary Guarantor Period, (a) any Material Subsidiary (i) that is then
prohibited by any applicable Governmental Rule from acting as a Subsidiary
Guarantor under the Subsidiary Guaranty, (ii) that then would incur or suffer,
or would cause Flexthe Borrower or any Domestic Subsidiary to incur or suffer,
(x) significant tax or similar liabilities or obligations or (y) an inclusion of
income under Section 951(a)(1)(B) of the Code (or similar non-U.S. tax law) that
is reasonably and substantially likely to result in a significant adverse effect
on the Borrower’s consolidated financial accounts, as a result of acting as a
Subsidiary Guarantor under the Subsidiary Guaranty (other than in the case of a
Person that, immediately prior to becoming a Subsidiary of such a Domestic
Subsidiary, was a Subsidiary Guarantor) or (iii) that is a Foreign Subsidiary as
to which the representations and warranties set forth in Section 5.20 (other
than subsection (c) thereof), after the exercise of commercially reasonable
efforts by the Borrower and such Subsidiary, would not be true and correct were
it to execute the Subsidiary Guaranty,  (b) any Material Subsidiary that then
would incur or suffer, or would cause any Foreign Subsidiary to incur or suffer,
significant tax or similar liabilities or obligations or an inclusion of income
that is reasonably and substantially likely to result in a significant adverse
effect on the Borrower’s consolidated financial accounts, as a result of acting
as a Subsidiary Guarantor under the Subsidiary Guaranty (other than in the case
of a Person that, immediately prior to becoming a Subsidiary of such a Foreign
Subsidiary, was a

 

17

--------------------------------------------------------------------------------


 

Subsidiary Guarantor) with respect to which the Borrower has elected, by written
notice to the Administrative Agent delivered prior to making a Subsidiary
Guarantor Election or within the time period specified by Section 6.10(a) for
the delivery of a Subsidiary Guaranty by such Subsidiary, to provide a
Substitute Guaranty in place of thea Subsidiary Guaranty which would have
otherwise been required to be delivered pursuant to Section 6.10 by
suchSection 6.10, (c) any Subsidiary, (c) of the Subsidiaries of FlexBorrower
listed on Schedule 1.01(i),1.01, (d) any other Subsidiary of the Borrower which
is a CFC with respect to which the Borrower has elected, by written notice to
the Administrative Agent delivered in connection with the making of a Subsidiary
Guarantor Election or within the applicable time period specified by
Section 6.10(a)Section 6.10 for the delivery of a Subsidiary Guaranty by such
Subsidiary, to provide a Substitute Guaranty in place of thea Subsidiary
Guaranty which would have otherwise been required to be delivered pursuant to
Section 6.10 by such Subsidiary and (e) a bankruptcy-remote special purpose
vehicle that exists solely to facilitate a securitization transaction permitted
hereunder.

 

“Information” has the meaning specified in Section 10.07.

 

“Intercompany Receivables” means, in respect of Flex or any of its consolidated
Subsidiaries, at any time of determination, assets consisting of receivables
owing to such Person by Flex or any consolidated Subsidiary of Flex as of such
time of determination.

 

“Intercompany Revenues” means, in respect of any Subsidiary of Flex for any
period, revenues of such Subsidiary that would not, after taking into account
offsetting entries in the consolidation process, be recognized in accordance
with GAAP as revenues of Flex in the consolidated Financial Statements of Flex
and its Subsidiaries for such period.

 

“Interest Coverage Ratio” means, with respect to Flex and its Subsidiaries foras
of any perioddate of determination, the ratio, determined on a consolidated
basis in accordance with GAAP, of:

 

(a)                               EBITDA for suchthe four fiscal quarter period
ending on such date

 

to

 

(b)                              aggregate Interest Expense of Flex and its
Subsidiaries for suchthe four fiscal quarter period ending on such date.

 

“Interest Expense” shall meanmeans, with respect to any Person for any period,
(a) the amount which would, in conformity with GAAP, be set forth opposite the
caption “interest expense” or any like caption on a consolidated income
statement of such Person and its Subsidiaries minus (b) the amount of non-cash
interest (including interest paid by the issuance of additional securities)
included in such amount; provided that for any period during which there shall
exist any securitization or similar program relating to the accounts receivable
of Flex or its Subsidiaries, “Interest Expense” shall be adjusted to include
(without duplication) an amount equal to the interest (or other fees in the
nature of interest or discount) accrued and paid or payable in cash for such
period by the applicable special purpose entity to the financiers of such
securitization or similar program.

 

18

--------------------------------------------------------------------------------


 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (in each case, subject to availability), as selected by the Borrower
in its Loan Notice; provided that:

 

(a)                               any Interest Period that would otherwise end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

 

(b)                              any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

 

(c)                               no Interest Period shall extend beyond the
Maturity Date.

 

“Investment” of any Person means any loan or advance of funds by such Person to
any other Person (other than advances to employees of such Person for moving and
travel expenses, drawing accounts, advances to employees of such Person for
indemnification, and similar expenditures in the ordinary course of business),
any purchase or other acquisition of any Equity Securities or Indebtedness of
any other Person, any capital contribution by such Person to or any other
investment by such Person in any other Person (including any Guaranty
Obligations of such Person and any indebtedness of such Person of the type
described in clause (f) of the definition of “Indebtedness” on behalf of any
other Person); provided, however, that Investments shall not include
(a) accounts receivable or other indebtedness owed by customers of such Person
which are current assets and arose from sales of goods or services in the
ordinary course of such Person’s business or (b) prepaid expenses of such Person
incurred and prepaid in the ordinary course of business.

 

“IRS” means the United States Internal Revenue Service.

 

“Judgment Currency” has the meaning specified in Section 10.19.

 

“Lender” or “Lenders” each have the meaning specified in the introductory
paragraph hereto, including any Person making a Loan pursuant to Section 2.11 or
2.12.

 

“Lender Rate Contract” has the meaning specified in Section 8.04.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender

 

19

--------------------------------------------------------------------------------


 

may from time to time notify the Borrower and the Administrative Agent, which
office may include any Affiliate of such Lender or any domestic or foreign
branch of such Lender or such Affiliate. Unless the context otherwise requires
each reference to a Lender shall include its applicable Lending Office.

 

“LIBOR” has the meaning specified in the definition of Eurodollar Base Rate.

 

“Lien” means, with respect to any property or asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such property or asset or the income therefrom, including any agreement
to provide any of the foregoing, (b) the interest of a vendor or a lessor under
any conditional sale agreement, Capital Lease or title retention agreement (or
any financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
or pursuant to Section 2.11 or 2.12 in the form of a Term Loan, and shall
include a Term A Loan or an Incremental Term Loan, as the context may require.

 

“Loan Documents” means this Agreement, each amendment hereto, each Term Note,
the Fee Letter and the, each Subsidiary Guaranty and any subordination agreement
entered into by the Administrative Agent in connection with Subordinated
Convertible Indebtedness.

 

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.

 

“Loan Parties” means, collectively, the Borrower and each Subsidiary Guarantor.

 

“London Banking Day” shall meanmeans any day on which dealings in Dollar
deposits are conducted by and between banks in the London interbank eurodollar
market.

 

“Margin Stock” has the meaning given to that term in Regulation U issued by the
FRB.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of Flex and Flex’sits Subsidiaries,
taken as a whole (excluding, solely for purposes of the closing certificate
delivered by Flex pursuant to Section 4.01(a)(ix), any such changes resulting
solely from macroeconomic or financial market or electronics manufacturing
industry events or circumstances that have not affected and are not expected to
affect the operations, business, assets or financial condition of Flex and its
Subsidiaries taken as a whole to an extent that is or would be disproportionate
to that of other members of its industry), (b) the ability of the Borrower to
pay or perform its Obligations in accordance with the terms of this Agreement
and the other Loan Documents, (c) during any Subsidiary Guarantor Period, the
ability of the Subsidiary Guarantors (taken as a whole) to pay or perform the
Obligations in accordance with the terms of this Agreement and the other Loan
Documents or (d) the rights and remedies of the Administrative Agent or any
Lender under this Agreement, the other Loan Documents or any related document,
instrument or agreement.

 

20

--------------------------------------------------------------------------------


 

“Material Subsidiary” means, at any time of determination, (a) any Subsidiary of
Flex that (i) had Adjusted Revenues during the immediately preceding fiscal year
equal to or greater than 5% of the consolidated total revenues of Flex and its
Subsidiaries during such preceding year or (ii) held assets, excluding
Intercompany Receivables and Investments in Flex or any other Flex Subsidiary,
on the last day of the immediately preceding fiscal year equal to or greater
than 10% of the consolidated total assets of Flex and its Subsidiaries on such
date, in each case as set forth or reflected in the audited Financial Statements
dated March 31, 2016 or the then most-recently available audited Financial
Statements provided pursuant to Section 6.01 hereof; and (b) following any
Material Subsidiary Recalculation Event, any Subsidiary of Flex that, on a pro
forma basis (after giving effect to such Material Subsidiary Recalculation Event
and all other Material Subsidiary Recalculation Events occurring on or prior to
the date thereof), (1) had Adjusted Revenues during the twelve-month period
ended as of the last day of the immediately preceding fiscal quarter for which
Financial Statements are available, greater than 5% of the consolidated total
revenues of Flex and its Subsidiaries during such twelve-month period or
(2) holds assets, excluding Intercompany Receivables and Investments in Flex or
any other Flex Subsidiary, equal to or greater than 10% of the consolidated
total assets of Flex and its Subsidiaries (including the assets of such
Subsidiary and any other Subsidiaries acquired) as of the last day of the
immediately preceding fiscal quarter for which Financial Statements are
available (such tests in this clause (b), together, the “Pro Forma MS Test”). 
For purposes of the Pro Forma MS Test in clause (b)(1), a Material Subsidiary
Recalculation Event shall be deemed to have occurred as of the first day of the
applicable twelve month period.  Notwithstanding the foregoing, for purposes of
this definition, each of Flextronics (Hungary) and Flextronics Sales (Mauritius)
shall at all times be deemed to be a Material Subsidiary notwithstanding the
fact that the amount of its Adjusted Revenues or assets is less than the
thresholds set forth above.

 

“Material Subsidiary Recalculation Event” means any of the following:  (a) the
consummation of any acquisition by Flex or any of its Subsidiaries of any Person
that becomes a Subsidiary (or part of a Subsidiary) as a result thereof (or the
acquisition of all or substantially all of the assets of any Person or of any
line of business of any Person) that would result in an additional Material
Subsidiary, based on the Pro Forma MS Test, as applied as of such date; (b) any
Subsidiary Guarantor ceasing to be a Subsidiary pursuant to a transaction
otherwise permitted hereunder; (c) the occurrence of any event or circumstance
resulting in the release of any Subsidiary Guarantor pursuant to the terms of
thea Subsidiary Guaranty or upon a Subsidiary Guarantor Termination; (d) any
Person becoming an Ineligible Material Subsidiary solely by virtue of clauses
(a)(i), (a)(ii) or (b) of the definition of “Ineligible Material Subsidiary,”
andor (e) any sale or disposition (including by merger) of any material portion
of the Equity Securities of any Subsidiary of Flex, or the sale or transfer of
all or substantially all of the assets of any Subsidiary of Flex, if such
transaction would result in any additional Material Subsidiaries, based on the
Pro Forma MS Test as applied as of such date.

 

“Maturity Date” means (a) with respect to the Term A Facility, November 30, 2021
and (b) with respect to any Incremental Term Facility, the agreed maturity date
applicable thereto; provided, however, that if any such date is not a Business
Day, the Maturity Date shall be the next preceding Business Day.

 

21

--------------------------------------------------------------------------------


 

“Maximum Increase Amount” means, at any time, an amount equal to $150,000,000
minus the aggregate principal amount of Incremental Term Loans which have
occurred or are pending pursuant to Section 2.11 or 2.12.

 

“Maximum Rate” has the meaning specified in Section 10.09.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“MUFG” means The Bank of Tokyo-Mitsubishi UFJ, Ltd., a member of MUFG, a global
financial group, and its successors.

 

“Multiemployer Plan” means any multiemployer plan within the meaning of section
3(37) of ERISA maintained or contributed to by the Borrower, any Material
Subsidiary or any ERISA Affiliate.

 

“Net Proceeds” means, with respect to any issuance and sale of securities by any
Person (a) the aggregate cash proceeds received by such Person from such sale
less (b) the sum of (i) the actual amount of the reasonable fees and commissions
payable to Persons other than such Person making the sale or any Affiliate of
such Person and (ii) the reasonable legal expenses and other costs and expenses
directly related to such sale that are to be paid by such Person.

 

“New Term Loans” has the meaning specified in Section 2.12(a).

 

“New Term Loans Funding Date” has the meaning specified in Section 2.12(c).

 

“Non-Core Assets” means those assets and businesses (including the Equity
Securities of any Subsidiary engaged exclusively in such businesses) designated
in good faith by the board of directors of Flex or, with respect to sales,
leases, transfertransfers or other dispositions permitted under
Section 7.03(b)(viii), the applicable Subsidiary proposing to sell, lease,
transfer or dispose of such assets, from time to time as “Non-Core Assets” and
set forth in a certificate or certificates of a Responsible Officer delivered by
Flex or such Subsidiary to the Administrative Agent to the effect that Flex’s or
such Subsidiary’s board of directors has duly designated such assets and
businesses as “Non-Core Assets” in good faith.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Offered Amount” has the meaning specified in Section 2.03(a)(ii).

 

“Offered Discount” has the meaning specified in Section 2.03(a)(ii).

 

22

--------------------------------------------------------------------------------


 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary
intangible, recording, or filing or similar taxes or any other excise or
property taxes, charges or similar levies arising from any payment made
hereunder or under any other Loan Document or from the execution, delivery,
performance or enforcement of, or otherwise with respect to, this Agreement or
any other Loan Document.

 

“Outstanding Amount” means with respect to Term Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Term Loans occurring on such date.

 

“Overnight Rate” means, for any day, (a) the greater of (i) the Federal Funds
Rate and (ii) an overnight rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participant Register” has the meaning specified in Section 10.06(d).

 

“Participating Lender” has the meaning specified in Section 2.03(a)(ii).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Permitted Indebtedness” has the meaning specified in Section 7.01.

 

“Permitted Liens” has the meaning specified in Section 7.02.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Platform” has the meaning specified in Section 6.01.

 

“Pro Forma Calculation Subsidiary” means any Subsidiary as to which the Borrower
has properly elected to present its EBITDA on a pro forma basis, as set forth in
the last paragraphsentence of the definition “EBITDA.”

 

“Pro Forma MS Test” has the meaning specified in the definition “Material
Subsidiary.”

 

“Public Lender” has the meaning specified in Section 6.01.

 

“Qualifying Lender” has the meaning specified in Section 2.03(a)(ii).

 

23

--------------------------------------------------------------------------------


 

“Rate Contracts” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions, provided that no phantom stock, deferred
compensation arrangement or similar plan providing for payments only on account
of past or future services provided by current or former directors, officers,
employees or consultants of the Borrower or its Subsidiaries shall be a Rate
Contract.

 

“Receivables Assets” means accounts receivable, indebtedness and other
obligations owed to or owned by the Borrower or any Subsidiary (whether now
existing or arising or acquired in the future) arising in the ordinary course of
business from the sale of goods or services (including any indebtedness or
obligation constituting an account, chattel paper, instrument or general
intangible), together with all related security, collateral, collections,
contracts, contract rights, guarantees or other obligations in respect thereof,
all proceeds and supporting obligations and all other related assets which are
of the type customarily transferred in connection with a sale, factoring,
financing or securitization transaction involving accounts receivable.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any other
recipient of any payment to be made by or on behalf of any Loan Party.

 

“Register” has the meaning specified in Section 10.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Releasable Subsidiary” has the meaning specified in Section 6.10(a)(iv).

 

“Reportable Event” means a reportable event within the meaning of Section 4043
of ERISA and applicable regulations thereunder, but shall not include a
reportable event for which the notice requirement has been waived.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the aggregate outstanding principal amount of the Term
Loans; provided, that the portion of the Total Outstandings held or deemed held
by any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

 

“Required Term A Lenders” means, as of any date of determination, Term A Lenders
holding more than 50% of the Term A Facility or the commitments thereunder on
such date.

 

“Requirements of Law” applicable to any Person means (a) the articles or
certificate of incorporation and by-laws, constitution, partnership agreement or
other organizational, constitutional or governing documents of such Person,
(b) any Governmental Rule applicable to such Person, (c) any license, permit,
approval or other authorization granted by any Governmental Authority to or for
the benefit of such Person or (d) any judgment, decision or determination of any
Governmental Authority or arbitrator, in each case applicable to or binding upon
such Person or any of its property or to which such Person or any of its
property is subject.

 

24

--------------------------------------------------------------------------------


 

“Responsible Officer” means, with respect to any Loan Party, such Loan Party’s
chief executive officer, chief financial officer, treasurer, vice president –
finance, controller, assistant controller, assistant treasurer, director of
treasury operations, corporate secretary, assistant secretary, director or any
other officer or authorized representative of such Loan Party designated from
time to time by its board of directors or equivalent governing body to execute
and deliver any document, instrument or agreement hereunder.

 

“Restricted Finance Party” has the meaning set forth in Section 1.06(b).

 

“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury (“HMT”) or
other relevant sanctions authority.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of
McGraw-Hill Financial Inc. and any successor thereto.

 

“Same Day Funds” means with respect to any disbursements and payments,
immediately available funds.

 

“SEC” means the U.S. Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Securitization Attributable Indebtedness” means the amount of obligations
outstanding under the legal documents entered into as part of any accounts
receivable securitization or similar transaction relating to accounts receivable
originated by Flex or its Subsidiaries on any date of determination that
corresponds to the outstanding net investment (including loans) of, or cash
purchase price paid by, the unaffiliated third party purchasers or financial
institutions participating in such transaction and, as such, would be
characterized as principal if such securitization were structured as a secured
lending transaction rather than as a purchase (or, to the extent structured as a
secured lending transaction, is principal).  For the avoidance of doubt,
“Securitization Attributable Indebtedness” shall not include (a) obligations
that correspond to a deferred purchase price or other consideration owing to
Flex or any of its Subsidiaries funded on a deferred basis from the proceeds of
the collections on such receivables, a subordinated interest held by Flex or any
of its Subsidiaries or the reserve or over-collateralization established or
maintained for the benefit of the unaffiliated third party purchasers or
financial institutions participating in such transaction, and (b) obligations
arising under uncommitted factoring arrangements and similar uncommitted sale
transactions.

 

“Significant Subsidiary” shall meanmeans, at any time of determination, (a) any
Subsidiary of Flex that (i) had Adjusted Revenues during the immediately
preceding fiscal year equal to or greater than $100,000,000250,000,000 or
(ii) had net worth on the last day of the immediately preceding fiscal year
equal to or greater than $100,000,000250,000,000; and (b) in respect of any
Subsidiary formed or acquired during the term of this Agreement, any such
Subsidiary that (i) had Adjusted Revenues during the twelve-month period ended
as of the last day of the immediately preceding fiscal quarter for which
Financial Statements are available greater than $100,000,000250,000,000 or
(ii) hashad a net worth (determined on a pro forma basis as of

 

25

--------------------------------------------------------------------------------


 

the last day of the immediately preceding fiscal quarter for which Financial
Statements are available) equal to or greater than $100,000,000.250,000,000.

 

“Solicited Discounted Prepayment Amount” has the meaning specified in
Section 2.03(a)(ii).

 

“Solicited Discount Proration” has the meaning specified in Section 2.03(a)(ii).

 

“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Lender submitted following the Administrative Agent’s receipt of a
Solicited Discounted Prepayment Notice.

 

“Solicited Discounted Prepayment Notice” means a written notice of the Borrower
of Solicited Discounted Prepayment Offers made pursuant to
Section 2.03(a)(ii) in form reasonably satisfactory to the Auction Agent.

 

“Solicited Discounted Prepayment Response Date” has the meaning specified in
Section 2.03(a)(ii).

 

“Solicited Discount Proration” has the meaning specified in Section 2.03(a)(ii).

 

“Solvent” means, with respect to any Person on any date, that on such date
(a) the fair value of the property of such Person is greater than the fair value
of the liabilities (including contingent, subordinated, matured and unliquidated
liabilities) of such Person, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature and (c) such Person is not engaged in
or about to engage in business or transactions for which such Person’s property
would constitute an unreasonably small capital.

 

“SPC” has the meaning specified in Section 10.06(h).

 

“Specified Asset Acquisition” means any Specified Transaction of the type
referred to in clause (d) of the definition thereof.

 

“Specified Transaction” means any acquisition (whether by purchase, merger,
consolidation or otherwise) by Flex or any of its Subsidiaries of (a) all or
substantially all of the assets or property of another Person, (b) any division
or line of business of another Person, (c) any Person that becomes a Subsidiary
pursuant to such acquisition or (d) assets or property of another Person
(excluding, for the avoidance of doubt, acquisitions of all or substantially all
of the assets or property of another Person but including acquisitions of any
division or line of business of another Person which do not constitute all or
substantially all of the assets or property of such other Person) for which the
aggregate consideration paid by Flex and its Subsidiaries in connection with
such acquisition contemplated by this clause (d) exceeds $25,000,000.

 

“Submitted Amount” has the meaning specified in Section 2.03(a)(ii).

 

“Submitted Discount” has the meaning specified in Section 2.03(a)(ii).

 

26

--------------------------------------------------------------------------------


 

“Subordinated Convertible Indebtedness” means Convertible Indebtedness issued by
Flex after the Closing Date that, as of any date of determination, (a) does not
mature, and has no scheduled principal payments, prepayments, repurchases,
redemptions or sinking fund or like payments of any kind required at any time on
or before the twentieth (20th) anniversary of the date of issuance thereof
(other than customary put rights upon a change of control or a termination of
trading of the Company’s common Equity Securities, so long as, in each case, the
holders thereof have agreed in the subordination agreement required pursuant to
clause (c) below not to exercise such put right unless and until the Obligations
shall have been paid in full), (b) provides that Flex may defer the payment of
interest at any time, at Flex’s option and (c) has been made expressly
subordinate and junior in right of payment to the payment of the principal of,
premium, if any, and interest on the Obligations pursuant to a reasonable and
customary subordination agreement and/or subordination provisions for the
benefit of the Administrative Agent, in each case, reasonably satisfactory to
the Administrative Agent.

 

“Subsidiary” of any Person means (a) any corporation of which more than 50% of
the issued and outstanding Equity Securities having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more of its other Subsidiaries or by one or
more of such Person’s other Subsidiaries, (b) any partnership, joint venture,
limited liability company or other association of which more than 50% of the
equity interest having the power to vote, direct or control the management of
such partnership, joint venture or other association is at the time owned and
controlled by such Person, by such Person and one or more of the other
Subsidiaries or by one or more of such Person’s other Subsidiaries, or (c) any
other Person included in the Financial Statements of such Person on a
consolidated basis, in each case, except where expressly included herein, other
than an Unrestricted Subsidiary.  All references in this Agreement and the other
Loan Documents to Subsidiaries shall, unless otherwise indicated, refer to a
“Subsidiary” or “Subsidiaries” of Flex.  Notwithstanding the foregoing, except
where expressly included herein, an Unrestricted Subsidiary shall not be
considered a “Subsidiary.”

 

“Subsidiary Guarantor Election” has the meaning specified in Section 6.10(a)(i).

 

“Subsidiary Guarantor Period” means any period (a) following any Subsidiary
Guarantor Election (including, for the avoidance of doubt, a deemed Subsidiary
Guarantor Election described in the last sentence of Section 6.10(b)(i)), for so
long as no Subsidiary Guarantor Termination has occurred with respect to such
Subsidiary Guarantor Election, and (b) in which there are one or more Subsidiary
Guarantors.

 

“Subsidiary Guarantor Termination” means, with respect to any Subsidiary
Guarantor Election, the Borrower’s election, upon prior written notice to the
Administrative Agent, to release all Subsidiaries of the Company that are
Subsidiary Guarantors at such time; provided, that, (x) there exists no Default
at such time, nor would any Default arise upon the release of such Subsidiary
Guarantors from the applicable Subsidiary Guaranties, and (y) the Administrative
Agent shall have received evidence satisfactory to the Administrative Agent that
all guarantees have been, or concurrently with such release will be, released
under the BAML Credit Agreement, the 2013 Indenture and the 2015 Indenture, as
applicable.

 

27

--------------------------------------------------------------------------------


 

“Subsidiary Guarantors” means, collectively, each Subsidiarythe Subsidiaries of
Flex which on the Closing Date or thereafter (pursuant to Section 6.10(a))
executes thethe Borrower that have executed a Subsidiary Guaranty.  The
Subsidiary Guarantors as of the Closing Date are identified on Schedule
1.01(ii).

 

“Subsidiary Guaranty” means theany Subsidiary Guaranty (including counterparts
thereof and joinders and supplements thereto) made by the Subsidiary Guarantors
in favor of the Administrative Agent and the Lenders, substantially in the form
of Exhibit E. “Substitute Guaranty” means a counterpart of or joinder to the
Subsidiary Guaranty (or such other document as the Administrative Agent and Flex
shall deem appropriate).

 

“Substitute Guaranty” means a Subsidiary Guaranty (including counterparts
thereof or joinders and supplements thereto) executed by a Substitute Guarantor
pursuant to the second sentence of Section 6.10(a)(iii).

 

“Substitute Guarantors” means Significant Subsidiaries of the Borrower which
(a) are not then Subsidiary Guarantors (except as provided below) and (b) in the
aggregate, have Adjusted Revenues or hold assets (excluding Intercompany
Receivables and Investments in Flex or any other Flex Subsidiary) that are at
least equal to the Adjusted Revenues or assets (as applicable) of a Subsidiary
or CFC referred to in clauses (b) or (d), as applicable, of the definition of
“Ineligible Material Subsidiary” with respect to which the Borrower has elected
not to provide a Subsidiary Guaranty; provided that, notwithstanding the
provision set forth in clause (a) above, if the Borrower elects pursuant to
clauses (b) and (d) of the definition of Ineligible Material Subsidiary to
provide a Substitute Guaranty from a Substitute Guarantor in replacement of a
Subsidiary Guaranty otherwise required hereby to be provided by a Material
Subsidiary hereunder, the Borrower may designate Flextronics (Hungary) and/or
Flextronics Sales (Mauritius) as Substitute Guarantors for such purposes
(subject to the remaining provisions set forth in this definition and the
provisions of this Agreement) notwithstanding the fact that the Subsidiaries
Guaranties of Flextronics (Hungary) and Flextronics Sales (Mauritius) were
provided on the Closing Date; provided further, that upon either such Subsidiary
being deemed a Substitute Guarantor, clause (a) of this definition shall again
apply.

 

“Surety Instruments” means all letters of credit (including standby and
commercial), banker’s acceptances, bank guaranties, shipside bonds, surety bonds
and similar instruments.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person as a
lessee under (a) a so-called synthetic or tax retention lease, where such
transaction is considered borrowed money indebtedness for tax purposes or
bankruptcy purposes but is classified as an operating lease in accordance with
GAAP or (b) a lease, funding agreement or other arrangement for the use or
possession of real or personal property pursuant to which the lessor is treated
as the owner of such property for accounting purposes and the lessee is treated
as the owner of such property for federal income tax purposes and which creates
obligations that do not appear as borrowed money indebtedness on the balance
sheet of such Person but which, upon the insolvency or bankruptcy of such
Person, would be characterized as the borrowed money indebtedness of such Person
(without regard to accounting treatment).

 

28

--------------------------------------------------------------------------------


 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including back-up withholding), assessments, fees or other similar
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

 

“Term A Borrowing” means a borrowing consisting of simultaneous Term A Loans of
the same Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Term A Lenders pursuant to Section 2.01.

 

“Term A Commitment” means, as to each Term A Lender, its obligation to make Term
A Loans to the Borrower pursuant to Section 2.01 in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term A Lender’s name on Schedule 2.01 under the caption “Term A Commitment”
or opposite such caption in the Assignment and Assumption pursuant to which such
Term A Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

 

“Term A Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term A Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term A Loans of all Term A Lenders outstanding
at such time.

 

“Term A Lender” means (a) at any time on or prior to the Closing Date, any
Lender that has a Term A Commitment at such time and (b) at any time after the
Closing Date, any Lender that holds Term A Loans at such time.

 

“Term A Loan” means an advance made by any Term A Lender under the Term A
Facility.

 

“Term Facilities” means, at any time, the Term A Facility and each Incremental
Term Facility.

 

“Term Increase Effective Date” has the meaning specified in Section 2.11(c).

 

“Term Loan” means a Term A Loan and any Incremental Term Loan.

 

“Term Note” means a promissory note made by the Borrower in favor of a Lender
evidencing a Term Loan made by such Lender, substantially in the form of
Exhibit B.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

“United States” and “U.S.” mean the United States of America.

 

“Unrestricted Subsidiary” means (i) Elementum anda) Elementum (to the extent
Elementum would otherwise constitute a “Subsidiary” of Flex but for its
inclusion in this definition) so long as (i) less than 100% of the issued and
outstanding Equity Securities of Elementum is owned, directly or indirectly, by
Flex and (ii) after the Closing Date, Elementum does not acquire (directly or
through one of its Subsidiaries) from Flex or any Subsidiary any assets that are
material to Flex and its Subsidiaries, taken as a whole, other than Non-Core
Assets

 

29

--------------------------------------------------------------------------------


 

(it being understood that Elementum may continue to hold an assets that are not
Non-Core Assets that it owned as of June 30, 2017 and (b) any Person which would
otherwise constitute a “Subsidiary” of Flex, but which is designated by Flex (by
notice to the Administrative Agent) as an “Unrestricted Subsidiary,” in each
case so long as (Ai) less than 100% of the issued and outstanding Equity
Securities of such Person are owned, directly or indirectly, by Flex, and (Bii)
the assets or businesses of such Person (including the Equity Securities of any
Subsidiary engaged exclusively in such businesses) are Non-Core Assets, (as
certified by a Responsible Officer of Flex in the notice designating such entity
as an “Unrestricted Subsidiary”), and (iic) eachany Person owned directly or
indirectly, in whole or in part, by the Persons identified in subsection
(i) aboveclause (a) or clause (b) above; provided, that, notwithstanding
anything contained in clause (a), (b) or (c), no Loan Party may be an
Unrestricted Subsidiary.

 

“U.S. Bank” means U.S. bank National Association.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.01(g).

 

“U.S. Term Loans” means the term loans incurred under the credit agreement dated
as of October 1, 2007, as amended, among the Borrower and Flextronics
International USA, Inc. as borrowers, Citicorp North America, as administrative
agent, and the lenders party thereto.

 

“Wholly-Owned Subsidiary” means any Subsidiary of which more than 90% of the
issued and outstanding Equity Securities are owned, directly or indirectly, by
Flex.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.02                    Other Interpretive Provisions.  With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:

 

(a)                               The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise, amended and restated, modified, extended,
restated, replaced or supplemented from time to time (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its

 

30

--------------------------------------------------------------------------------


 

entirety and not to any particular provision thereof, (iv) all references in a
Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory rules, regulations, orders and provisions
consolidating, amending, replacing or interpreting such law and any reference to
any law or regulation shall, unless otherwise specified, refer to such law or
regulation as amended, modified, extended, restated, replaced or supplemented
from time to time, and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

(b)                              In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”; and the
word “through” means “to and including.”

 

(c)                               Section headings herein and in the other Loan
Documents are included for convenience of reference only and shall not affect
the interpretation of this Agreement or any other Loan Document.

 

1.03                    Accounting Terms.

 

(a)                               Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the audited Financial Statements dated as of March 31, 2016, except as otherwise
specifically prescribed herein.  Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

 

(b)                              Changes in GAAP.  If at any time any change in
GAAP would affect the computation of any financial ratio, requirement or other
covenant set forth in any Loan Document, and either the Borrower or the Required
Lenders shall so request, the Administrative Agent, the Lenders and the Borrower
shall negotiate in good faith to amend such ratio, requirement or covenant to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio, requirement or covenant shall continue to be computed in accordance with
GAAP prior to such change therein and (ii) the Borrower shall provide to the
Administrative Agent and the Lenders financial statements and other documents as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio, requirement or covenant made before and after giving
effect to such change in GAAP.  The foregoing notwithstanding, leases shall
continue to be classified and accounted for on a basis consistent with that used
in the audited Financial Statements dated as of March 31, 2016 for all purposes
of this Agreement.

 

31

--------------------------------------------------------------------------------


 

(c)                               Consolidation of Variable Interest Entities. 
All references herein to consolidated financial statements of the Borrower and
its Subsidiaries (including, if required to be consolidated for GAAP purposes,
the Unrestricted Subsidiaries) or to the determination of any amount for the
Borrower and its Subsidiaries (including, if required to be consolidated for
GAAP purposes, the Unrestricted Subsidiaries) on a consolidated basis or any
similar reference shall, in each case, be deemed to include each variable
interest entity that the Borrower is required to consolidate pursuant to FASB
ASC 810 as if such variable interest entity were a Subsidiary (including, if
applicable, any of the Unrestricted Subsidiaries) as defined herein.required to
be consolidated for GAAP purposes, an Unrestricted Subsidiary) as defined
herein.  Notwithstanding the foregoing, for the avoidance of doubt, if any such
variable interest entity is an Unrestricted Subsidiary, (x) calculations of the
Debt/EBITDA Ratio shall not include the Indebtedness or EBITDA of such variable
interest entity, and (y) calculations of the Interest Coverage Ratio shall not
include the EBITDA or Interest Expense of such variable interest entity.

 

1.04                    Rounding.  Any financial ratios required to be
maintained by the Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

1.05                    Times of Day; Rates.  Unless otherwise specified, all
references herein to times of day shall be references to U.S. Pacific time
(daylight or standard, as applicable). The Administrative Agent does not
warrant, nor accept responsibility, nor shall the Administrative Agent have any
liability with respect to the administration, submission or any other matter
related to the rates in the definition of “Eurodollar Rate” or with respect to
any comparable or successor rate thereto (other than any rate established
pursuant to the second sentence of clause (a) of the definition of “Eurodollar
Base Rate”).

 

1.06                    Anti-Boycott Rules. The representations and warranties
in Section 5.22 and the undertakings in Section 7.12:

 

(a)                               are made or given by, and shall apply to, a
Loan Party or the Borrower or any of its Subsidiaries that qualifies as a
resident party domiciled, incorporated or established in Germany (Inländer)
within the meaning of section 2 para. 15 of the German Foreign Trade Act
(Außenwirtschaftsgesetz) only to the extent that the making or giving of, and
compliance with (or undertaking to comply with), such representations,
warranties and undertakings do not result in any violation of, conflict with, or
liability under, section 7 of the German Foreign Trade Regulations
(Außenwirtschaftsverordnung), EU Regulation (EC) 2271/96 (as amended by Council
Regulation (EC) No 807/2003 of 14 April 2003) or any similar anti-boycott laws
or regulations (the “Anti-Boycott Rules”); and

 

(b)                              shall, with respect to any Lender which has
notified the Administrative Agent that it wishes to be treated as a “Restricted
Finance Party” for the purposes of those Sections and has not subsequently
notified the Administrative Agent that it no longer wishes to be treated as such
(or, with respect to the Administrative Agent, for so long as it wishes to be so
treated) (a “Restricted Finance Party”), be made or given to, or apply for the
benefit of, such Restricted Finance Party only to the extent (as notified by
such Restricted Finance Party to the Administrative

 

32

--------------------------------------------------------------------------------


 

Agent (or, in the case of the Administrative Agent, as determined by it) from
time to time) that such making, giving and application would not result in any
violation of, conflict with, or liability under, any Anti-Boycott Rules.

 

In ascertaining the Required Lenders or whether any given percentage of the
Outstanding Amount of the Loans or the agreement of any specified group of
Lenders has been obtained to approve any request for a consent, waiver,
amendment or other vote under the Loan Documents in relation to Section 5.22 or
Section 7.12 (including any request pursuant to Section 8.02) or any other
provision of the Loan Documents relating to a Default or Event of Default
arising from a breach of any of those Sections), the portion of the Total
Outstandings held or deemed to be held by each Restricted Finance Party shall be
deemed to be zero and each Restricted Finance Party shall be deemed not to be a
Lender (for the avoidance of doubt, solely for such purposes). Any amendment or
waiver that has the effect of changing or which relates to this Section 1.06
shall not be effected without the consent of each Restricted Finance Party.

 

ARTICLE II. THE COMMITMENTS AND BORROWINGS

 

2.01                    The Term A Loans.  Subject to the terms and conditions
set forth herein, each Term A Lender severally agrees to make a single loan to
Flex on the Closing Date in an amount not to exceed the Term A Commitment of
such Term A Lender.  The Term A Borrowing shall consist of Term A Loans made
simultaneously by the Term A Lenders in accordance with their respective
Applicable Percentage of the Term A Facility.  Amounts borrowed under this
Section 2.01 and repaid or prepaid may not be reborrowed.  Term A Loans may be
Base Rate Loans or Eurodollar Rate Loans, as further provided herein.  Each Term
A Loan shall be denominated in Dollars.

 

2.02                    Borrowings, Conversions and Continuations of Loans.

 

(a)                               Each Borrowing, each conversion of Term Loans
from one Type to the other, and each continuation of Eurodollar Rate Loans shall
be made upon the Borrower’s irrevocable notice to the Administrative Agent,
which may be given by telephone.  Each such notice must be received by the
Administrative Agent not later than (i) 10:00 a.m. three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Rate Loans or of any conversion of Eurodollar Rate Loans to Base Rate
Loans, and (ii) 3:00 p.m. on the Business Day prior to the date of any Borrowing
of Base Rate Loans.  Each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower.  Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof.  Each Borrowing
of or conversion to Base Rate Loans shall be in a principal amount of $500,000
or a whole multiple of $100,000 in excess thereof.  Each Loan Notice (whether
telephonic or written) shall specify (A) whether the Borrower is requesting a
Borrowing, a conversion of Loans from one Type to the other, or a continuation
of Eurodollar Rate Loans, (B) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (C) the
principal amount of Loans to be borrowed, converted or continued, (D) the Type
of Loans to be borrowed or to which existing Loans are to be converted, and
(E) if applicable, the duration of the Interest Period with respect thereto.  If
the Borrower fails

 

33

--------------------------------------------------------------------------------


 

to specify a Type of Loan in a Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable Term
Loans shall be made as, or converted to, Base Rate Loans.  Any automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans.  If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any such Loan Notice, but fails to specify an
Interest Period, it will be deemed to have specified an Interest Period of one
month.

 

(b)                              Following receipt of a Loan Notice, the
Administrative Agent shall promptly notify each Lender of the amount of its
Applicable Percentage of the applicable Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans.  In the case of a Borrowing, each Appropriate Lender shall make the
amount of its Loan available to the Administrative Agent in Same Day Funds at
the Administrative Agent’s Office for the applicable currency not later than
10:00 a.m., in each case on the Business Day specified in the applicable Loan
Notice.  Upon satisfaction of the applicable conditions set forth in
Section 4.02 (and, if such Borrowing is the initial Borrowing, Section 4.01),
the Administrative Agent shall make all funds so received available to the
Borrower in like funds as received by the Administrative Agent either by
(i) crediting the account of the Borrower on the books of MUFG with the amount
of such funds or (ii) wire transfer of such funds, in each case in accordance
with instructions provided to (and reasonably acceptable to) the Administrative
Agent by the Borrower.

 

(c)                               Except as otherwise provided herein, a
Eurodollar Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurodollar Rate Loan.  During the existence of a
Default, no Loans may be requested as, converted to or continued as Eurodollar
Rate Loans without the consent of the Required Lenders.

 

(d)                             The Administrative Agent shall promptly notify
the Borrower and the Lenders of the interest rate applicable to any Interest
Period for Eurodollar Rate Loans upon determination of such interest rate. At
any time that Base Rate Loans are outstanding, the Administrative Agent shall
notify the Borrower and the Lenders of any change in the prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

 

(e)                               After giving effect to all Term A Borrowings,
all conversions of Term A Loans from one Type to the other, and all
continuations of Term A Loans as the same Type, there shall not be more than 3
Interest Periods in effect with respect to each Term Facility.

 

(f)                                Notwithstanding anything to the contrary in
this Agreement, any Lender may exchange, continue or rollover all of the portion
of its Loans in connection with any refinancing, extension, loan modification or
similar transaction permitted by the terms of this Agreement, pursuant to a
cashless settlement mechanism approved by the Borrower, the Administrative
Agent, and such Lender.

 

2.03                    Prepayments.

 

(a)                               (i) The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay Term
Loans in whole or in part without premium or

 

34

--------------------------------------------------------------------------------


 

penalty; provided that (A) such notice must be received by the Administrative
Agent not later than 8:00 a.m. (1) three Business Days prior to any date of
prepayment of Eurodollar Rate Loans, and (2) on the date of prepayment of Base
Rate Loans; (B) any prepayment of Eurodollar Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof; and
(C) any prepayment of Base Rate Loans shall be in a principal amount of $500,000
or a whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding.  Each such notice shall
specify the date and amount of such prepayment and the Type(s) of Loans to be
prepaid and, if Eurodollar Rate Loans are to be prepaid, the Interest
Period(s) of such Loans.  The Administrative Agent will promptly notify each
affected Lender of its receipt of each such notice, and of the amount of such
Lender’s ratable portion of such prepayment (based on such Lender’s Applicable
Percentage in respect of the relevant Facility) of such prepayment.  If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.  Any prepayment of a Eurodollar Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05.  Each such prepayment of
an outstanding Term Facility pursuant to this Section 2.03(a) shall, subject to
Section 2.13, be applied to the principal repayment installments thereof on a
pro rata basis, and each such prepayment shall be paid to the Lenders in
accordance with their respective Applicable Percentages in respect of each of
the relevant Facilities.

 

(ii)                              Notwithstanding anything in any Loan Document
to the contrary, so long as (w) no Default or Event of Default has occurred and
is continuing, (x) Flex shall deliver to the Administrative Agent a certificate
stating that (1) no Default or Event of Default has occurred and is continuing
or would result from the proposed prepayment described below and (2) each of the
conditions set forth in this Section has been satisfied, (y) neither the
Borrower nor any other Loan Party has any material non-public information with
respect to Flex and its Subsidiaries (including Unrestricted Subsidiaries, to
the extent such Unrestricted Subsidiaries would constitute Subsidiaries but for
being excluded from the definition of “Subsidiary”) or the securities of any of
them that has not been disclosed to the Lenders generally (other than Lenders
who elect not to receive such information) Flex may prepay any portion of the
outstanding Term Loans (and immediately and permanently cancel them) on the
following basis:

 

(B)                           Flex shall have the right to make a voluntary
prepayment of Term Loans at a discount to par pursuant to Discount Range
Prepayment Offers or Solicited Discounted Prepayment Offers (any such
prepayment, the “Discounted Loan Prepayment”), in each case made in accordance
with this Section 2.03(a)(ii); provided that Flex shall not initiate any action
under this Section 2.03(a)(ii) in order to make a Discounted Loan Prepayment of
Loans in any tranche of Term Loans unless (I) at least ten (10) Business Days
shall have passed since the consummation of the most recent Discounted Loan
Prepayment of any Term Loan in such tranche as a result of a prepayment made by
Flex on the applicable Discounted Prepayment Effective Date; or (II) at least
three (3) Business Days shall have passed since the date Flex was notified that
no Lender was willing to accept any prepayment of any Term Loan in such tranche
pursuant to a Discount Range Prepayment Notice or in the case of Solicited
Discounted Prepayment Offers, the date of Flex’s election not to accept any
Solicited Discounted Prepayment Offers relating to a Solicited Discount
Prepayment Notice.

 

35

--------------------------------------------------------------------------------


 

(C)                                (1) Subject to the proviso to subsection
(A) above, Flex may from time to time solicit Discount Range Prepayment Offers
by providing the Auction Agent with five (5) Business Days’ notice in the form
of a Discount Range Prepayment Notice; provided that (I) any such solicitation
shall be extended, at the sole discretion of Flex, to (x) each Lender and/or
(y) each Lender with respect to any Term Loans on an individual tranche basis,
(II) any such notice shall specify the maximum aggregate principal amount of the
relevant Loans (the “Discount Range Prepayment Amount”), the tranche or tranches
of Term Loans subject to such offer and the maximum and minimum percentage
discounts to par (the “Discount Range”) of the principal amount of such Loans
with respect to each relevant tranche of Term Loans willing to be prepaid by
Flex (it being understood that different Discount Ranges and/or Discount Range
Prepayment Amounts may be offered with respect to different tranches of Term
Loans and, in such event, each such offer will be treated as separate offer
pursuant to the terms of this Section), (III) the Discount Range Prepayment
Amount shall be in an aggregate amount not less than $5,000,000 and whole
increments of $1,000,000 in excess thereof and (IV) each such solicitation shall
remain outstanding through the Discount Range Prepayment Response Date.  The
Auction Agent will promptly provide each applicable Lender with a copy of such
Discount Range Prepayment Notice and a form of the Discount Range Prepayment
Offer to be submitted by a responding Lender to the Auction Agent (or its
delegate) by no later than 5:00 p.m., New York time, on the third Business Day
after the date of delivery of such notice to such Lenders (the “Discount Range
Prepayment Response Date”).  Each Lender’s Discount Range Prepayment Offer shall
be irrevocable and shall specify a discount to par within the Discount Range
(the “Submitted Discount”) at which such Lender is willing to allow prepayment
of any or all of its then outstanding Loans of the applicable tranche or
tranches and the maximum aggregate principal amount and tranches of such
Lender’s Loans (the “Submitted Amount”) such Lender is willing to have prepaid
at the Submitted Discount.  Any Lender whose Discount Range Prepayment Offer is
not received by the Auction Agent by the Discount Range Prepayment Response Date
shall be deemed to have declined to accept a Discounted Loan Prepayment of any
of its Loans at any discount to their par value within the Discount Range.

 

(2)                              The Auction Agent shall review all Discount
Range Prepayment Offers received on or before the applicable Discount Range
Prepayment Response Date and shall determine (in consultation with Flex and
subject to rounding requirements of the Auction Agent made in its reasonable
discretion) the Applicable Discount and Loans to be prepaid at such Applicable
Discount in accordance with this subsection (B).  Flex agrees to accept on the
Discount Range Prepayment Response Date all Discount Range Prepayment Offers
received by Auction Agent by the Discount Range Prepayment Response Date, in the
order from the Submitted Discount that is the largest discount to par to the
Submitted Discount that is the smallest discount to par, up to and including the
Submitted Discount that is the smallest discount to par within the Discount
Range (such Submitted Discount that is the smallest discount to par within the
Discount Range being referred to as the “Applicable Discount”) which yields a
Discounted

 

36

--------------------------------------------------------------------------------


 

Loan Prepayment in an aggregate principal amount equal to the lower of (I) the
Discount Range Prepayment Amount and (II) the sum of all Submitted Amounts. 
Each Lender that has submitted a Discount Range Prepayment Offer to accept
prepayment at a discount to par that is larger than or equal to the Applicable
Discount shall be deemed to have irrevocably consented to prepayment of Loans
equal to its Submitted Amount (subject to any required proration pursuant to the
following subsection (3)) at the Applicable Discount (each such Lender, a
“Participating Lender”).

 

(3)                              If there is at least one Participating Lender,
Flex will prepay the respective outstanding Term Loans of each Participating
Lender in the aggregate principal amount and of the tranches specified in such
Lender’s Discount Range Prepayment Offer at the Applicable Discount; provided
that if the Submitted Amount by all Participating Lenders offered at a discount
to par greater than or equal to the Applicable Discount exceeds the Discount
Range Prepayment Amount, prepayment of the principal amount of the relevant
Loans for those Participating Lenders whose Submitted Discount is a discount to
par greater than or equal to the Applicable Discount (the “Identified
Participating Lenders”) shall be made pro rata among the Identified
Participating Lenders in accordance with the Submitted Amount of each such
Identified Participating Lender and the Auction Agent (in consultation with Flex
and subject to rounding requirements of the Auction Agent made in its reasonable
discretion) will calculate such proration (the “Discount Range Proration”).  The
Auction Agent shall promptly, and in any case within five (5) Business Days
following the Discount Range Prepayment Response Date, notify (I) Flex of the
respective Lenders’ responses to such solicitation, the Discounted Prepayment
Effective Date, the Applicable Discount, and the aggregate principal amount of
the Discounted Loan Prepayment and the tranches to be prepaid, (II) each Lender
of the Discounted Prepayment Effective Date, the Applicable Discount, and the
aggregate principal amount and tranches of Loans to be prepaid at the Applicable
Discount on such date, (III) each Participating Lender of the aggregate
principal amount and tranches of such Lender to be prepaid at the Applicable
Discount on such date, and (IV) if applicable, each Identified Participating
Lender of the Discount Range Proration.  Each determination by the Auction Agent
of the amounts stated in the foregoing notices to Flex and Lenders shall be
conclusive and binding for all purposes absent manifest error.  The payment
amount specified in such notice to Flex shall be due and payable by Flex on the
Discounted Prepayment Effective Date in accordance with subsection (E) below
(subject to subsection (I) below).

 

(D)                               (1) Subject to the proviso to subsection
(A) above, Flex may from time to time solicit Solicited Discounted Prepayment
Offers by providing the Auction Agent with five (5) Business Days’ notice in the
form of a Solicited Discounted Prepayment Notice; provided that (I) any such
solicitation shall be extended, at the sole discretion of Flex, to (x) each
Lender and/or (y) each Lender with respect to Term Loans on an individual
tranche basis, (II) any such notice shall specify the maximum aggregate amount
of the Loans (the “Solicited Discounted Prepayment Amount”) and the tranche or
tranches of Term Loans the Borrower is

 

37

--------------------------------------------------------------------------------


 

willing to prepay at a discount (it being understood that different Solicited
Discounted Prepayment Amounts may be offered with respect to different tranches
of Term Loans and, in such event, each such offer will be treated as separate
offer pursuant to the terms of this Section), (III) the Solicited Discounted
Prepayment Amount shall be in an aggregate amount not less than $5,000,000 and
whole increments of $1,000,000 in excess thereof and (IV) each such solicitation
by the Borrower shall remain outstanding through the Solicited Discounted
Prepayment Response Date.  The Auction Agent will promptly provide each
Appropriate Lender with a copy of such Solicited Discounted Prepayment Notice
and a form of the Solicited Discounted Prepayment Offer to be submitted by a
responding Lender to the Auction Agent (or its delegate) by no later than 5:00
p.m., New York time on the third Business Day after the date of delivery of such
notice to such Lenders (the “Solicited Discounted Prepayment Response Date”). 
Each Lender’s Solicited Discounted Prepayment Offer shall (x) be irrevocable,
(y) remain outstanding until the Acceptance Date, and (z) specify both a
discount to par (the “Offered Discount”) at which such Lender is willing to
allow prepayment of its then outstanding Term Loans and the maximum aggregate
principal amount and tranches of such Term Loans (the “Offered Amount”) such
Lender is willing to have prepaid at the Offered Discount.  Any Lender whose
Solicited Discounted Prepayment Offer is not received by the Auction Agent by
the Solicited Discounted Prepayment Response Date shall be deemed to have
declined prepayment of any of its Term Loans at any discount.

 

(2) The Auction Agent shall promptly provide Flex with a copy of all Solicited
Discounted Prepayment Offers received on or before the Solicited Discounted
Prepayment Response Date.  Flex shall review all such Solicited Discounted
Prepayment Offers and select the smallest of the Offered Discounts specified by
the relevant responding Lenders in the Solicited Discounted Prepayment Offers
that is acceptable to Flex (the “Acceptable Discount”), if any.  If Flex elects
to accept any Offered Discount as the Acceptable Discount, then as soon as
practicable after the determination of the Acceptable Discount, but in no event
later than by the third Business Day after the date of receipt by Flex from the
Auction Agent of a copy of all Solicited Discounted Prepayment Offers pursuant
to the first sentence of this subsection (2) (the “Acceptance Date”), Flex shall
submit an Acceptance and

 

Prepayment Notice to the Auction Agent setting forth the Acceptable Discount. 
If the Auction Agent shall fail to receive an Acceptance and Prepayment Notice
from Flex by the Acceptance Date, Flex shall be deemed to have rejected all
Solicited Discounted Prepayment Offers.

 

(3) Based upon the Acceptable Discount and the Solicited Discounted Prepayment
Offers received by Auction Agent by the Solicited Discounted Prepayment Response
Date, within three (3) Business Days after receipt of an Acceptance and
Prepayment Notice (the “Discounted Prepayment Determination Date”), the Auction
Agent will determine (in consultation with Flex and subject to rounding
requirements of the Auction Agent made in its reasonable

 

38

--------------------------------------------------------------------------------


 

discretion) the aggregate principal amount and the tranches of Term Loans (the
“Acceptable Prepayment Amount”) to be prepaid by Flex at the Acceptable Discount
in accordance with this Section 2.03(a)(ii)(C).  If Flex elects to accept any
Acceptable Discount, then Flex agrees to accept all Solicited Discounted
Prepayment Offers received by Auction Agent by the Solicited Discounted
Prepayment Response Date, in the order from largest Offered Discount to smallest
Offered Discount, up to and including the Acceptable Discount.  Each Lender that
has submitted a Solicited Discounted Prepayment Offer with an Offered Discount
that is greater than or equal to the Acceptable Discount shall be deemed to have
irrevocably consented to prepayment of Loans equal to its Offered Amount
(subject to any required prorate reduction pursuant to the following sentence)
at the Acceptable Discount (each such Lender, a “Qualifying Lender”).  Flex will
prepay outstanding Loans pursuant to this subsection (C) to each Qualifying
Lender in the aggregate principal amount and of the tranches specified in such
Lender’s Solicited Discounted Prepayment Offer at the Acceptable Discount;
provided that if the aggregate Offered Amount by all Qualifying Lenders whose
Offered Discount is greater than or equal to the Acceptable Discount exceeds the
Solicited Discounted Prepayment Amount, prepayment of the principal amount of
the Term Loans for those Qualifying Lenders whose Offered Discount is greater
than or equal to the Acceptable Discount (the “Identified Qualifying Lenders”)
shall be made pro rata among the Identified Qualifying Lenders in accordance
with the Offered Amount of each such Identified Qualifying Lender and the
Auction Agent (in consultation with Flex and subject to rounding requirements of
the Auction Agent made in its reasonable discretion) will calculate such
proration (the “Solicited Discount Proration”).  On or prior to the Discounted
Prepayment Determination Date, the Auction Agent shall promptly notify (I) Flex
of the Discounted Prepayment Effective Date and Acceptable Prepayment Amount
comprising the Discounted Loan Prepayment and the tranches to be prepaid,
(II) each Lender of the Discounted Prepayment Effective Date, the Acceptable
Discount, and the Acceptable Prepayment Amount of all Loans and the tranches to
be prepaid at the Applicable Discount on such date, (III) each Qualifying Lender
of the aggregate principal amount and the tranches of such Lender to be prepaid
at the Acceptable Discount on such date, and (IV) if applicable, each Identified
Qualifying Lender of the Solicited Discount Proration.  Each determination by
the Auction Agent of the amounts stated in the foregoing notices to Flex and
Lenders shall be conclusive and binding for all purposes absent manifest error. 
The payment amount specified in such notice to Flex shall be due and payable by
Flex on the Discounted Prepayment Effective Date in accordance with subsection
(E) below (subject to subsection (I) below).

 

(E)                                 In connection with any Discounted Loan
Prepayment, Flex and the Lenders acknowledge and agree that the Auction Agent
may require the payment of customary and reasonable fees and expenses from Flex
in connection therewith.

 

(F)                                  If any Loan is prepaid in accordance with
paragraphs (B) through (C) above, Flex shall prepay such Loans on the Discounted
Prepayment

 

39

--------------------------------------------------------------------------------


 

Effective Date.  Flex shall make such prepayment to the Administrative Agent,
for the account of the Participating Lenders or Qualifying Lenders, as
applicable, at the Administrative Agent’s Office in immediately available funds
not later than 11:00 a.m. (New York time) on the Discounted Prepayment Effective
Date and all such prepayments shall be applied to the remaining principal
installments of the relevant Term Loans on a pro-rata basis across such
installments.  The Term Loans so prepaid shall be accompanied by all accrued and
unpaid interest on the par principal amount so prepaid up to, but not including,
the Discounted Prepayment Effective Date.  Each prepayment of the outstanding
Term Loans pursuant to this Section 2.03(a)(ii) shall be paid to the
Participating Lenders or Qualifying Lenders, as applicable, and shall be applied
to the relevant Term Loans of such Lenders in accordance with their respective
pro rata share.  The aggregate principal amount of the tranches and installments
of the relevant Term Loans outstanding shall be deemed reduced by the full par
value of the aggregate principal amount of the tranches of Term Loans prepaid on
the Discounted Prepayment Effective Date in any Discounted Loan Prepayment.

 

(G)                               To the extent not expressly provided for
herein, each Discounted Loan Prepayment shall be consummated pursuant to
procedures consistent with the provisions in this Section 2.03(a)(ii),
established by the Auction Agent acting in its reasonable discretion and as
reasonably agreed by the Borrower.

 

(H)                               Notwithstanding anything in any Loan Document
to the contrary, for purposes of this Section 2.03(a)(ii), each notice or other
communication required to be delivered or otherwise provided to the Auction
Agent (or its delegate) shall be deemed to have been given upon Auction Agent’s
(or its delegate’s) actual receipt during normal business hours of such notice
or communication; provided that any notice or communication actually received
outside of normal business hours shall be deemed to have been given as of the
opening of business on the next Business Day.

 

(I)                                     Flex and the Lenders acknowledge and
agree that the Auction Agent may perform any and all of its duties under this
Section 2.03(a)(ii) by itself or through any Affiliate of the Auction Agent and
expressly consents to any such delegation of duties by the Auction Agent to such
Affiliate and the performance of such delegated duties by such Affiliate.  The
exculpatory provisions pursuant to this Agreement shall apply to each Affiliate
of the Auction Agent and its respective activities in connection with any
Discounted Loan Prepayment provided for in this Section 2.03(a)(ii) as well as
activities of the Auction Agent.

 

(J)                                     Flex shall have the right, by written
notice to the Auction Agent, to revoke in full (but not in part) its offer to
make a Discounted Loan Prepayment and rescind the applicable Discount Range
Prepayment Notice or Solicited Discounted Prepayment Notice therefor at its
discretion at any time on or prior to the applicable Discount Range Prepayment
Response Date or Solicited Discounted Prepayment Response Date (and if such
offer is revoked pursuant to the

 

40

--------------------------------------------------------------------------------


 

preceding clauses, any failure by Flex to make any prepayment to a Lender, as
applicable, pursuant to this Section 2.03(a)(ii) shall not constitute a Default
or Event of Default).

 

(b)                              Reserved.

 

2.04                    Repayment of Loans.

 

(a)                               Flex shall repay to the Term A Lenders the
aggregate principal amount of all Term A Loans outstanding on the following
dates in the respective amounts set forth opposite such dates (which amounts
shall be reduced as a result of the application of prepayments in accordance
with the order of priority set forth in Section 2.03(a)(i)):

 

Date

Amount

 

 

 

 

October 31, 2017

$4,062,500

December 31, 2017

$4,062,500

March 31, 2018

$4,062,500

June 30, 2018

$4,062,500

September 30, 2018

$4,062,500

December 31, 2018

$4,062,500

March 31, 2019

$4,062,500

June 30, 2019

$4,062,500

September 30, 2019

$4,062,500

December 31, 2019

$4,062,500

March 31, 2020

$4,062,500

June 30, 2020

$4,062,500

September 30, 2020

$4,062,500

December 31, 2020

$4,062,500

March 31, 2021

$4,062,500

June 30, 2021

$4,062,500

September 30, 2021

$4,062,500

 

provided, however, that the final principal repayment installment of the Term A
Loans shall be repaid on the Maturity Date and in any event shall be in an
amount equal to the aggregate principal amount of all Term A Loans outstanding
on such date.

 

(b)                              Flex shall repay to the Lenders making any
Incremental Term Loans the aggregate principal amount thereof on the dates
agreed pursuant to Section 2.11 or Section 2.12, as applicable.

 

2.05                    Interest.

 

(a)                               Subject to the provisions of subsection
(b) below, (i) each Eurodollar Rate Loan under a Facility shall bear interest on
the outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurodollar Rate for such Interest Period plus the

 

41

--------------------------------------------------------------------------------


 

Applicable Rate for such Facility; and (ii) each Base Rate Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate for such Facility.

 

(b)                              (i) If any amount of principal of any Loan is
not paid when due (without regard to any applicable grace periods), whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Requirements of Law.

 

(ii)                              If any amount (other than principal of any
Loan) payable by the Borrower under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Requirements of Law.

 

(iii)                          Upon the request of the Required Lenders, while
any Event of Default exists (other than as set forth in clauses (b)(i) and
(b)(ii) above), the Borrower shall pay interest on the principal amount of any
Loans then outstanding and all other outstanding Obligations hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Requirements of Law.

 

(iv)                          Accrued and unpaid interest on past due amounts
(including interest on past due interest) shall be due and payable upon demand.

 

(c)                               Interest on each Loan shall be due and payable
in arrears on each Interest Payment Date applicable thereto and at such other
times as may be specified herein.  Interest hereunder shall be due and payable
in accordance with the terms hereof before and after judgment, and before and
after the commencement of any proceeding under any Debtor Relief Law.

 

2.06                    Fees.

 

(a)                               The Borrower shall pay to MUFG, in its
capacity as an Arranger and Administrative Agent for its own account, in
Dollars, fees in the amounts and at the times specified in the Fee Letter.  Such
fees shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

 

(b)                              The Borrower shall pay to the Lenders, in
Dollars, such fees as shall have been separately agreed upon in writing (if any)
in the amounts and at the times so specified.  Such fees shall be fully earned
when paid and shall not be refundable for any reason whatsoever.

 

2.07                    Computation of Interest and Fees.  All computations of
interest for Base Rate Loans when the Base Rate is determined by the “US Prime
Rate” shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed.  All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year).  Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid,

 

42

--------------------------------------------------------------------------------


 

provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.09(a), bear interest for one day.  Each determination by
the Administrative Agent of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.

 

2.08                    Evidence of Debt.  The Borrowings made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Borrowings made by the
Lenders to the Borrower and the interest and payments thereon.  Any failure to
so record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.  Upon the request of any
Lender to the Borrower made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Term
Note, which shall evidence such Lender’s Loans to the Borrower in addition to
such accounts or records.  Each Lender may attach schedules to a Term Note and
endorse thereon the date, Type (if applicable), amount, currency and maturity of
its Loans and payments with respect thereto.

 

2.09                    Payments Generally; Administrative Agent’s Clawback.

 

(a)                               General.  All payments to be made by the
Borrower shall be made free and clear of and without condition or deduction for
any counterclaim, defense, recoupment or setoff.  Except as otherwise expressly
provided herein, all payments by the Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in Dollars and
in Same Day Funds not later than 11:00 a.m. on the date specified herein. 
Without limiting the generality of the foregoing, the Administrative Agent may
require that any payments due under this Agreement be made in the United
States.  The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office.  All payments received by the Administrative Agent after 11:00
a.m. shall in each case be deemed received on the next succeeding Business Day
and any applicable interest or fee shall continue to accrue.  If any payment to
be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest or fees, as the case may be.

 

(b)                              (i)  Funding by Lenders; Presumption by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Borrowing of Eurodollar
Rate Loans (or, in the case of any Borrowing of Base Rate Loans, prior to 12:00
noon on the date of such Borrowing) that such Lender will not make available to
the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Borrowing of
Base Rate Loans, that such Lender has made such share available in accordance
with and at the time required by Section 2.02) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount.  In such
event, if a

 

43

--------------------------------------------------------------------------------


 

Lender has not in fact made its share of the Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in Same Day Funds with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (A) in the case of a payment to be
made by such Lender, the Overnight Rate, plus any administrative, processing or
similar fees customarily charged by the Administrative Agent in connection with
the foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans (which payment, for the avoidance of
doubt, shall be in lieu of any other interest (other than interest at the
Default Rate, if applicable) relating to such portion of the relevant
Borrowing).  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing.  Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

 

(ii)                              Payments by Borrower; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Appropriate Lenders the amount
due.  In such event, if the Borrower has not in fact made such payment, then
each of the Appropriate Lenders severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender, in Same Day
Funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Overnight Rate.  A notice of the Administrative
Agent to any Lender or the Borrower with respect to any amount owing under this
subsection (b) shall be conclusive, absent manifest error.

 

(c)                               Failure to Satisfy Conditions Precedent.  If
any Lender makes available to the Administrative Agent funds for any Loan to be
made by such Lender to the Borrower as provided in the foregoing provisions of
this Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Borrowing set
forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

(d)                             Obligations of Lenders Several.  The obligations
of the Lenders hereunder to make Loans and to make payments pursuant to
Section 10.04(c) are several and not joint.  The failure of any Lender to make
any Loan, to fund any such participation or to make any payment under
Section 10.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 10.04(c).

 

44

--------------------------------------------------------------------------------


 

(e)                               Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

(f)                                Insufficient Funds.  If at any time
insufficient funds are received by and available to the Administrative Agent to
pay fully all amounts of principal, interest and fees then due hereunder, such
funds shall be applied (i) first, toward payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, toward
payment of principal then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of principal then due to such parties.

 

2.10                    Sharing of Payments by Lenders.  If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of the Loans made by it resulting
in such Lender’s receiving payment of a proportion of the aggregate amount of
such Loans and accrued interest thereon greater than its pro rata share thereof
as provided herein, then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them, provided that:

 

(i)                                  if any such participations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest; and

 

(ii)                              the provisions of this Section shall not be
construed to apply to (x) any payment made by or on behalf of the Borrower
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender or a prepayment in accordance with Section 2.03(a)(ii)), or (y) any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than to
the Borrower or any Subsidiary thereof in a transaction not in compliance with
Section 2.03(a)(ii) (as to which the provisions of this Section shall apply).

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

2.11                    Increase in Term A Facility.

 

(a)                               Request for Increase.  Provided there exists
no Default, upon notice to the Administrative Agent, the Borrower may from time
to time, request an increase in the Term A

 

45

--------------------------------------------------------------------------------


 

Loans by an amount (for all such requests) not exceeding the Maximum Increase
Amount; provided that (x) any such request for an increase shall be in a minimum
amount of $25,000,000 and (y) no more than five (5) requests in the aggregate
may be made under Sections 2.11 and 2.12.

 

(b)                              Proposed Lenders.  Any proposed increase in the
Term A Loans may be requested from existing Lenders, new prospective lenders who
are Eligible Assignees (and who are approved by the Administrative Agent, which
approval shall not be unreasonably withheld) or a combination thereof, as
selected by, and with such allocations of committed amounts as may be determined
by, the lead arranger(s) thereof and/or the Borrower, provided that any
incremental Term A Loans made by an Eligible Assignee shall be in a principal
amount of $1,000,000 or an integral multiple of $500,000 in excess thereof. Any
Lender approached to provide all or a portion of the incremental Term A Loans
may elect or decline, in its sole discretion, to provide an incremental Term A
Loan.

 

(c)                               Effective Date and Allocations.  If the Term A
Loans are increased in accordance with this Section, the Administrative Agent
shall promptly notify the Borrower and the Lenders of the amount and effective
date (the “Term Increase Effective Date”) of such increase.  As of the Term
Increase Effective Date, this Agreement shall be amended to (i) reflect the
incremental Term A Loans being made on the Term Increase Effective Date and the
joinder to this Agreement of any Eligible Assignees making any such incremental
Term A Loans and (ii) increase each then-remaining unpaid installment of
principal of the Term A Loans payable pursuant to Section 2.04(a) prior to the
Maturity Date by an amount such that (A) the increase for each such installment
equals the product of (x) the percentage of the initial principal amount of the
existing Term A Loans payable on each such installment date multiplied by
(y) the aggregate amount of such incremental Term A Loans and (B) the aggregate
principal payments payable pursuant to Section 2.04(a) (including the proviso
thereto) are increased by the aggregate amount of the incremental Term A Loans
being made on the Term Increase Effective Date.  Such amendment shall be
executed and delivered by the Administrative Agent, the Loan Parties and each
Lender and Eligible Assignee making any such incremental Term A Loan without the
consent of any other party.  Such amendment shall be in form and substance
reasonably satisfactory to the Administrative Agent.  On the Term Increase
Effective Date, each incremental Term A Loan made on such date shall be deemed a
Term A Loan for all purposes hereof (including without limitation for purposes
of the payment and amortization requirements of Section 2.04(a)) and the holder
thereof shall be deemed a Term A Lender for all purposes hereof.

 

(d)                             Effective Date and Allocations.  Notwithstanding
the foregoing, no increase to the Term A Facility shall become effective under
this Section 2.11 unless (i) on the date of such effectiveness, the conditions
set forth in Sections 4.02(a) and 4.02(b) shall be satisfied and the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by a Responsible Officer of the Borrower, (ii) after giving
effect to such increase, (A) the Borrower would be in compliance, on a pro forma
basis, with the covenants set forth in Section 7.127.11 and (B) no Default has
occurred and is continuing or would result therefrom, and the Administrative
Agent shall have received a certificate to that effect dated the Term Increase
Effective Date and executed by a Responsible Officer of the Borrower, (iii) all
reasonable fees and expenses owing to the Administrative Agent and the Lenders
shall have been paid, (iv) an amendment to this Agreement consistent with
Section 2.11(c) and reasonably satisfactory to the Administrative Agent in form
and substance shall have been executed and delivered by the

 

46

--------------------------------------------------------------------------------


 

applicable parties and (v) the Administrative Agent shall have received legal
opinions, board resolutions and other closing certificates reasonably requested
by the Administrative Agent and substantially consistent with those delivered on
the Closing Date under Section 4.01.

 

(e)                               Conflicting Provisions.  This Section shall
supersede any provisions in Section 2.10 or 10.01 to the contrary.

 

2.12                    New Term Facilities.

 

(a)                               Request for New Term Facility.  Provided there
exists no Default, upon notice to the Administrative Agent, the Borrower may
from time to time on or after the Closing Date request a new tranche or tranches
of term loans (“New Term Loans”) in an aggregate amount (for all such requests)
not exceeding the Maximum Increase Amount; provided that (i) any such request
for New Term Loans shall be in a minimum amount of $25,000,000, (ii) no more
than five (5) requests in the aggregate may be made under Sections 2.11 and
2.12, (iii) the maturity date and weighted average life to maturity (as of the
effective date of the New Term Loans) of such New Term Loans shall be no earlier
than, or shorter than, as the case may be, the latest Maturity Date and weighted
average life to maturity (as of the effective date of the New Term Loans), as
the case may be, of the Term Facility, (iv) the interest rate margins applicable
to the New Term Loans shall be determined by the Borrower and the lenders
thereof, provided that in the event the interest rate margins (other than as a
result of the imposition of default interest) for any New Term Loan are higher
than the interest rate margins for the Term A Loans by more than 0.50%, then the
interest rate margins for the Term A Loans shall be increased to the extent
necessary so that such interest rate margins shall be equal to the interest rate
margins for such New Term Loans, minus 0.50%; provided further that, in
determining the interest rate margins applicable to the New Term Loans and the
Term A Loans (A) original issue discount or upfront fees (which shall be deemed
to constitute like amounts of original issue discount) payable or paid, as the
case may be, by any Loan Party to the lenders of Term A Loans or New Term Loans,
as the case may be, in the initial primary syndication thereof shall be included
(with original issue discount being equated to interest based on assumed 4-year
life to maturity), (B) customary arrangement, structuring, underwriting or
commitment fees (or similar fee, however denominated) payable or paid, as the
case may be, to any of the Arrangers (or their affiliates) in connection with
Term A Loans or New Term Loans, as the case may be, or to one or more arrangers
(or their affiliates) thereof shall be excluded and (C) if there is a eurodollar
rate floor or base rate floor applicable to the New Term Loans that is greater
than such floor applicable to the Term A Loans, such increased amount at the
time of such determination shall be equated to an increase in the interest rate
margin for purposes of determining whether the interest rate margins for any New
Term Loans are higher than the applicable interest rate margins for the Term A
Loans, (v) such New Term Loans rank pari passu in right of payment and security
with the Term A Loans, (vi) such New Term Loans share ratably in any prepayment
with the Term A Loans, and (vii) such New Term Loans are on the same terms and
conditions as those set forth in this Agreement, except as set forth in clause
(ii) or (iii) above or to the extent reasonably satisfactory to the
Administrative Agent.

 

(b)                              Proposed Lenders.  Any proposed New Term Loans
may be requested from existing Lenders, new prospective lenders who are Eligible
Assignees or a combination thereof, as selected by, and with such allocations of
committed amounts as may be determined by, the lead arranger(s) thereof and/or
the Borrower, provided that any New Term Loans made by an Eligible

 

47

--------------------------------------------------------------------------------


 

Assignee shall be in a principal amount of $1,000,000 or an integral multiple of
$500,000 in excess thereof. Any Lender approached to provide all or a portion of
the New Term Loans may elect or decline, in its sole discretion, to provide New
Term Loans.

 

(c)                               Notification by Administrative Agent;
Amendments.  The Administrative Agent shall promptly notify the Borrower and the
Lenders of the amount and effective date (the “New Term Loans Funding Date”) of
any New Term Loan. Notwithstanding anything in this Agreement to the contrary,
in connection with any New Term Loan, this Agreement and the other Loan
Documents may be amended in a writing executed and delivered by the Borrower and
the Administrative Agent (without any further consent of Required Term A Lenders
that would otherwise be required under Section 10.01) to reflect any changes
(including, without limitation, changes to Section 10.01 and the definitions
related thereto) necessary to give effect to such New Term Loan in accordance
with its terms as set forth herein, which may include the addition of such New
Term Loans as a separate facility, permit sharing set forth in Section 2.10 in a
manner consistent with the treatment hereunder of the Term A Facility, and to
otherwise (subject to the proviso to Section 2.12(a)) treat such New Term Loans
in a manner consistent with the Term A Loans.

 

(d)                             Conditions to Effectiveness of New Advances. 
Notwithstanding the foregoing, no New Term Loans shall be made hereunder unless
(i) on the New Term Loans Funding Date, the conditions set forth in Sections
4.02(a) and 4.02(b) shall be satisfied and the Administrative Agent shall have
received a certificate to that effect dated such date and executed by a
Responsible Officer of the Borrower, (ii) after giving effect to the borrowing
of such New Term Loans, (A) the Borrower would be in compliance, on a pro forma
basis, with the covenants set forth in Section 7.127.11 and (B) no Default has
occurred and is continuing or would result therefrom, and the Administrative
Agent shall have received a certificate to that effect dated the New Term Loans
Funding Date and executed by a Responsible Officer of the Borrower, (iii) all
reasonable fees and expenses owing to the Administrative Agent and the lenders
providing the New Term Loans shall have been paid and (iv) the Administrative
Agent shall have received legal opinions, board resolutions and other closing
certificates reasonably requested by the Administrative Agent and substantially
consistent with those delivered on the Closing Date under Section 4.01.

 

(e)                               Conflicting Provisions.  This Section shall
supersede any provisions in Section 2.10 or 10.01 to the contrary.

 

2.13                    Defaulting Lenders.   Adjustments.  Notwithstanding
anything to the contrary contained in this Agreement, if any Lender becomes a
Defaulting Lender, then, until such time as that Lender is no longer a
Defaulting Lender, to the extent permitted by applicable Governmental Rule:

 

(i)                                  Waivers and Amendments.  That Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
“Required Lenders” and Section 10.01.

 

(ii)                              Reallocation of Payments.  Any payment of
principal, interest, fees or other amounts received by the Administrative Agent
for the account of that Defaulting

 

48

--------------------------------------------------------------------------------


 

Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; third, if so
determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released pro rata in order to satisfy
such Defaulting Lender’s potential future funding obligations with respect to
Loans under this Agreement; fourth, to the payment of any amounts owing to the
Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; fifth, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement; and
sixth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (A) such payment is a payment of the
principal amount of any Loans in respect of which that Defaulting Lender has not
fully funded its appropriate share and (B) such Loans were made at a time when
the conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of all non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of that Defaulting
Lender.  Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender shall be deemed paid to and redirected by that Defaulting Lender, and
each Lender irrevocably consents hereto.

 

(b)                              Defaulting Lender Cure.  If the Borrower and
the Administrative Agent agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein that Lender will, to the extent applicable, purchase at par that portion
of outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans to be held
on a pro rata basis by the Lenders in accordance with their Applicable
Percentages, whereupon that Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

 

49

--------------------------------------------------------------------------------


 

ARTICLE III.                                           TAXES, YIELD PROTECTION
AND ILLEGALITY

 

3.01                    Taxes.

 

(a)                              
General.                                          For purposes of this
Section 3.01, “Requirements of LawGovernmental Rules” shall include FATCA.

 

(b)                              Payments Free of Taxes.

 

(i)                                  Any and all payments by or on account of
any obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable
Requirements of LawGovernmental Rules.  If any applicable Requirements of Law
requireGovernmental Rule (as determined in the good faith discretion of the
Administrative Agent or the Borrower) requires the deduction or withholding of
any Tax from any such payment, then the Borrower and the Administrative Agent
shall be entitled to make such deduction or withholding and shall timely pay the
full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable Requirements of Law and, if such Tax is an
Indemnified Tax, then the sum payable by the Borrower shall be increased as
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.

 

(ii)                              If the Borrower or the Administrative Agent
shall be required by the Code to withhold or deduct any Taxes from any payment,
then (A) the Administrative Agent shall withhold or make such deductions as are
determined by the Administrative Agent to be required, (B) the Administrative
Agent shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the Borrower shall be increased as necessary so that after any
required withholding or the making of all required deductions (including
deductions applicable to additional sums payable under this Section 3.01) the
applicable Recipient receives an amount equal to the sum it would have received
had no such withholding or deduction been made.

 

(iii)                          If the Borrower or the Administrative Agent shall
be required by any applicable laws other than the Code to withhold or deduct any
Taxes from any payment, then (A) the Borrower or the Administrative Agent, as
required by such laws, shall withhold or make such deductions as are determined
by it to be required, (B) the Borrower or the Administrative Agent, to the
extent required by such laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the Borrower shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 3.01) the

 

50

--------------------------------------------------------------------------------


 

applicable Recipient receives an amount equal to the sum it would have received
had no such withholding or deduction been made.

 

(c)        Payment of Other Taxes by the Borrower.  The Borrower shall timely
pay to the relevant Governmental Authority in accordance with applicable
Requirements of LawGovernmental Rule, or at the option of the Administrative
Agent timely reimburse it for the payment of, any Other Taxes.

 

(d)       Indemnification by the Borrower.  The Borrower shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes and Other Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.01) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority.  The Borrower shall also,
and does hereby, indemnify the Administrative Agent, and shall make payment in
respect thereof within 10 days after demand therefor, for any amount which a
Lender for any reason fails to pay indefeasibly to the Administrative Agent as
required by Section 3.01(e) so long as the Administrative Agent shall have in
good faith made a written demand upon such Lender for the applicable payment and
such payment demand has not been satisfied in full by the applicable Lender
within 30 days after such written demand.  In the event of a payment to the
Administrative Agent by the Borrower pursuant to the preceding sentence, upon
the request of the Borrower, the Administrative Agent shall execute and deliver
such documents or instruments as the Borrower may reasonably request to assign
to the Borrower any claims that the Administrative Agent may have against the
applicable Lender with respect to the payments to the Administrative Agent that
were required to have been made pursuant to Section 3.01(e) below (including the
right of set off provided in the last sentence of Section 3.01(e) below).  A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

 

(e)        Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes or Other Taxes attributable to such Lender (but only
to the extent that the Borrower has not already indemnified the Administrative
Agent for such Indemnified Taxes or Other Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.06(d) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (e).

 

51

--------------------------------------------------------------------------------


 

(f)        Evidence of Payments.  Upon request by the Borrower or the
Administrative Agent, as the case may be, after any payment of Taxes by the
Borrower or the Administrative Agent to a Governmental Authority pursuant to
this Section 3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to requesting Borrower or the
Administrative Agent.

 

(g)        Status of Lenders.  (i) Any Lender that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Loan Document shall deliver to the Borrower and the Administrative Agent
(provided that the Administrative Agent shall be under no obligation to so
request), at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable Requirements of Law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements.  Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
3.01(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)        Without limiting the generality of the foregoing, in the event that
the Borrower is a U.S. Person,

 

(A)        any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originalscopies of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

(B)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1)                              in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed

 

52

--------------------------------------------------------------------------------


 

originalscopies of IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN-E (or W-8BEN, as
applicable) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(2)                              executed originalscopies of IRS Form W-8ECI;

 

(3)                              in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit K-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code, or a CFC described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originalscopies of IRS Form W-8BEN-E (or W-8BEN, as applicable); or

 

(4)                              to the extent a Foreign Lender is not the
beneficial owner of a payment received under any of the Loan Documents, executed
originalscopies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN-E (or W-8BEN, as applicable), a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-4 on behalf of each such direct and
indirect partner;

 

(C)       any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and at the time or
times prescribed by applicable Requirements of Lawlaw and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable
Requirements of LawGovernmental Rule as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable Requirements of
LawGovernmental Rule to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and

 

53

--------------------------------------------------------------------------------


 

(D)       if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by applicable Requirements of Lawlaw and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Requirements of LawGovernmental Rule
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement. For purposes of determining withholding Taxes imposed
under FATCA, from and after the effective date of this Agreement, Borrower and
the Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loans as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

(iii)       Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.  Each Lender
shall promptly take such steps (at the cost and expense of the Borrower) as
shall not be materially disadvantageous to it, in the reasonable judgment of
such Lender, and as may be reasonably necessary (including the re-designation of
its Lending Office) to avoid any requirement of applicable Requirements of Law
of any such jurisdiction that the Borrower make any deduction or withholding for
taxes from amounts payable to such Lender.  Additionally, the Borrower shall
promptly deliver to the Administrative Agent or any Lender, as the
Administrative Agent or such Lender shall reasonably request, on or prior to the
Closing Date, and in a timely fashion thereafter, such documents and forms
required by any relevant taxing authorities under the Requirements of Law of any
jurisdiction, duly executed and completed by the Borrower, as are required to be
furnished by such Lender or the Administrative Agent under such Requirements of
Law in connection with any payment by the Administrative Agent or any Lender of
Taxes or Other Taxes, or otherwise in connection with the Loan Documents, with
respect to such jurisdiction.

 

(h)        Treatment of Certain Refunds.  Unless required by applicable laws, at
no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender or have any obligation to pay to any
Lender, any refund of Taxes withheld or deducted from funds paid for the account
of such Lender.  If any party determines, in its sole discretion exercised in
good faith, that it has received a refund (or the amount of any credit in lieu
of refund) of any Taxes as to which it has been indemnified pursuant to this
Section 3.01 (including by the payment of additional amounts pursuant to this
Section 3.01), it shall pay to the indemnifying

 

54

--------------------------------------------------------------------------------


 

party an amount equal to such refund (but only to the extent of indemnity
payments made under this Section with respect to the Taxes giving rise to such
refund (or credit in lieu of refund)), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such refund
or credit in lieu of refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (h) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (h), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) to the extent the payment of
such amount would place the indemnified party in a less favorable net after-Tax
position than if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the indemnified
party would have been in if the indemnification payments or additional amounts
giving rise to such refund had never been paid.  This paragraph shall not be
construed to require any indemnified party to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(i)       Survival.  Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

3.02     Illegality.  If any Lender determines that any Requirements of Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to the Eurodollar Rate, or
to determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the
applicable interbank market, then, (a) on notice thereof by such Lender to the
Borrower through the Administrative Agent, any obligation of such Lender to
make, maintain, fund or continue Eurodollar Rate Loans in the affected currency
or currencies or, in the case of Eurodollar Rate Loans in Dollars, to convert
Base Rate Loans to Eurodollar Rate Loans, shall be suspended, and (b) if such
notice asserts the illegality of such Lender making or maintaining Base Rate
Loans the interest rate on which is determined by reference to the Eurodollar
Rate component of the Base Rate, the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate, in each case until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable and
such Loans are denominated in Dollars, convert all such Eurodollar Rate Loans of
such Lender to Base Rate Loans (the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such

 

55

--------------------------------------------------------------------------------


 

Lender determining or charging interest rates based upon the Eurodollar Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate.  Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

 

3.03     Inability to Determine Rates.  If the Required Lenders determine that
for any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) deposits are not being offered to
banks in the applicable offshore interbank market for such currency for the
applicable amount and Interest Period of such Eurodollar Rate Loan, (b) adequate
and reasonable means do not exist for determining the Eurodollar Base Rate for
any requested Interest Period with respect to a proposed Eurodollar Rate Loan,
or (c) the Eurodollar Base Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan does not adequately and fairly reflect the
cost to such Lenders of funding such Eurodollar Rate Loan, the Administrative
Agent will promptly so notify the Borrower and each Lender.  Thereafter, the
obligation of the Lenders to make or maintain Eurodollar Rate Loans in the
affected currency or currencies shall be suspended, and in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice.  Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans in the affected currency or currencies or, failing that, will be deemed to
have converted such request into a request for a Borrowing of Base Rate Loans in
the amount specified therein.

 

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in this section, the Administrative Agent, in
consultation with the Borrower and the Required Lenders, may establish an
alternative interest rate for any Eurodollar Rate Loans subject to clauses (a),
(b) or (c) immediately above (any “Impacted Loans”),  in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this section, (2)
the Administrative Agent or the Required Lenders notify the Administrative Agent
and the Borrower that such alternative interest rate does not adequately and
fairly reflect the cost to such Lenders of funding the Impacted Loans, or (3)
any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrower written notice
thereof. For the avoidance of doubt, nothing contained in this paragraph shall
permit the Administrative Agent to establish an alternative interest rate for
Base Rate Loans and, during the applicable determination, the utilization of the
Eurodollar Rate component of the Base Rate shall remain suspended in accordance
with the preceding paragraph.

 

56

--------------------------------------------------------------------------------


 

3.04     Increased Costs.

 

(a)        Increased Costs Generally.  If any Change in Law shall:

 

(i)         impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate);

 

(ii)        subject any Recipient to any Taxes (other than (A) Indemnified Taxes
and Other Taxes covered by Section 3.01, (B) Excluded Taxes and (C) Connection
Income Taxes) on its loans, loan principal, letters of credit, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

 

(iii)       impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Rate Loans made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any such Loan), or to reduce the amount of
any sum received or receivable by such Lender hereunder with respect to any
Eurodollar Rate Loan (whether of principal, interest or any other amount) then,
upon request of such Lender, the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.

 

(b)        Capital Requirements.  If any Lender determines that any Change in
Law affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, such
Lender, to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time upon request of such Lender, the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

 

(c)        Delay in Requests.  Failure or delay on the part of any Lender to
demand compensation pursuant to the foregoing provisions of this Section shall
not constitute a waiver of such Lender’s right to demand such compensation,
provided that the Borrower shall not be required to compensate a Lender pursuant
to the foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

 

57

--------------------------------------------------------------------------------


 

3.05     Compensation for Losses.  Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

 

(a)        any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)        any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or

 

(c)        any assignment of a Eurodollar Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;

 

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

 

Failure or delay on the part of any Lender to demand compensation pursuant to
this Section 3.05 shall not constitute a waiver of such Lender’s right to demand
such compensation, provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section 3.05 for any loss, cost or expense
incurred more than nine months prior to the date that such Lender notifies the
Borrower of the act or omission giving rise to such loss, cost or expense and
such Lender’s intention to claim compensation therefor.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.

 

3.06     Mitigation Obligations; Replacement of Lenders; Certificates.

 

(a)        Designation of a Different Lending Office. Each Lender may make any
Loan to the Borrower through any Lending Office, provided that the exercise of
this option shall not affect the obligation of the Borrower to repay the Loans
in accordance with the terms of this Agreement.  If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would

 

58

--------------------------------------------------------------------------------


 

eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender.  The Borrower hereby agrees to pay, within 10
days of the request therefor, all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

 

(b)      Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01 or there occurs any prepayment or conversion of its Loans under
Section 3.02, the Borrower may replace such Lender, so long as such replacement
will result in a reduction of such compensation or amounts in accordance with
Section 10.13.

 

(c)        Certificates for Reimbursement.  A certificate of a Lender setting
forth the basis for and a calculation of the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in subsection (a) or (b) of Section 3.04 or Section 3.05 and delivered to the
Borrower shall be conclusive absent manifest error.  The Borrower shall pay such
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

3.07     Survival.  All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

 

ARTICLE IV.                                           CONDITIONS PRECEDENT TO
BORROWINGS

 

4.01     Conditions of Initial Borrowing.  The obligation of each Lender to make
the initial Borrowing hereunder is subject to satisfaction of the following
conditions precedent:

 

(a)        The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party (as applicable), each dated the Closing Date (or, in the case
of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance satisfactory to the Administrative Agent
and each of the Lenders:

 

(i)         executed counterparts of this Agreement and the Subsidiary Guaranty,
sufficient in number for distribution to the Administrative Agent, each Lender
and the Borrower;

 

(ii)        Term Notes executed by the Borrower in favor of each Lender
requesting Term Notes;

 

(iii)       The certificate of incorporation (or comparable document) of each
Loan Party certified by the Secretary of State (or comparable public official)
of its jurisdiction of organization (or, if any such Person is organized under
the laws of any jurisdiction outside the United States, such other evidence as
the Administrative Agent

 

59

--------------------------------------------------------------------------------


 

may request to establish that such Person is duly organized and existing under
the laws of such jurisdiction), together with an English translation thereof (if
appropriate);

 

(iv)       To the extent such jurisdiction has the legal concept of a
corporation being in good standing and a Governmental Authority in such
jurisdiction issues any evidence of such good standing, a Certificate of Good
Standing (or comparable certificate) for each Loan Party certified by the
Secretary of State (or comparable public official) of its jurisdiction of
organization (or, if any such Person is organized under the laws of any
jurisdiction outside the United States, such other evidence as the
Administrative Agent may request to establish that such Person is duly qualified
to do business and in good standing under the laws of such jurisdiction),
together with an English translation thereof (if appropriate);

 

(v)        A certificate of the secretary or an assistant secretary (or
comparable officer) or a director of each Loan Party certifying (A) that
attached thereto is a true and correct copy of the by-laws (or comparable
document) of such Person as in effect (or, if any such Person is organized under
the laws of any jurisdiction outside the United States, any comparable document
provided for in the respective corporate laws of that jurisdiction), (B) that
attached thereto are true and correct copies of resolutions duly adopted by the
board of directors of such Person (or other comparable enabling action) and
continuing in effect, which (1) authorize the execution, delivery and
performance by such Person of the Loan Documents to be executed by such Person
and the consummation of the transactions contemplated thereby and (2) designate
the officers, directors and attorneys authorized so to execute, deliver and
perform on behalf of such Person and (C) that there are no proceedings for the
dissolution or liquidation of such Person, together with a certified English
translation thereof (if appropriate);

 

(vi)       A certificate (which may be combined with the certificate set forth
in clause (v) above) of the secretary or an assistant secretary (or comparable
officer) or a director of each Loan Party certifying the incumbency, signatures
and authority of the officers, directors and attorneys of such Person authorized
to execute, deliver and perform the Loan Documents to be executed by such
Person, together with a certified English translation thereof (if appropriate);

 

(vii)      Favorable written opinions from each of the following counsel for the
Borrower, the Subsidiary Guarantors and Flex’s Subsidiaries, addressed to the
Administrative Agent for the benefit of the Administrative Agent and the
Lenders, covering such legal matters as the Administrative Agent may reasonably
request and otherwise in form and substance satisfactory to the Administrative
Agent:

 

(A)        Curtis, Mallet-Prevost, Colt & Mosle LLP, U.S. counsel for Flex and
its Subsidiaries;

 

(B)        Rahmat Lim & Partners, Malaysian (including Labuan) counsel for Flex
and its Subsidiaries;

 

60

--------------------------------------------------------------------------------


 

(C)        Allen & Gledhill, Singapore counsel for Flex and its Subsidiaries;

 

(D)        Nauta Dutilh, Dutch counsel for Flex and its Subsidiaries;

 

(E)        C & A Law, Mauritius counsel for Flex and its Subsidiaries;

 

(F)         Dentons Europe LLP, Hungarian counsel for Flex and its Subsidiaries;

 

(G)        Madrona Hong Mazzuco, Brazilian counsel for Flex and its
Subsidiaries; and

 

(H)        Such other local counsel to Flex and its Subsidiaries as the
Administrative Agent may reasonably request with respect to Subsidiary
Guarantors.

 

(viii)     a certificate of a Responsible Officer of each Loan Party either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by such Loan Party and the validity
against such Loan Party of the Loan Documents to which it is a party, and
stating that such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

 

(ix)       a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, (B) that there has been no event or circumstance since March 31,
2016 that has had or could be reasonably expected to have, either individually
or in the aggregate, a Material Adverse Effect; (C) the current Debt Ratings,
and (D) pro forma calculations of the Debt/EBITDA Ratio and the Interest
Coverage Ratio, based upon the Borrower’s Financial Statements for the quarter
ended September 30, 2016;

 

(x)        evidence in form and substance satisfactory to the Administrative
Agent that the indebtedness under the Existing Flex Term Loan Agreement has been
(or substantially simultaneously or concurrently with the funding of the Term A
Loan hereunder will be) prepaid and the Existing Flex Term Loan Agreement has
been terminated; and

 

(xi)       such other assurances, certificates, documents, consents or opinions
as the Administrative Agent or the Required Lenders reasonably may require.

 

(b)        Any fees required to be paid on or before the Closing Date shall have
been paid.

 

(c)        Unless waived by the Administrative Agent and subject to the Fee
Letter, the Borrower shall have paid all fees, charges and disbursements of
counsel to the Administrative Agent (directly to such counsel if requested by
the Administrative Agent) to the extent invoiced prior to the Closing Date, plus
such additional amounts of such fees, charges and disbursements as

 

61

--------------------------------------------------------------------------------


 

shall constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Borrower and the Administrative Agent).

 

(d)       The Closing Date shall have occurred on or before November 30, 2016.

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

4.02     Conditions to all Borrowings.  The obligation of each Lender to honor
any Loan Notice (other than a Loan Notice requesting only a conversion of Loans
to the other Type, or a continuation of Eurodollar Rate Loans) is subject to the
following conditions precedent:

 

(a)        The representations and warranties of (i) the Borrower contained in
Article V and (ii) each Loan Party contained in each other Loan Document or in
any document furnished at any time under or in connection herewith or therewith,
shall be (A) in the case of representations and warranties that are qualified as
to materiality, true and correct, and (B) in the case of representations and
warranties that are not qualified as to materiality, true and correct in all
material respects, in each case on and as of the date of such Borrowing, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct or true and correct
in all material respects, as the case may be, as of such earlier date; provided
that the representations and warranties contained in Section 5.09 shall be
deemed to refer to the most recent Financial Statements furnished pursuant to
subsections (a) and (b) of Section 6.01.

 

(b)        No Default shall exist, or would result from such proposed Borrowing
or the application of the proceeds thereof.

 

(c)        The Administrative Agent shall have received a Loan Notice in
accordance with the requirements hereof.

 

Each Loan Notice (other than a Loan Notice requesting only a conversion of Loans
to the other Type or a continuation of Eurodollar Rate Loans) submitted by the
Borrower shall be deemed to be a representation and warranty that the conditions
specified in Sections 4.02(a) and (b) have been satisfied on and as of the date
of the applicable Borrowing.

 

ARTICLE V. REPRESENTATIONS AND WARRANTIES

 

Except as otherwise provided in Section 5.20, the Borrower represents and
warrants to the Administrative Agent and the Lenders that:

 

5.01     Due Incorporation, Qualification, Etc.  Each Loan Party and each
Significant Subsidiary (a) (i) is duly organized or incorporated and validly
existing and (ii) in any jurisdiction in which such legal concept is applicable,
is in good standing under the laws of its

 

62

--------------------------------------------------------------------------------


 

jurisdiction of organization, (b) has the power and authority to own, lease and
operate its properties and carry on its business as now conducted and (c) is
duly qualified and licensed to do business as a foreign entity in each
jurisdiction where the ownership, lease or operation of its properties or the
conduct of its business requires such qualification or license, except in each
case referred to in clauses (a)(ii) or (c), where the failure to be in good
standing or so qualified or licensed is not reasonably and substantially likely
(alone or in the aggregate) to have a Material Adverse Effect.

 

5.02     Authority.  The execution, delivery and performance by the Borrower and
each Subsidiary Guarantor of each Loan Document executed, or to be executed, by
such Person and the consummation of the transactions contemplated thereby (a)
are within the power of such Person and (b) have been duly authorized by all
necessary actions on the part of such Person.

 

5.03     Enforceability.  Each Loan Document executed, or to be executed, by
each of the Borrower and each Subsidiary Guarantor has been, or will be, duly
executed and delivered by such Person and constitutes, or when executed will
constitute, a legal, valid and binding obligation of such Person, enforceable
against such Person in accordance with its terms, except as limited by
bankruptcy, insolvency or other laws of general application relating to or
affecting the enforcement of creditors’ rights generally and general principles
of equity.

 

5.04     Non-Contravention.  The execution and delivery by each of the Borrower
and each Subsidiary Guarantor of the Loan Documents executed by such Person and
the performance and consummation of the transactions contemplated thereby do not
(a) violate any material Requirements of Law applicable to such Person, (b)
violate any provision of, or result in the breach or the acceleration of, or
entitle any other Person to accelerate (whether after the giving of notice or
lapse of time or both), any material Contractual Obligation of such Person or
(c) result in the creation or imposition of any material Lien (or the obligation
to create or impose any Lien) upon any property, asset or revenue of such Person
(other than Liens created under the Loan Documents).

 

5.05     Approvals.  No material consent, approval, order or authorization of,
or registration, declaration or filing with, any Governmental Authority or other
Person (including the shareholders of any Person) is required in connection with
the execution and delivery of the Loan Documents executed by the Borrower and
each Subsidiary Guarantor and the performance or consummation of the
transactions contemplated thereby, except such as (a) have been made or obtained
and are in full force and effect or (b) are being made or obtained in a timely
manner and once made or obtained will be in full force and effect.

 

5.06     No Violation or Default.  Neither the Borrower, nor any Subsidiary
Guarantor, nor any of Flex’s Subsidiaries is in violation of or in default with
respect to (a) any Requirements of Law applicable to such Person or (b) any
Contractual Obligation of such Person, where, in each case or in the aggregate,
such violation or default is reasonably and substantially likely to have a
Material Adverse Effect. Without limiting the generality of the foregoing,
neither the Borrower, nor any Subsidiary Guarantor nor any of Flex’s
Subsidiaries (i) has violated any Environmental Laws, (ii) to the knowledge of
the Borrower, any Subsidiary Guarantor or any of Flex’s Subsidiaries, has any
liability under any Environmental Laws or (iii) has received notice or other
communication of an investigation or, to the knowledge of the Borrower, any
Subsidiary Guarantor or any of Flex’s Subsidiaries, is under investigation by
any Governmental Authority

 

63

--------------------------------------------------------------------------------


 

having authority to enforce Environmental Laws, where such violation, liability
or investigation is reasonably and substantially likely (alone or in the
aggregate) to have a Material Adverse Effect. No Default has occurred and is
continuing.

 

5.07     Litigation.  No actions (including derivative actions), suits,
proceedings or investigations are pending or, to the knowledge of the Borrower,
threatened against the Borrower, any Subsidiary Guarantor or any of Flex’s
Subsidiaries at law or in equity in any court or before any other Governmental
Authority which (a) based upon the written advice of such Person’s outside legal
counsel, is reasonably likely to be determined adversely and if so adversely
determined is reasonably and substantially likely (alone or in the aggregate) to
have a Material Adverse Effect or (b) seeks to enjoin, either directly or
indirectly, the execution, delivery or performance by the Borrower or any
Subsidiary Guarantor of the Loan Documents or the transactions contemplated
thereby.

 

5.08     Title; Possession Under Leases.  The Borrower, each Subsidiary
Guarantor and each of Flex’s Subsidiaries own and have good and valid title, or
a valid leasehold interest in, all their respective material properties and
assets as reflected in the most recent Financial Statements delivered to the
Administrative Agent (except those assets and properties disposed of in the
ordinary course of business or otherwise in compliance with the terms of this
Agreement (whether or not then in effect) since the date of such Financial
Statements) and all respective material assets and properties acquired by the
Borrower, each Subsidiary Guarantor and Flex’s Subsidiaries since such date
(except those disposed of in the ordinary course of business or otherwise in
compliance with the terms of this Agreement (whether or not then in effect)
since such date).  Such assets and properties are subject to no Lien, except for
Permitted Liens.

 

5.09     Financial Statements.  The consolidated Financial Statements of Flex
and its Subsidiaries (including, if required to be consolidated for GAAP
purposes, the Unrestricted Subsidiaries) which have been delivered to the
Administrative Agent, (a) are in accordance with the books and records of Flex
and its Subsidiaries (including, if required to be consolidated for GAAP
purposes, the Unrestricted Subsidiaries), which have been maintained in
accordance with good business practice, (b) have been prepared in conformity
with GAAP and (c) fairly present in all material respects the financial
conditions and results of operations of Flex and its Subsidiaries (including, if
required to be consolidated for GAAP purposes, the Unrestricted Subsidiaries) as
of the dates thereof and for the periods covered thereby.  Neither Flex nor any
of its Subsidiaries (including, if required to be consolidated for GAAP
purposes, the Unrestricted Subsidiaries) has any Contingent Obligations,
liability for taxes or other outstanding obligations which are material in the
aggregate, except as disclosed or reflected in the Financial Statements of Flex
for the quarter ended of September 30, 2016, furnished by Flex to the
Administrative Agent prior to the date hereof, or in the Financial Statements
delivered to the Administrative Agent pursuant to Section 6.01(a) or (b), or
except as permitted under Articles VI and VII of this Agreement.

 

5.10     Employee Benefit Plans.

 

(a)        Based on the latest valuation of each Employee Benefit Plan subject
to Title IV of ERISA that the Borrower or any ERISA Affiliate maintains or
contributes to, or has any obligation under (which occurred within twelve months
of the date of this representation), the aggregate benefit liabilities of such
plan within the meaning of section 4001 of ERISA did not

 

64

--------------------------------------------------------------------------------


 

exceed the aggregate value of the assets of such plan, except to the extent not
reasonably and substantially likely to have a Material Adverse Effect.  Neither
the Borrower nor any ERISA Affiliate has any material liability with respect to
any post-retirement benefit under any Employee Benefit Plan which is a welfare
plan (as defined in section 3(1) of ERISA), other than liability for health plan
continuation coverage described in Part 6 of Title I(B) of ERISA, except to the
extent any such liability with respect to any post-retirement benefit is not
reasonably and substantially likely (alone or in the aggregate) to have a
Material Adverse Effect.

 

(b)        Each Employee Benefit Plan complies, in both form and operation, in
all material respects, with its terms, ERISA and the Code, and no condition
exists or event has occurred with respect to any such plan which would result in
the incurrence by the Borrower or any ERISA Affiliate of any material liability,
fine or penalty, in each case except as is not reasonably and substantially
likely (alone or in the aggregate) to have a Material Adverse Effect.  Each
Employee Benefit Plan, related trust agreement, arrangement and commitment of
the Borrower or any ERISA Affiliate is legally valid and binding and is in all
material respects in full force and effect, except as is not reasonably and
substantially likely (alone or in the aggregate) to have a Material Adverse
Effect.  As of the Closing Date, no Employee Benefit Plan is being audited or
investigated by any government agency or is subject to any pending or threatened
claim or suit, other than any such audit, investigation, claim or suit that is
not reasonably and substantially likely (alone or in the aggregate) to have a
Material Adverse Effect.  Neither the Borrower nor any ERISA Affiliate nor, to
the knowledge of the Borrower, any fiduciary of any Employee Benefit Plan has
engaged in a prohibited transaction under section 406 of ERISA or section 4975
of the Code which would subject the Borrower to any material tax, penalty or
other liability, including a liability to indemnify.

 

(c)        No Multiemployer Plan in which the Borrower or any ERISA Affiliate
participates is in critical or endangered status (as defined in ERISA and the
Code) except as is not reasonably and substantially likely (alone or in the
aggregate) to have a Material Adverse Effect. Neither the Borrower nor any ERISA
Affiliate has incurred any material liability (including secondary liability) to
any Multiemployer Plan as a result of a complete or partial withdrawal from such
Multiemployer Plan under section 4201 of ERISA or as a result of a sale of
assets described in section 4204 of ERISA. Neither the Borrower nor any ERISA
Affiliate has been notified that any Multiemployer Plan is in critical or
endangered status or is insolvent under and within the meaning of section
3054241 or section 4245 of ERISA or that any Multiemployer Plan intends to
terminate or has been terminated under section 4041A of ERISA, in each case
except as is not reasonably and substantially likely (alone or in the aggregate)
to have a Material Adverse Effect.

 

(d)       All employer and employee contributions required by any applicable
Governmental Rule in connection with all Foreign Plans have been made, or, if
applicable, accrued, in all material respects, in accordance with the
country-specific or other applicable accounting practices.  The fair market
value of the assets of each funded Foreign Plan, the liability of each insurer
for any Foreign Plan funded through insurance or the book reserve established
for any Foreign Plan, together with any accrued contributions, is sufficient,
except to the extent that is not reasonably and substantially likely (alone or
in the aggregate) to have a Material Adverse Effect, to procure or provide for
the accrued benefit obligations, as of the date hereof, with respect to all
current and former participants in such Foreign Plan according to the actuarial
assumptions (if applicable) and valuations most recently used to determine
employer contributions to such

 

65

--------------------------------------------------------------------------------


 

Foreign Plan, which actuarial assumptions and valuations are commercially
reasonable viewed as a whole.  Each Foreign Plan required to be registered has
been so registered and has been maintained in good standing with applicable
Governmental Authorities except to the extent that is not reasonably and
substantially likely (alone or in the aggregate) to have a Material Adverse
Effect. Each Foreign Plan reasonably complies in all material respects with all
applicable Governmental Rules.

 

(e)        As of July 25, 2017, the Borrower is not and will not be (i) an
employee benefit plan subject to Title I of ERISA, (ii) a plan or account
subject to Section 4975 of the Code, (iii) an entity deemed to hold “plan
assets” of any such plans or accounts for purposes of ERISA or the Code, or (iv)
a “governmental plan” within the meaning of ERISA.

 

5.11     Other Regulations.  Neither the Borrower nor any Material Subsidiary is
subject to regulation under the Federal Power Act, the Interstate Commerce Act,
any state public utilities code or any other Governmental Rule that limits its
ability to incur Indebtedness of the type represented by the Obligations.

 

5.12     Patent and Other Rights.  The Borrower and each of its Subsidiaries
own, license or otherwise have the full right to use, under validly existing
agreements, without known conflict with any rights of others, all patents,
licenses, trademarks, trade names, trade secrets, service marks, copyrights and
all rights with respect thereto, which are required to conduct their businesses
as now conducted, except such patents, licenses, trademarks, trade names, trade
secrets, service marks, copyrights and all rights with respect thereto which if
not validly owned, licensed or used would not be reasonably and substantially
likely (alone or in the aggregate) to have a Material Adverse Effect.

 

5.13     Governmental Charges.  The Borrower and each of its Subsidiaries have
filed or caused to be filed all tax returns, and, in compliance with all
applicable Requirements of Law, all reports and declarations which are required
by any Governmental Authority to be filed by them (or, in each case, extensions
thereof have been validly obtained), in each case other than to the extent that
the failure to do so would not be reasonably and substantially likely (alone or
in the aggregate) to have a Material Adverse Effect.  The Borrower and each of
its Subsidiaries have paid, or made provision for the payment of, all taxes and
other Governmental Charges which have or may have become due pursuant to said
returns or otherwise and all other indebtedness, except such Governmental
Charges, taxes or indebtedness, if any, which are being contested in good faith
and as to which if unpaid adequate reserves (determined in accordance with GAAP)
have been provided or which are not reasonably and substantially likely (alone
or in the aggregate) to have a Material Adverse Effect.

 

5.14     Margin Stock; Investment Company Act.

 

(a)        The Borrower is not engaged and will not engage, principally or as
one of its important activities, in the business of purchasing or carrying
Margin Stock, or extending credit for the purpose of purchasing or carrying any
Margin Stock.  No proceeds of any Loan will be used to purchase or carry any
Margin Stock, or to extend credit to any Person for the purpose of purchasing or
carrying any Margin Stock, in either case in a manner that violates or causes a
violation of Regulations T, U or X of the FRB or any other regulation of the
FRB.

 

66

--------------------------------------------------------------------------------


 

(b)        None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

 

5.15     Subsidiaries, Etc.  Schedule 5.15 (as of September 30, 2016 and, so
long as the obligation to deliver such notice is not suspended pursuant to
Section 6.10(b), as thereafter updated on a quarterly basis by the Borrower in a
written notice to the Administrative Agent no later than the date set forth in
Section 6.01(f)) sets forth each of Flex’s Significant Subsidiaries and,
Material Subsidiaries and Unrestricted Subsidiaries, its jurisdiction of
organization, the percentages of shares owned directly or indirectly by Flex and
whether Flex owns such shares directly or, if not, the Subsidiary of Flex that
owns such shares.

 

5.16     Solvency, Etc.  The Borrower, each Subsidiary Guarantor and each
Material Subsidiary is Solvent and, after the execution and delivery of the Loan
Documents and the consummation of the transactions contemplated thereby, will be
Solvent.

 

5.17     No Withholding, Etc.  Except as otherwise disclosed by the Borrower to
the Administrative Agent from time to time (which the Administrative Agent will
deliver to the Lenders), (a) the Borrower has no actual knowledge of any
requirement under any Governmental Rule to make any deduction or withholding of
any nature whatsoever from any payment required to be made by the Borrower
hereunder or under any other Loan Document and (b) neither this Agreement nor
any of the other Loan Documents is subject to any registration or stamp tax or
any other similar or like taxes payable in any relevant jurisdiction.

 

5.18     No Material Adverse Effect.  Since March 31, 2016, no event has
occurred and no condition exists which, alone or in the aggregate, (a) has had
(and continues to have) or (b) is reasonably and substantially likely to have a
Material Adverse Effect.

 

5.19     Accuracy of Information Furnished.  The Loan Documents and the other
certificates, statements and information (excluding projections) furnished to
the Administrative Agent or any Lender in writing by or on behalf of the
Borrower, the Subsidiary Guarantors and Flex’s Subsidiaries in connection with
the Loan Documents and the transactions contemplated thereby, taken as a whole,
as of the date furnished, do not contain and will not contain any untrue
statement of a material fact and do not omit and will not omit to state a
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Borrower represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

 

5.20     Representations as to Foreign Obligors.  The Borrower represents and
warrants to the Administrative Agent and the Lenders, with respect to each
Foreign Subsidiary that is at any time a Foreign Obligor, represents and
warrants with respect to itself, that:

 

(a)        Such Foreign Obligor is subject to civil and commercial Requirements
of Law with respect to its obligations under this Agreement and the other Loan
Documents to which it is a party (collectively as to such Foreign Obligor, the
“Applicable Foreign Obligor Documents”), and the execution, delivery and
performance by such Foreign Obligor of the

 

67

--------------------------------------------------------------------------------


 

Applicable Foreign Obligor Documents constitute and will constitute private and
commercial acts and not public or governmental acts.  Neither such Foreign
Obligor nor any of its property has any immunity from jurisdiction of the courts
or from any legal process (whether through service or notice, attachment prior
to judgment, attachment in aid of execution, execution or otherwise) under the
laws of the jurisdiction in which such Foreign Obligor is organized or
incorporated and existing in respect of its obligations under the Applicable
Foreign Obligor Documents.

 

(b)        The Applicable Foreign Obligor Documents are in all material respects
in proper legal form under the Requirements of Law of the jurisdiction in which
such Foreign Obligor is organized or incorporated and existing for the
enforcement thereof against such Foreign Obligor under the Requirements of Law
of such jurisdiction, and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Obligor
Documents.  It is not necessary to ensure the legality, validity,
enforceability, priority or admissibility in evidence of the Applicable Foreign
Obligor Documents that the Applicable Foreign Obligor Documents be filed,
registered or recorded with, or executed or notarized before, any court or other
authority in the jurisdiction in which such Foreign Obligor is organized or
incorporated and existing or that any registration charge or stamp or similar
tax be paid on or in respect of the Applicable Foreign Obligor Documents or any
other document, except for (i) any such filing, registration, recording,
execution or notarization as has been made or is not required to be made until
the Applicable Foreign Obligor Document or any other document is sought to be
enforced and (ii) any charge or tax as has been timely paid.

 

(c)        There is no tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which such Foreign Obligor
is organized or incorporated and existing either (i) on or by virtue of the
execution or delivery of the Applicable Foreign Obligor Documents or (ii) on any
payment to be made by such Foreign Obligor pursuant to the Applicable Foreign
Obligor Documents, except in either case as has been disclosed to the
Administrative Agent.

 

(d)       The execution, delivery and performance of the Applicable Foreign
Obligor Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized or incorporated and existing, not subject to any notification or
authorization except (i) such as have been made or obtained or (ii) such as
cannot be made or obtained until a later date (provided that any notification or
authorization described in clause (ii) shall be made or obtained as soon as is
reasonably practicable).

 

5.21     Taxpayer Identification Number; Other Identifying Information.  The
true and correct unique identification number of the Borrower that has been
issued by its jurisdiction of incorporation or organization and the name of such
jurisdiction (as well as any U.S. taxpayer identification number issued to the
Borrower, if any) is set forth on Schedule 5.21.

 

5.22     OFAC.  Neither the Borrower, nor any of its Subsidiaries (including
theany Unrestricted Subsidiaries to the extent theysuch Unrestricted
Subsidiaries would constitute Subsidiaries but for being excluded from the
definition of “Subsidiary”), nor, to the knowledge of the Borrower and its
Subsidiaries (including theany Unrestricted Subsidiaries to the extent theysuch
Unrestricted Subsidiaries would constitute Subsidiaries but for being excluded
from the

 

68

--------------------------------------------------------------------------------


 

definition of “Subsidiary”), any director, officer, employee, agent, affiliate
or representative thereof, is an individual or entity that is, or is owned or
controlled by any individual or entity that is (i) currently the subject or
target of any Sanctions, (ii) included on OFAC’s List of Specially Designated
Nationals, HMT’s Consolidated List of Financial Sanctions Targets and the
Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (iii) located, organized or resident in a Designated
Jurisdiction in violation of, except to the extent permitted for a Person that
is required to comply with Sanctions.

 

5.23     Anti-Corruption Laws.  The Borrower and its Subsidiaries (including
theany Unrestricted Subsidiaries to the extent theysuch Unrestricted
Subsidiaries would constitute Subsidiaries but for being excluded from the
definition of “Subsidiary”) have conducted their businesses in compliance with
the United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act
2010, and other similar anti-corruption legislation in other jurisdictions
applicable to them, and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.

 

5.24     EEA Financial Institutions.  No Loan Party is an EEA Financial
Institution.

 

ARTICLE VI.                                           AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than unmatured contingent reimbursement and indemnification
obligations) hereunder shall remain unpaid or unsatisfied:

 

6.01     Information.  The Borrower shall deliver to the Administrative Agent
(for distribution to the Lenders), in form and detail satisfactory to the
Administrative Agent and the Required Lenders:

 

(a)        As soon as available and in no event later than 55 days after the
last day of each fiscal quarter of Flex, a copy of the Financial Statements of
Flex and its Subsidiaries (including, if required to be consolidated for GAAP
purposes, the Unrestricted Subsidiaries) (prepared on a consolidated basis) for
such quarter and for the fiscal year to date, certified by the chief executive
officer, chief operating officer, chief financial officer, treasurer, assistant
treasurer, controller or senior vice president of finance of Flex to present
fairly in all material respects the financial condition, results of operations
and other information reflected therein and to have been prepared in accordance
with GAAP (subject to normal year-end audit adjustments and the absence of
footnotes);

 

(b)        (i) As soon as available and in no event later than 100 days after
the close of each fiscal year of Flex, (A) copies of the audited Financial
Statements of Flex and its Subsidiaries (including, if required to be
consolidated for GAAP purposes, the Unrestricted Subsidiaries) (prepared on a
consolidated basis) for such year, audited by independent certified public
accountants of recognized national standing reasonably acceptable to the
Administrative Agent, and (B) copies of the unqualified opinions (or qualified
opinions (other than a “going concern” or like qualification or exception or any

 

69

--------------------------------------------------------------------------------


 

qualification or exception as to the scope of such audit) reasonably acceptable
to the Administrative Agent) of such accountants, and (ii) if and when received
from such accountants in connection with the annual audited Financial Statements
of Flex (it being acknowledged and agreed that this clause (ii) imposes no
obligation to so request or obtain such certificates), certificates of such
accountants to the Administrative Agent stating that in making the examination
necessary for their opinion they have reviewed this Agreement and have obtained
no knowledge of any Default which has occurred and is continuing, or if, in the
opinion of such accountants, a Default has occurred and is continuing, a
statement as to the nature thereof;

 

(c)        Contemporaneously with the quarterly and year-end Financial
Statements required by the foregoing subsections (a) and (b), a Compliance
Certificate executed by the chief executive officer, chief operating officer,
chief financial officer, treasurer, assistant treasurer, controller or senior
vice president of finance of Flex, properly completed;

 

(d)       As soon as possible and in no event later than five Business Days
after any Responsible Officer of the Borrower knows of the occurrence or
existence of (i) any Reportable Event under any Employee Benefit Plan or
Multiemployer Plan which is reasonably and substantially likely (alone or in the
aggregate) to result in liability to the Borrower or any of its Subsidiaries of
$50,000,000 or more, (ii) any actual or threatened litigation or suits against
the Borrower or any of its Subsidiaries involving potential monetary damages
payable by the Borrower or any of its Subsidiaries of $50,000,000 or more alone
or in the aggregate, (iii) any other event or condition which is reasonably and
substantially likely (alone or in the aggregate) to have a Material Adverse
Effect, (iv) any Default or (v) any event of the type described in Section
8.01(f) or (g) with respect to any Subsidiary, so long as such Subsidiary is
determined at the time of such event to be a Significant Subsidiary, the
statement of the chief executive officer, chief operating officer, chief
financial officer, treasurer, assistant treasurer, controller or senior vice
president of finance of the Borrower setting forth details of such event,
condition or Default and the action which the Borrower proposes to take with
respect thereto;

 

(e)        Promptly after they are sent, made available or filed, copies of (i)
all registration statements and reports filed by the Borrower or any of its
Subsidiaries with the SEC (including all 10-Q, 10-K and 8-K reports) and (ii)
all reports, proxy statements and financial statements sent or made available by
the Borrower or any of its Subsidiaries to its public security holders;

 

(f)        As soon as possible and in no event later than 55 days after the last
day of each fiscal quarter (or 100 days in the case of the last fiscal quarter
of each fiscal year), or, solely during any Subsidiary Guarantor Period, 55 days
after the date of any Material Subsidiary Recalculation Event that would result
in an additional Material Subsidiary (based on the Pro Forma MS Test as applied
as of such date), written notice of (i) any new Significant Subsidiary or
Material Subsidiary acquired or established during such quarter (or as a result
of such Material Subsidiary Recalculation Event) or year (as applicable) or any
other change in the information set forth in Schedule 5.15 during such quarter 
(it being understood that at any time that is not a Subsidiary Guarantor Period
the Loan Parties shall only be required to provide the information required by
this clause (f)(i) on an annual basis

 

70

--------------------------------------------------------------------------------


 

following the last fiscal quarter of each fiscal year), (ii) each Subsidiary of
Flex that has become a Significant Subsidiary or a Material Subsidiary during
such quarter (or as a result of such Material Subsidiary Recalculation Event)
andor year (as applicable) (it being understood that at any time that is not a
Subsidiary Guarantor Period the Loan Parties shall only be required to provide
the foregoing information required by this clause (f)(ii) on an annual basis
following the last fiscal quarter of each fiscal year) and, solely during any
Subsidiary Guarantor Period, indicating for each such new Significant Subsidiary
or such new Material Subsidiary whether such Significant Subsidiary or such
Material Subsidiary is an Eligible Material Subsidiary or Ineligible Material
Subsidiary and if the latter, the reason it is an Ineligible Material
Subsidiary, and (iii) solely during any Subsidiary Guarantor Period, each
Subsidiary that may have previously been an Ineligible Material Subsidiary but
which became an Eligible Material Subsidiary during such quarter;

 

(g)                              Promptly after the Borrower changes its legal
name or the address of its chief executive office, written notice setting forth
the Borrower’s new legal name and/or new address;

 

(h)                              Promptly, a copy of any announcement by
Moody’s, S&P or Fitch of any change or possible change in a Debt Rating;

 

(i)                                  Promptly, during any Subsidiary Guarantor
Period, notice of the occurrence of any Material Subsidiary Recalculation Event;
and

 

(j)                                  Such other instruments, agreements,
certificates, opinions, statements, documents and information relating to the
operations or condition (financial or otherwise) of the Borrower or each of its
Subsidiaries, and compliance by the Borrower with the terms of this Agreement
and the other Loan Documents as Administrative Agent on behalf of itself or one
or more Lenders may from time to time reasonably request.

 

The Borrower shall deliver concurrently with the delivery of any financial
statements pursuant to Section 6.01(a) or 6.01(b) the related unaudited
consolidating financial statements reflecting the adjustments necessary to
eliminate the accounts of each Unrestricted Subsidiary (if any) from such
consolidated financial statements.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.01(e) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access, including the SEC’s EDGAR website, any commercial, third-party
website or any website sponsored by the Administrative Agent; provided that:
(i) the Borrower shall, if requested, deliver paper copies of such documents to
the Administrative Agent or any Lender that requests the Borrower to deliver
such paper copies until a written request to cease delivering paper copies is
given by the Administrative Agent or such Lender and (ii) the Borrower shall use
commercially reasonable efforts to notify the Administrative Agent and each
requesting Lender (by facsimile or electronic mail) of the posting of any such
documents and provide to the Administrative Agent by electronic mail electronic

 

71

--------------------------------------------------------------------------------


 

versions (i.e., soft copies) of such documents.  Notwithstanding anything
contained herein, in every instance the Borrower shall be required to provide
paper copies of the Compliance Certificates required by Section 6.01(c) to the
Administrative Agent (it being acknowledged that electronic delivery thereof
pursuant to Section 10.02 shall be permitted).  Except for such Compliance
Certificates, the Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.

 

The Borrower hereby acknowledges that (1) the Administrative Agent or the
Arrangers may, but shall not be obligated to, make available to the Lenders
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on Debt
Domain, IntraLinks, SyndrakSyndtrak or a substantially similar electronic
transmission system (the “Platform”) and (2) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Borrower hereby agrees that so long as the Borrower is the
issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, the Arrangers and the
Lenders to treat the Borrower Materials as not containing any material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information”; and (z) the Administrative Agent and the
Arrangers shall be entitled to treat any Borrower Materials that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not
designated “Public Side Information.”  Notwithstanding the foregoing, the
Borrower shall not be under any obligation to mark any Borrower Materials
“PUBLIC.”

 

6.02                    Books and Records.  The Borrower and each of its
Subsidiaries shall at all times keep proper books of record and account which
shall be complete and correct in all material respects in accordance with GAAP;
provided that, with respect to any Subsidiary acquired by Flex or its
Subsidiaries after the Closing Date pursuant to a stock purchase or merger
transaction (other than (a) a Person that is merged with or into a Subsidiary of
Flex that owned assets (other than de minimis assets necessary to create an
acquisition vehicle) immediately prior to such merger and (b) a Pro Forma
Calculation Subsidiary), such Subsidiary shall only be required to (i) keep
proper books of record and account which shall be complete and correct in all
material respects in accordance with GAAP in respect of transactions occurring
after the date of such acquisition, and (ii) from and after the date that is the
first day of the first fiscal year of Flex that follows the date of such
acquisition by more than three months, keep proper books of record and account
in respect of

 

72

--------------------------------------------------------------------------------


 

all other matters which shall be complete and correct in all material respects
in accordance with GAAP.

 

6.03                    Inspections.  The Borrower and each of its Subsidiaries
shall permit the Administrative Agent and each Lender, or any agent or
representative thereof, upon reasonable notice and during normal business hours,
to visit and inspect any of the properties and offices of the Borrower and each
of its Subsidiaries, to examine the books and records of the Borrower and each
of its Subsidiaries and make copies thereof and to discuss the affairs, finances
and business of the Borrower and each of its Subsidiaries with, and to be
advised as to the same by, their officers, auditors and accountants, all at such
times and intervals as the Administrative Agent or any Lender may reasonably
request (which visits and inspections shall be at the expense of the
Administrative Agent (subject to reimbursement by the Lenders pursuant to
Section 10.04(c)) or such Lender unless a Default has occurred and is
continuing).

 

6.04                    Insurance.  The Borrower and each of its Subsidiaries
shall (a) carry and maintain insurance of the types and in the amounts
customarily carried from time to time during the term of this Agreement by
others engaged in substantially the same business as such Person and operating
in the same geographic area as such Person, including fire, public liability,
property damage and worker’s compensation, (b) carry and maintain each policy
for such insurance with financially sound insurers and (c) deliver to the
Administrative Agent from time to time, as the Administrative Agent may request,
schedules setting forth all insurance then in effect.

 

6.05                    Taxes, Governmental Charges and Other Indebtedness.  The
Borrower and each of its Subsidiaries shall promptly pay and discharge when due
(a) all taxes and other Governmental Charges prior to the date upon which
penalties accrue thereon, (b) all indebtedness which, if unpaid, could become a
Lien upon the property of the Borrower or any of its Subsidiaries and
(c) subject to any subordination provisions applicable thereto, all other
Indebtedness, which in each of cases (a) through (c) or in the aggregate, if
unpaid, is reasonably and substantially likely to have a Material Adverse
Effect, except such taxes, Governmental Charges or Indebtedness as may in good
faith be contested or disputed, or for which arrangements for deferred payment
have been made, provided that in each such case appropriate reserves are
maintained in accordance with GAAP.

 

6.06                    Use of Proceeds.  The Borrower shall use the proceeds of
the Loans for working capital, capital expenditures and other general corporate
purposes, including refinancing existing Indebtedness of the Borrower and its
Subsidiaries, not in contravention of any Requirement of Law or Loan Document. 
The Borrower shall not use any part of the proceeds of any Loan, directly or
indirectly, in violation of the financial assistance provisions of Section 76 of
the Singapore Companies Act (Chapter 50) or for the purpose of purchasing or
carrying any Margin Stock, or for the purpose of purchasing or carrying or
trading in any securities, in either case, under such circumstances as to
involve the Borrower, any Lender or Administrative Agent in a violation of
Regulations T, U or X issued by the FRB.

 

6.07                    General Business Operations.  The Borrower and each of
its Subsidiaries shall (a) preserve and maintain its existence and all of its
rights, privileges and franchises reasonably necessary to the conduct of the
business of the Borrower and its Subsidiaries (as a whole), provided that
(i) the Borrower and its Subsidiaries may dissolve, liquidate or terminate the

 

73

--------------------------------------------------------------------------------


 

existence of any Subsidiary of the Borrower, other than the Borrower, possessing
total assets of less than $50,000,000 or serving no continuing business purpose
(each, an “Excluded Subsidiary”), in either case as determined by the board of
directors of the Borrower or such Subsidiary in its good faith reasonable
discretion, (ii) neither the Borrower nor any of its Subsidiaries shall be
required to preserve any right or franchise if the board of directors of the
Borrower or such Subsidiary shall determine that the preservation thereof is no
longer desirable in the conduct of the business of the Borrower or such
Subsidiary, as the case may be, and that the loss thereof is not disadvantageous
in any material respect to the Borrower and its Subsidiaries (taken as a whole)
or the Lenders, and (iii) the foregoing shall not prohibit the consummation of
any sale, transfer or disposition of assets otherwise permitted under
Section 7.03 or any merger or consolidation otherwise permitted under
Section 7.04, (b) conduct its business activities in compliance with all
Requirements of Law and Contractual Obligations applicable to such Person, and
(c) keep all property useful and necessary in its business in good working order
and condition, ordinary wear and tear excepted; except, in the case of clauses
(a) and (c), where any failure is not reasonably likely (alone or in the
aggregate) to have a Material Adverse Effect.

 

6.08                    Pari Passu Ranking.  The Borrower shall take, or cause
to be taken, all actions necessary to ensure that the Obligations of the
Borrower are and continue to rank at least pari passu in right of payment with
all other unsecured and unsubordinated Indebtedness of the Borrower.

 

6.09                    PATRIOT Act.  Promptly following a request therefor, the
Borrowereach Loan Party shall provide all documentation and other information
that a Lender reasonably requests in order to comply with such Lender’s ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (known as the USA PATRIOT Act) (the “Act”), provided that any Lender
requesting documentation or other information under this Section 6.09 shall
provide any relevant supporting documentation reasonably requested by the
Borrowerany Loan Party responding to such request.  Each Lender that is subject
to the Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowereach Loan Party that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Loan Parties, which information includes the name and
address of the Loan Parties and other information that will allow such Lender or
the Administrative Agent, as applicable, to identify the Loan Parties in
accordance with the Act.

 

6.10                    Subsidiary Guarantors.

 

(a)

 

(i)                                  At any time after the Closing Date, the
Borrower may, upon prior written notice to the Administrative Agent, cause all
Eligible Material Subsidiaries to (A) become Subsidiary Guarantors by executing
and delivering to the Administrative Agent a Subsidiary Guaranty and (B) deliver
to the Administrative Agent documents of the types referred to in clauses (iii),
(iv), (v) and (vi) of Section 4.01(a) and favorable opinions of counsel to such
Persons (which shall cover, among other things, the legality, validity, binding
effect and enforceability of the documentation referred to in clause (A) of this

 

74

--------------------------------------------------------------------------------


 

Section 6.10(a)(i)), all in form, content and scope reasonably satisfactory to
the Administrative Agent.  The provision of Subsidiary Guarantees by all
Eligible Material Subsidiaries pursuant to this Section 6.10(a)(i) is referred
to herein as a “Subsidiary Guarantor Election.”

 

(ii)                              (a) PromptlyDuring any Subsidiary Guarantor
Period, promptly after any Person is required by Section 6.01(f) to be disclosed
as an Eligible Material Subsidiary (and in any event within 30 days (or such
greater number of days to which the Administrative Agent may agree) thereafter),
the Borrower shall cause such Person to (iA) become a Subsidiary Guarantor by
executing and delivering to the Administrative Agent a Subsidiary Guaranty (or a
counterpart of the Subsidiary Guaranty or such other document as the
Administrative Agent shall deem appropriate for such purpose, and (iiexecuted
pursuant to Section 6.10(a)(i)) and (B) deliver to the Administrative Agent
documents of the types referred to in clauses (iii), (iv), (v) and (vi) of
Section 4.01(a) and favorable opinions of counsel to such Person (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clause (i) of this
Section 6.10(a)), all in form, content and scope reasonably satisfactory to the
Administrative Agent.

 

(iii)                          If, pursuant to clauses (b) or (d) of the
definition of Ineligible Material Subsidiary, the Borrower elects during any
Subsidiary Guarantor Period to provide a Substitute Guaranty in replacement of a
Subsidiary Guaranty otherwise required hereby to be provided by a Material
Subsidiary hereunder, the Borrower shall cause the applicable Substitute
Guarantors to comply with clauses (i) and (ii) above as if such Substitute
Guarantors had themselves been Eligible Material Subsidiaries.  Compliance by
Substitute Guarantors with the preceding sentence in place of such Ineligible
Material Subsidiary shall be deemed to satisfy the Borrower’s obligations under
the first sentence of this Section 6.10(a) with respect to such Material
Subsidiarysuch Substitute Guarantor to (A) become a Subsidiary Guarantor by
executing and delivering to the Administrative Agent a Subsidiary Guaranty (or a
counterpart of the Subsidiary Guaranty executed pursuant to Section 6.10(a)(i)),
and (B) deliver to the Administrative Agent documents of the types referred to
in clauses (iii), (iv), (v) and (vi) of Section 4.01(a) and favorable opinions
of counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to in
clause (A) of this Section 6.10(a)(iii)), all in form, content and scope
reasonably satisfactory to the Administrative Agent.

 

(iv)                          (b) (i) UponA) During any Subsidiary Guarantor
Period, upon and no later than 30 days after the delivery to the Administrative
Agent of the annual Financial Statements and accompanying Compliance Certificate
pursuant to Section 6.01(b) and (c), in relation to any Subsidiary Guarantor
that has ceased to be a Material Subsidiary as of the end of such fiscal year
(other than a Subsidiary Guarantor which was not a Material Subsidiary at the
time it became a Subsidiary Guarantor), (ii) upon and no later than 30 days
after the delivery to the Administrative Agent of evidence in form and substance
satisfactory to the Administrative Agent that a Subsidiary Guarantor has been
released (or will concurrently be released upon the effectiveness of the release
hereunder) from all of its obligations under the guarantees related to the
Existing BAML Credit Agreement and the

 

75

--------------------------------------------------------------------------------


 

Existing Flex Indentures (if applicable), or (iiiB) upon and no later than 30
days after the Borrower receives notice that a Subsidiary Guarantor has become
an Ineligible Material Subsidiary by virtue of the satisfaction of clauses
(a)(i), (a)(ii) or (b) of the definition of “Ineligible Material Subsidiary”
solely due to a Change in Law after the date such Person became a Subsidiary
Guarantor hereunder and the Borrower is unable, with the exercise of
commercially reasonable efforts, to restore such Subsidiary’s status as an
Eligible Material Subsidiary (in each case, a “Releasable Subsidiary”),
providedto the extent that there exists no Default (other than a Subsidiary
Guarantor that has become an Ineligible Material Subsidiary by virtue of clause
(a)(i) of the definition of “Ineligible Material Subsidiary,” which the Borrower
is unable, with the exercise of commercially reasonable efforts, to resolve, as
to which such proviso shall not apply), the Borrower may deliver to the
Administrative Agent a duly executed certificate of a Responsible Officer of the
Borrower, in the form of Exhibit F (“Guarantor Release Certificate”) and, upon
the receipt of such certificateGuarantor Release Certificate by the
Administrative Agent, such Releasable Subsidiary shall thereupon cease to be a
Subsidiary Guarantor, subject to the possible future application of
Section 6.10(a)(ii).  The Administrative Agent shall with reasonable promptness
execute and deliver such reasonable release documentation (which shall contain
appropriate representations and warranties by the Borrower as to the
circumstances underlying such release transaction, but shall require no
representation, warranty or other undertaking on the part of the Administrative
Agent) as the Borrower may reasonably request to evidence the release and
termination of such Subsidiary Guarantor of the Subsidiary Guaranty as to which
such Releasable Subsidiary is a party.  No release of any Subsidiary Guarantor
shall in any way modify, affect or impair the enforceability of the Subsidiary
Guaranty in respect of any other Subsidiary Guarantor.  From and after the date
on which all Subsidiary Guarantors cease to be Subsidiary Guarantors and there
are no guarantors pursuant to the Existing BAML Credit Agreement or an Existing
Flex Indenture until such date (if any) on which one or more Subsidiaries have
become guarantors pursuant to the Existing BAML Credit Agreement or an Existing
Flex Indenture, (x) the obligations of the Borrower under Section 6.10(a),
Section 6.01(f) and Section 6.01(i) shall be suspended, (y) the references to
“Eligible Material Subsidiaries” contained in Section 7.01(e) and
Section 7.02(b), shall be deemed references to “Subsidiaries” and (z) the
application of Section 7.01(h)(y), the last sentence of the definition of
“Material Subsidiary” and the proviso in Section 7.11(j) shall be suspended.

 

(v)                              Upon the occurrence of a Subsidiary Guarantor
Termination, each Subsidiary Guarantor at such time shall cease to be a
Subsidiary Guarantor hereunder and the Administrative Agent shall with
reasonable promptness execute and deliver such reasonable release documentation
(which shall contain appropriate representations and warranties by the Borrower
as to the circumstances underlying such release transaction, but shall require
no representation, warranty or other undertaking on the part of the
Administrative Agent) as the Borrower may reasonably request to evidence the
release and termination of each Subsidiary Guarantor from any Subsidiary
Guaranty.

 

(b)

 

(i)                                  Upon the provision of any guarantee by any
Subsidiary (including any Unrestricted Subsidiaries to the extent such
Unrestricted Subsidiaries would constitute

 

76

--------------------------------------------------------------------------------


 

Subsidiaries but for being excluded from the definition of “Subsidiary”) under
the BAML Credit Agreement, the 2013 Indenture or the 2015 Indenture (or, if the
provision of any such guarantee by any Subsidiary is then required under the
BAML Credit Agreement, the 2013 Indenture or the 2015 Indenture), concurrently
with the provision of such guarantee under the BAML Credit Agreement, the 2013
Indenture or the 2015 Indenture, as applicable (or, with respect to any
guarantee that is then required under the BAML Credit Agreement, the 2013
Indenture or the 2015 Indenture but has not yet been provided, within the
timeframe required under the BAML Credit Agreement, the 2013 Indenture or the
2015 Indenture for the provision of such guarantee), the Company shall cause
such Subsidiary (including any Unrestricted Subsidiaries to the extent such
Unrestricted Subsidiaries would constitute Subsidiaries but for being excluded
from the definition of “Subsidiary”) to (i) become a Subsidiary Guarantor by
executing and delivering to the Administrative Agent a Subsidiary Guaranty or
such other documents as the Administrative Agent shall deem appropriate for such
purpose, and (ii) deliver to the Administrative Agent documents of the types
referred to in clauses (iii), (iv), (v) and (vi) of Section 4.01(a) and
favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to in clause (b)(i) of this Section 6.10), all in form,
content and scope reasonably satisfactory to the Administrative Agent.  If in
connection with any such provision of Subsidiary Guarantees pursuant to this
Section 6.10(b)(i), all Subsidiaries that are Eligible Material Subsidiaries at
such time become Subsidiary Guarantors, such provision of Subsidiary Guarantees
by all Eligible Material Subsidiaries shall be deemed to be a Subsidiary
Guarantor Election by the Borrower.

 

(ii)                              If a Subsidiary became a Subsidiary Guarantor
in accordance with Section 6.10(b)(i) (other than pursuant to a Subsidiary
Guarantor Election) and such Subsidiary is thereafter released (or will
concurrently be released upon effectiveness of the release under this
Section 6.10(b)(ii)) from all of its obligations under any guarantees provided
pursuant to the BAML Credit Agreement, the 2013 Indenture and the 2015 Indenture
(as applicable), the Borrower may deliver to the Administrative Agent a
Guarantor Release Certificate and, upon the receipt of such Guarantor Release
Certificate by the Administrative Agent, such Subsidiary Guarantor shall cease
to be a Subsidiary Guarantor hereunder and the Administrative Agent shall with
reasonable promptness execute and deliver such reasonable release documentation
(which shall contain appropriate representations and warranties by the Borrower
as to the circumstances underlying such release transaction, but shall require
no representation, warranty or other undertaking on the part of the
Administrative Agent) as the Borrower may reasonably request to evidence the
release and termination of such Subsidiary Guarantor from any Subsidiary
Guaranty.

 

(c)                               During any time that is not a Subsidiary
Guarantor Period, (i) the references to “Eligible Material Subsidiaries”
contained in Section 7.01(e) and Section 7.02(b) shall be deemed references to
“Subsidiaries”, and (ii) the application of Section 7.01(h)(y) shall be
suspended.

 

6.11                    Anti-Corruption Laws.  Each of the Borrower and its
Subsidiaries (including theany Unrestricted Subsidiaries to the extent theysuch
Unrestricted Subsidiaries would

 

77

--------------------------------------------------------------------------------


 

constitute Subsidiaries but for being excluded from the definition of
“Subsidiary”) shall conduct itstheir businesses in compliance with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
similar anti-corruption legislation in other jurisdictions applicable to them,
and maintain policies and procedures designed to promote and achieve compliance
with such laws.

 

ARTICLE VII.                                     NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than unmatured contingent reimbursement and indemnification
obligations) hereunder shall remain unpaid or unsatisfied:

 

7.01                    Indebtedness.  Neither the Borrower nor any of its
Subsidiaries shall create, incur, assume or permit to exist any Indebtedness
except for the following (“Permitted Indebtedness”):

 

(a)                               Indebtedness created under the Loan Documents;

 

(b)                              Indebtedness that is not secured by a Lien in
any asset or property of any of the Borrower or any of its Subsidiaries; 
(i) unsecured Indebtedness (including, for the avoidance of doubt, Guaranty
Obligations to the extent constituting Indebtedness) of any Loan Party; and
(ii) unsecured Indebtedness (including, for the avoidance of doubt, Guaranty
Obligations to the extent constituting Indebtedness) of Subsidiaries of the
Borrower that are not Loan Parties; provided, that, with respect to Indebtedness
incurred in reliance on Section 7.01(b)(ii), (x) the aggregate principal amount
of such Indebtedness outstanding at any time, when taken together with the
aggregate principal amount of Indebtedness incurred in reliance on
Section 7.01(h) outstanding at any time, shall not exceed the greater of
(A) $984,052,562.50, and (B) 8.75% of Consolidated Tangible Assets as of the
last day of the immediately preceding fiscal quarter; and (y) during any
Subsidiary Guarantor Period, Subsidiaries of Flex that are not Loan Parties
shall be permitted to incur unsecured Indebtedness in an unlimited amount
without regard to the limitations set forth in the foregoing clause (x) (it
being understood that, during any time that is not a Subsidiary Guarantor
Period, all such Indebtedness outstanding during such period (including, for the
avoidance of doubt, any such Indebtedness incurred during any Subsidiary
Guarantor Period that remains outstanding) shall be subject to the limitations
set forth in the foregoing clause (x));

 

(c)                               (i) Indebtedness under Capital Leases (other
than pursuant to sale-leaseback transactions) or under purchase money loans
incurred by the Borrower or any of its Subsidiaries to finance the acquisition,
construction, development or improvement by such Person of real property,
fixtures, inventory or equipment or other tangible assets, provided that in each
case (A) such Indebtedness is incurred by such Person at the time of, or not
later than 120 days after, the acquisition, construction, development or
improvement by such Person of the property so financed and (B) such Indebtedness
does not exceed the purchase price of the property (or the cost of constructing,
developing or improving the same) so financed, (ii) Indebtedness under initial
or successive refinancings (which shall include any amendments, modifications,
renewals, refundings or replacements) of any

 

78

--------------------------------------------------------------------------------


 

such Capital Leases or purchase money loans, provided that the principal amount
of any such refinancing does not exceed the principal amount of the Indebtedness
being refinanced (except to the extent necessary to pay fees, expenses,
underwriting discounts and prepayment penalties in connection therewith), and
(iii) to the extent constituting Indebtedness, Securitization Attributable
Indebtedness arising out of transactions not resulting in a breach of
Section 7.03 or Section 7.127.11(a);

 

(d)                             Existing Secured Indebtedness, together with
initial or successive refinancings (which shall include any amendments,
modifications, renewals, refundings or replacements) thereof, provided that
(i) the principal amount of any such refinancing does not exceed the principal
amount of the Indebtedness being refinanced (except to the extent necessary to
pay fees, expenses, underwriting discounts and prepayment penalties in
connection therewith) and (ii) the other terms and provisions of any such
refinancing with respect to maturity, redemption, prepayment, default and
subordination are no less favorable in any material respect to the Lenders than
the Indebtedness being refinanced;

 

(e)                               (ii) Indebtedness of Flex or any of its
Subsidiaries owing to Flex, any Subsidiary GuarantorLoan Party or any Eligible
Material Subsidiary and (ii) to the extent permitted by Section 7.05, Guaranty
Obligations of Flex or any of its Subsidiaries of Permitted Indebtedness of Flex
or any of its Subsidiaries;

 

(f)                                Indebtedness (including Capital Leases) under
sale-leaseback transactions of fixed assets and under initial or successive
refinancings (which shall include any amendments, modifications, renewals,
refundings or replacements) of any such sale-leaseback transactions (provided
that the principal amount of any such refinancing does not exceed the principal
amount of the Indebtedness being refinanced, except to the extent necessary to
pay fees, expenses, underwriting discounts and prepayment penalties in
connection therewith) in an aggregate amount outstanding not to exceed at any
time for Flex and its Subsidiaries together $250,000,000;

 

(g)                              Indebtedness of a Person existing at the time
such Person was acquired as a new Subsidiary by the Borrower or any of its
Subsidiaries (whether by merger, consolidation, or otherwise) or assumed in
connection with the acquisition of assets by the Borrower or any of its
Subsidiaries from a Person, in each case other than to the extent such
Indebtedness was created, incurred or assumed in contemplation of or in
connection with the financing of such acquisition, and provided that such
Indebtedness ceases to exist as to the Borrower and its Subsidiaries by a date
no later than 180 days after the effective date of such acquisition; and

 

(h)                              Other Indebtedness that is secured by a Lien on
any assets or property of the Borrower or any of its Subsidiaries (which shall
(x) include, for the avoidance of doubt, secured Indebtedness of the type
described in subsection (f) of this Section in excess of $250,000,000 and
secured Indebtedness of the type described in clause (g) of this Section which
is not repaid within such 180 day period, but (y) exclude Indebtedness owing by
the Borrower, any Subsidiary Guarantor or any Eligible Material Subsidiary to
any other Subsidiary of the Borrower which is not a Subsidiary Guarantor or
Eligible Material Subsidiary, other than to the extent any such Indebtedness
described in this clause (y) 

 

79

--------------------------------------------------------------------------------


 

arises pursuant to one or more securitization arrangements), provided that
provided, that (i) during any time that is not a Subsidiary Guarantor Period,
the aggregate principal amount of all such other secured Indebtedness (excluding
Indebtedness secured by cash or cash equivalents to the extent such cash or cash
equivalents are proceeds of such Indebtedness) and Rate Contracts to the extent
secured by a Lien (whether or not constituting “Indebtedness”) outstanding
during any fiscal quarter of Flex does not exceed the greater of
(i) $500,000,000 and (ii) 5% of Consolidated Tangible Assets as of the last day
of the immediately preceding fiscal quarter; and provided, further, that for)
outstanding at any time, when taken together with the aggregate principal amount
of unsecured Indebtedness incurred in reliance on
Section 7.01(b)(ii) outstanding at such time (including, for the avoidance of
doubt, any Indebtedness incurred in reliance on Section 7.01(b)(ii) during any
Subsidiary Guarantor Period that remains outstanding at such time), shall not
exceed the greater of (A) $984,052,562.50, and (B) 8.75% of Consolidated
Tangible Assets as of the last day of the immediately preceding fiscal quarter,
and (ii) during any time that is a Subsidiary Guarantor Period, the aggregate
principal amount of all such other secured Indebtedness (excluding Indebtedness
secured by cash or cash equivalents to the extent such cash or cash equivalents
are proceeds of such Indebtedness) and Rate Contracts to the extent secured by a
Lien (whether or not constituting Indebtedness) outstanding at any time shall
not exceed the greater of (A) $984,052,562.50, and (B) 8.75% of Consolidated
Tangible Assets as of the last day of the immediately preceding fiscal quarter.

 

For purposes of this Section 7.01 only, the “principal amount” of the
obligations of any Person in respect of any Rate Contract at any time shall be
in the maximum aggregate amount (giving effect to any netting agreements), if
any, that such Person would be required to pay if such Rate Contract were
terminated at such time.

 

7.02                    Liens.  Neither the Borrower nor any of its Subsidiaries
shall create, incur, assume or permit to exist any Lien on or with respect to
any of their assets or property of any character, whether now owned or hereafter
acquired, except for the following Liens (“Permitted Liens”):

 

(a)                               Liens that secure only Indebtedness which
constitutes Permitted Indebtedness under subsections (c) (but only to the extent
such Liens are on the assets so financed, the proceeds thereof and any
improvements thereon), (d), (e), (f) or (h) of Section 7.01 and Liens that
secure Rate Contracts that do not constitute Indebtedness, provided that the
aggregate principal amount of Indebtedness that constitutes Permitted
Indebtedness under Section 7.01(h) and secured Rate Contracts that do not
constitute Indebtedness shall not exceed the amount set forth in
Section 7.01(h);

 

(b)                              Liens in favor of the Borrower,any Loan Party
or any Eligible Material Subsidiary or any Subsidiary Guarantor on all or part
of the assets of Subsidiaries of the Borrower,any Loan Party or any Eligible
Material Subsidiary or any Subsidiary Guarantor securing Indebtedness owing by
Subsidiaries of the Borrower,any Loan Party or any Eligible Material Subsidiary
or any Subsidiary Guarantor, as the case may be, to any of the BorrowerLoan
Parties or to such other Eligible Material Subsidiary or Subsidiary
GuarantorSubsidiaries;

 

80

--------------------------------------------------------------------------------


 

(c)                               Liens to secure taxes, assessments and other
government charges in respect of obligations not overdue or Liens on properties
to secure claims for labor, services, materials or supplies in respect of
obligations not overdue for a period of more than 60 days (taking into account
applicable grace periods) or which are being contested in good faith by
appropriate proceedings diligently conducted and with respect to which adequate
reserves are being maintained in accordance with GAAP so long as such Liens are
not being foreclosed;

 

(d)                             deposits or pledges made in connection with, or
to secure payment of, workmen’s compensation, unemployment insurance, old age
pensions or other social security obligations and good faith deposits in
connection with tenders, contracts or leases to which the Borrower or any of its
Subsidiaries is a party or deposits or pledges to secure, or in lieu of, surety,
penalty or appeal bonds, performance bonds or other similar obligations;

 

(e)                               Liens of carriers, landlords, warehousemen,
mechanics and materialmen, and other like Liens on properties which would not
have a Material Adverse Effect and are in respect of obligations not overdue for
a period of more than 60 days (taking into account applicable grace periods), or
which are being contested in good faith by appropriate proceedings diligently
conducted and with respect to which adequate reserves are being maintained in
accordance with GAAP so long as such Liens are not being foreclosed;

 

(f)                                encumbrances on real property consisting of
easements, rights of way, zoning restrictions, restrictions on the use of real
property and defects and irregularities in the title thereto, landlord’s or
lessor’s or lessee’s Liens under leases to which the Borrower or any of its
Subsidiaries is a party (including Synthetic Lease Obligations), and other minor
Liens or encumbrances none of which interferes materially with the use of the
property, in each case which do not individually or in the aggregate have a
Material Adverse Effect;

 

(g)                              Liens in favor of the Administrative Agent for
the benefit of the Lenders and the Administrative Agent under the Loan
Documents;

 

(h)                              Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods in the ordinary course of business;

 

(i)                                  (x) Liens arising out of cash management,
netting or set off arrangements made between banks or financial institutions and
Flex or any of its Subsidiaries in the ordinary course of business, or over any
asset held with a clearing house, and (y) other Liens arising by operation of
law or by agreement in favor of collecting or payor banks and other banks
providing cash management services, in each case, having a right of setoff,
revocation, refund or chargeback against money or instruments of Flex or any of
its Subsidiaries on deposit with or in possession of such bank to secure the
payment of bank fees and other amounts owing in the ordinary course of business;

 

81

--------------------------------------------------------------------------------


 

(j)                                  Liens securing Indebtedness or other
obligations on cash or cash equivalents to the extent such cash or cash
equivalents represent proceeds from such Indebtedness or other obligations;

 

(k)                              rights of third parties in equipment or
inventory consigned to or by, or otherwise owned by such third party and which
is being stored on property owned or leased by, the Borrower or any of its
Subsidiaries;

 

(l)                                  Liens created pursuant to attachment,
garnishee orders or other process in connection with pre-judgment court
proceedings;

 

(m)                          precautionary Liens over Receivables Assets in
connection with any securitization, factoring or similar sale transaction
permitted under Section 7.03;

 

(n)                              the interest of a licensor under any license of
intellectual property in the ordinary course of business;

 

(o)                              Liens on assets pursuant to merger agreements,
stock or asset purchase agreements and similar purchase agreements in respect of
the disposition of such assets by the Borrower or its Subsidiaries;

 

(p)                              call arrangements, rights of first refusal and
similar rights and customary reciprocal easements and other rights of use
relating to (i) Investments in joint ventures, partnerships and the like,
(ii) investments consisting of Equity Securities issued by suppliers and other
venture capital or similar direct investments, (iii) ownership of undivided
interests in assets subject to a joint ownership or similar agreement, or
(iv) assets acquired in original equipment manufacturer divestiture transactions
or other acquisitions and arising in favor of the original seller or transferor
of such assets (or their respective Affiliates) pursuant to or in connection
with master services, manufacturing services or supply arrangements entered into
in connection therewith;

 

(q)                              Liens on any asset at the time the Borrower or
any of its Subsidiaries acquired such asset and Liens on the assets of a Person
existing at the time such Person was acquired by the Borrower or any of its
Subsidiaries, including any acquisition by means of a merger, amalgamation or
consolidation with or into the Borrower or any of its Subsidiaries; subject to
the condition that (i) any such Lien may not extend to any other asset of the
Borrower or any of its Subsidiaries; (ii) any such Lien shall not have been
created in contemplation of or in connection with the transaction or series of
transactions pursuant to which such asset or Person was acquired by the Borrower
or any of its Subsidiaries; and (iii) any such Lien is released no later than
180 days after the effective date of such acquisition;

 

(r)                                 Liens securing judgments for the payment of
money not constituting an Event of Default under Section 8.01(h);

 

82

--------------------------------------------------------------------------------


 

(s)                                purchase money Liens upon or in any real
property or equipment acquired or held by the Borrower or any of its
Subsidiaries in the ordinary course of business to secure the purchase price of
such property or equipment or to secure Indebtedness incurred solely for the
purpose of financing the acquisition of such property or equipment, or
extensions, renewals or replacements of any of the foregoing for the same or a
lesser amount; provided, however, that no such Lien shall extend to or cover any
properties of any character other than the real property or equipment being
acquired (and any accessions or additions thereto, and proceeds thereof), and no
such extension, renewal or replacement shall extend to or cover any properties
not theretofore subject to the Lien being extended, renewed or replaced; and

 

(t)                                 Liens not otherwise permitted under this
Section 7.02, provided that the aggregate fair market value of all assets
subject to such Liens does not at any time exceed $150,000,000.

 

7.03                    Asset Dispositions.  Neither the Borrower nor any of its
Subsidiaries shall sell, lease, transfer or otherwise dispose of any of their
assets or property, whether now owned or hereafter acquired, except as follows:

 

(a)                               Atat any time that two of the three Debt
Ratings are greater than or equal to the following ratings: BB+ by S&P, Ba1 by
Moody’s and/or BB+ by Fitch (such time, “Enabling Period”), such Persons may
sell, lease, transfer or otherwise dispose of (i) assets and property for fair
market value (provided that for this purpose the sale of Receivables Assets
pursuant to a securitization, factoring or other sale arrangement shall be
deemed to be at fair market value so long as the consideration received therefor
(including any deferred purchase price) is not less than 95% of the face value
of the receivables so sold); (ii) assets and property pursuant to distributions
and dividends permitted by Section 7.06; (iii) assets or property to the
Borrower or any of its Wholly-Owned Subsidiaries from the Borrower or any of its
Subsidiaries; (iv) damaged, obsolete or worn-out assets and scrap in the
ordinary course of business; and (v) duplicative or excess assets existing as a
result of acquisitions otherwise permitted pursuant to Section 7.04 and excess
assets resulting from a restructuring not otherwise prohibited hereunder; and

 

(b)                              Atat any time that is not during an Enabling
Period, such Persons may sell, lease, transfer or otherwise dispose of:

 

(i)                                  assets or property in the ordinary course
of business for fair market value;

 

(ii)                              Receivables Assets in securitization,
factoring or other sale transactions, provided that the aggregate outstanding
balance of accounts receivable so sold by the Borrower and its Subsidiaries and
funded in cash by the unaffiliated third party purchaser(s) thereof (excluding,
for the avoidance of doubt, receivables sold for a deferred purchase price or
other consideration funded on a deferred basis from the proceeds of the
collections on such receivable and receivables which represent a subordinated
interest or a reserve) together and outstanding at any time shall not exceed 30%
of the aggregate outstanding balance of accounts receivable of Flex and its
Subsidiaries at such time, provided, however, that the Borrower and its
Subsidiaries shall not be in default of this

 

83

--------------------------------------------------------------------------------


 

clause (ii) upon the termination of an Enabling Period if, as a result of sales
of accounts receivable during such Enabling Period, the outstanding balance of
accounts receivable so sold by the Borrower and its Subsidiaries exceeds 30% of
the then aggregate outstanding balance of accounts receivable of the Borrower
and its Subsidiaries;

 

(iii)                          (A) duplicative or excess assets existing as a
result of transactions otherwise permitted pursuant to Section 7.04, provided
that in each case the aggregate amount of any such duplicative or excess assets
sold or transferred in any fiscal year (excluding sales or transfers during an
Enabling Period) does not exceed (together with the aggregate amount of assets
sold or transferred pursuant to clause (B) of this subsection (b)(iii)) 5% of
all fixed assets (net of depreciation) held by Flex and its Subsidiaries as of
the end of the most recent fiscal quarter for which Financial Statements have
been delivered hereunder, and (B) duplicative or excess assets existing as a
result of a restructuring of the businesses of Flex or its Subsidiaries not
otherwise prohibited hereunder, provided that in each case the aggregate amount
of any such duplicative or excess assets sold or transferred in any fiscal year
(excluding sales or transfers during an Enabling Period) does not exceed 1% of
all fixed assets (net of depreciation) held by Flex and its Subsidiaries as of
the end of the immediately preceding fiscal quarter;

 

(iv)                          damaged, obsolete or worn-out assets and scrap, in
each case in the ordinary course of business;

 

(v)                              assets or property to the Borrower or any of
its SubsidiariesWholly-Owned Subsidiary from the Borrower or any of its
Subsidiaries;

 

(vi)                          dispositions of Investments permitted under
Section 7.05 consisting of cash equivalents and marketable securities for a
purchase price that is not less than fair market value of the Investments being
sold;

 

(vii)                      fixed assets sold and leased back by Flex or its
Subsidiaries for fair market value in a transaction not otherwise prohibited
hereunder, provided such assets were first acquired by Flex or its Subsidiaries
no earlier than 180 days prior to the date of such sale-leaseback;

 

(viii)                  sales and other dispositions of Non-Core Assets for fair
market value;

 

(ix)                          sales and other dispositions of assets or
Investments not constituting Non-Core Assets for fair market value, excluding
sales or other dispositions during an Enabling Period, in an aggregate amount
not to exceed in any fiscal year 10% of the total assets of Flex and its
Subsidiaries at the end of the immediately preceding fiscal year; and

 

(x)                              assets and property pursuant to distributions
and dividends permitted by Section 7.06.

 

7.04                    Mergers, Acquisitions, Etc.  Neither the Borrower nor
any of its Subsidiaries shall amalgamate or consolidate with or merge into any
other Person or permit any other Person to amalgamate or merge into them,
acquire any Person as a new Subsidiary or acquire

 

84

--------------------------------------------------------------------------------


 

all or substantially all of the assets or line of business or division of any
other Person, except for the following:

 

(a)                               The Borrower and its Subsidiaries may
amalgamate or merge with each other and with any other Person permitted to be
acquired as a new Subsidiary under clause (b) below, provided that (i) (A) in
any such amalgamation or merger involving the Borrower, the Borrower is the
surviving Person and (B) in any such amalgamation or merger involving a
Subsidiary Guarantor, the surviving Person is an Eligible Material Subsidiary
and becomes a Subsidiary Guarantor by executing and delivering such documents of
assumption, and related certificates and legal opinions as the Administrative
Agent may reasonably request, and (ii) in each case, no Default has occurred and
is continuing on the date of, or will result after giving effect to, any such
amalgamation or merger;

 

(b)                              The Borrower and its Subsidiaries may acquire
any Person as a new Subsidiary or all or substantially all of the assets of any
Person or line of business or division of any Person, provided that:

 

(i)                                  No Default has occurred and is continuing
on the date of, or will result after giving effect to, any such acquisition;

 

(ii)                              Such Person (or line or division) is not
primarily engaged in any business substantially different from (A) the present
business of the Borrower or any Subsidiary (other than any such acquired
Subsidiary) or (B) any business reasonably related or ancillary thereto; and

 

(iii)                          In the case of an acquisition of a Person as a
new Subsidiary, the Borrower or its Subsidiaries possess the power to direct or
cause the direction of the management and policies of such Person; and

 

(c)                               Any of Flex’s Subsidiaries may amalgamate or
consolidate with or merge into any other Person or permit any other Person to
merge into them in connection with a sale, transfer or other disposition of
assets permitted under Section 7.03 or in connection with a joint venture
Investment permitted under Section 7.05, provided that to the extent any Loan
Party is a party to any such joint venture, such Loan Party shall be the
surviving entity.

 

7.05                    Investments.  During any time that is not an Enabling
Period, neither the Borrower nor any of its Subsidiaries shall make any
Investment, except for the following:

 

(a)                               Investments, other than Investments in joint
ventures, Unrestricted Subsidiaries, or non-Wholly-Owned Subsidiaries, permitted
by the investment policy of Flex delivered by Flex to the Administrative Agent
on the Closing Date or, if any changes to the investment policy of Flex are
hereafter duly approved by the Board of Directors of Flex, in any subsequent
investment policy which is the most recent investment policy delivered by Flex
to Administrative Agent with a certificate of Flex’s chief financial officer to
the effect that such investment policy has been duly approved by Flex’s Board of
Directors and is then in effect;

 

85

--------------------------------------------------------------------------------


 

(b)                              Investments listed in Schedule 7.05 committed
on the Closing Date;

 

(c)                               Investments received by the Borrower and its
Subsidiaries in connection with the bankruptcy or reorganization of customers
and suppliers and in settlement of delinquent obligations of, and other disputes
with, customers and suppliers arising in the ordinary course of business;

 

(d)                             Investments by Flex or its Subsidiaries in Flex
or Wholly-Owned Subsidiaries of Flex;

 

(e)                               Investments consisting of loans to employees
and officers for travel, housing, relocation and other similar expenses incurred
in the ordinary course of business;

 

(f)                                Investments of the Borrower and its
Subsidiaries in interest rate protection, currency swap and foreign exchange
arrangements, provided that all such arrangements are entered into in connection
with bona fide hedging operations and not for speculation;

 

(g)                              Deposit accounts;

 

(h)                              Investments permitted by Section 7.04, other
than joint venture Investments, Investments in Unrestricted Subsidiaries and
Investments in Subsidiaries that are not Wholly-Owned Subsidiaries;

 

(i)                                  Investments made as a result of (i) the
receipt of non-cash consideration from an asset disposition permitted under
Section 7.03 or (ii) a retained interest in any asset disposed of in a
transaction permitted under Section 7.03 (and any increases in any such
Investments under clauses (i) and (ii) above); (j)           Provided no Default
has occurred and is continuing on the date of, or will result after giving
effect thereto, Investments in Elementum in an aggregate amount not to exceed
$50,000,000; and

 

(j)                                  (k) Other Investments (including joint
venture Investments, Investments in Unrestricted Subsidiaries and Investments in
Subsidiaries that are not Wholly-Owned Subsidiaries), provided
that:(i)                                                No, no Default has
occurred and is continuing on the date of, or will result after giving effect
to, any such Investment; and(ii)          The aggregate consideration paid by
the Borrower and its Subsidiaries for all such Investments pursuant to this
clause (j) in any fiscal year (without duplication) does not exceed the sum of
(1) 10% of the total assets of Flex and its Subsidiaries at the end of the
immediately preceding fiscal quarter, plus (2) 75% of the Net Proceeds received
from the issuance by Flex of any Equity Securities of the type described in
clause (a) of the definition of “Equity Securities” during calendar year 2007 or
thereafter.

 

For the avoidance of doubt, during an Enabling Period the limitations on
Investments contained in this Section 7.05 shall not apply.

 

7.06                    Dividends, Redemptions, Etc.  Neither the Borrower nor
any of its Subsidiaries shall (a) pay any dividends or make any distributions
(whether in cash, securities or other property) on its Equity Securities,
including any payment to a sinking fund or similar deposit, (b) purchase,
redeem, retire, defease, cancel, terminate, or otherwise acquire for value any
of its

 

86

--------------------------------------------------------------------------------


 

Equity Securities, or (c) return any capital to any holder of its Equity
Securities as such, or set apart any sum for any of the foregoing purposes,
except as follows:

 

(i)                                  The Borrower or any of its Subsidiaries may
pay dividends or make distributions on, or make exchanges of, its Equity
Securities payable in such Person’s own Equity Securities;

 

(ii)                              Any Subsidiary of Flex may pay dividends, make
distributions (whether in cash, securities or other property) or return capital
to, or repurchase, redeem, retire, defease, or otherwise acquire for value its
Equity Securities from, the holders of such Subsidiary’s Equity Securities;

 

(iii)                          Flex may pay dividends on its Equity Securities
payable in cash or repurchase, redeem, retire, defease, or otherwise acquire for
value its Equity Securities for cash,; provided that, in each case, no Default
has occurred and is continuing on the date of, or will result after giving
effect to, any such payment or repurchase, redemption, retirement, defeasance or
other acquisition;

 

(iv)                          Flex and its Subsidiaries may make regularly
scheduled payments of interest and principal on any Indebtedness which
constitutes Equity Securities, and payments due upon the conversion of such
Equity Securities, in accordance with the terms thereof, subject to the terms of
any applicable subordination agreement; and

 

(v)                              Provided there exists no Default either before
or after giving effect thereto, Flex and its Subsidiaries may make distributions
(including dividends) in the form of Equity Securities of a Subsidiary or
Subsidiaries the aggregate value of which distributions together shall not
exceed $800,000,000 during the term hereof, provided, that for purposes of this
clause (v), the aggregate value of any such distribution shall be deemed to be
equal to the product of (A) the value of the assets of such Subsidiary (as shown
on the Financial Statements of Flex most recently delivered pursuant to
Section 6.01(a) or (b)) and (B) the percentage of the Equity Securities in such
Subsidiary that were paid in such distribution.

 

7.07                    Change in Business.  Neither the Borrower nor any of its
Subsidiaries shall engage to any material extent, either directly or indirectly,
in any business substantially different from (ia) their present business
conducted as of the Closing Date or (iib) any business reasonably related or
ancillary thereto.

 

7.08                    Employee Benefit Plans.

 

(a)                               Neither the Borrower nor any ERISA Affiliate
shall (i) adopt or institute any employee pension benefit plan within the
meaning of section 3(2) of ERISA that is subject to Title IV of ERISA (not
including any such plan of a Person existing at the time such Person was
acquired by the Borrower or any ERISA Affiliate), (ii) take any action which
will result in the partial or complete withdrawal, within the meanings of
sections 4203 and 4205 of ERISA, from a Multiemployer Plan, (iii) engage or
permit any Person to engage in any transaction prohibited by section 406 of
ERISA or section 4975 of the Code involving any Employee Benefit Plan or
Multiemployer Plan which would subject the Borrower or any ERISA Affiliate to
any material tax,

 

87

--------------------------------------------------------------------------------


 

penalty or other liability including a liability to indemnify, (iv) fail to meet
the minimum funding standards of sections 412 or 430 of the Code or sections 302
or 303 of ERISA with respect to any Employee Benefit Plan, (v) fail to make full
payment when due of all amounts due as contributions to any Employee Benefit
Plan or Multiemployer Plan, (vi) fail to comply with the requirements of section
4980B of the Code or Part 6 of Title I(B) of ERISA, or (vii) adopt any amendment
to any Employee Benefit Plan which would require the posting of security
pursuant to section 436(f)(1) of the Code, where singly or cumulatively, the
above would be reasonably and substantially likely to have a Material Adverse
Effect.

 

(b)                              Neither the Borrower nor any of its
Subsidiaries shall (i) engage in any transaction prohibited by any Governmental
Rule applicable to any Foreign Plan, (ii) fail to make full payment when due of
all amounts due as contributions to any Foreign Plan or (iii) otherwise fail to
comply with the requirements of any Governmental Rule applicable to any Foreign
Plan, where singly or cumulatively, the above would be reasonably and
substantially likely to have a Material Adverse Effect.

 

7.09                    Transactions With Affiliates.  Neither the Borrower nor
any of its Subsidiaries shall enter into any Contractual Obligation with any
Affiliate (other than the Borrower, one of its Subsidiaries or the Unrestricted
Subsidiaries, to the extent the Unrestricted Subsidiaries would constitute
Subsidiaries but for being excluded from the definition of “Subsidiary”) or
engage in any other transaction with any such Affiliate except (ia) upon terms
at least as favorable to the Borrower or such Subsidiary as an arms-length
transaction with unaffiliated Persons, except as disclosed or reflected in the
Financial Statements of Flex for the fiscal year ended March 31, 2016 and the
quarter ended September 30, 2016, furnished by Flex to the Administrative Agent
prior to the date hereof, or as timely disclosed or reflected (or to be timely
disclosed or reflected) in the Financial Statements delivered to the
Administrative Agent pursuant to Section 6.01(a) or (b), (iib) compensation
arrangements, indemnification agreements and employee benefits plans for
officers and directors duly approved by the board of directors of the Borrower
or such Subsidiary, (iiic) in connection with transactions made in accordance
with Section 7.04 or 7.05, or (ivd) dividends, distributions, redemptions,
payments and other transactions permitted under Section 7.06.

 

7.10                    Accounting Changes.  Flex and its Subsidiaries shall not
(a) change their fiscal year (currently April 1 through March 31), or (b) change
in any material respect their accounting practices except (i) as required by
GAAP, or (ii) as permitted by GAAP if such Person receives the prior written
consent of the Administrative Agent to such GAAP-permitted change; provided,
however, that Flex and its Subsidiaries may change their fiscal year on a
one-time basis during the term of this Agreement or materially change their
accounting practices to the extent permitted by GAAP without the prior written
consent of the Administrative Agent if, in either event, (A) Flex shall deliver
to the Administrative Agent notice (“change notice”) detailing such change in
fiscal year or practice no later than 90 days prior to the intended effective
date of such change, and (B) if the Required Lenders shall so request by notice
delivered by the Administrative Agent to the Borrower no later than 30 days
after the date of such change notice, the Administrative Agent, the Lenders and
the Borrower shall negotiate in good faith to amend any ratio or covenant
requirement set forth in any Loan Document that would reasonably be expected to
be affected (either on a one-time basis, or otherwise) by such change in fiscal
year or practice, to preserve the original intent thereof in light of such
change in fiscal year or practice (any such

 

88

--------------------------------------------------------------------------------


 

amendment to be subject to the approval of the Required Lenders), provided that,
until and unless such provisions are duly amended, no such change in fiscal year
or material change in accounting practice shall become effective.

 

7.11                    Burdensome Contractual Obligations.  Neither the
Borrower nor any of its Subsidiaries will enter into any Contractual Obligation
(excluding this Agreement and the other Loan Documents) that restricts the
ability of any Wholly-Owned Subsidiary of Flex or any other Subsidiary of Flex
that had revenues during the immediately preceding fiscal year equal to or
greater than $25,000,000 or net worth on the last day of the immediately
preceding fiscal year equal to or greater than $25,000,000, to pay or make
dividends or distributions in cash or kind, to make loans, advances or other
payments of whatsoever nature or to make transfers or distributions of all or
any part of their assets to the Borrower or to any Subsidiary of such
Subsidiary; provided, however, that the foregoing shall not apply to:

 

(a)                               restrictions or conditions imposed by any
Governmental Rule;

 

(b)                              customary restrictions and conditions contained
in licenses, leases and franchise agreements;

 

(c)                               transfer or distribution restrictions or
conditions arising in connection with the sale of a Subsidiary or other assets
otherwise permitted hereunder, effective pending such sale, provided such
restrictions and conditions apply only to such Subsidiary or assets to be sold;

 

(d)                             restrictions or conditions in respect of
transfers or distributions affecting property or assets subject to a Permitted
Lien;

 

(e)                               restrictions or conditions contained in
instruments and agreements evidencing Indebtedness for borrowed money that are
taken as a whole no more restrictive than such restrictions and conditions
contained in this Agreement;

 

(f)                                customary restrictions in respect of
transfers or distributions contained in purchase or supply agreements entered
into in the ordinary course of business, provided such restrictions are limited
to the property or assets that are the subject of such agreements, and customary
restrictions on the assignment of such agreements contained in agreements
entered into in the ordinary course of business;

 

(g)                              restrictions or conditions contained in any
joint venture agreements, partnership agreements, organizational documents and
other agreements relating to the joint ownership of assets, provided such
restrictions or conditions apply only to the assets or property contained within
such joint venture, partnership or other joint ownership arrangement;

 

(h)                              restrictions or conditions relating to
Receivables Assets contained in agreements relating to securitization, factoring
and other similar receivables sale transactions permitted hereunder;

 

(i)                                  restrictions or conditions imposed by
agreements governing Existing Secured Indebtedness (but shall not apply to any
extension or renewal of, or any amendment or modification expanding the scope
of, any such restriction or condition); and

 

89

--------------------------------------------------------------------------------


 

(j)                                  restrictions or conditions applicable to
assets (including agreements) or a Person acquired by the Borrower or any of its
Subsidiaries as permitted by this Agreement, provided that the exception in this
clause (j) shall cease to apply, from and after the date that is 180 days after
such acquisition, to restrictions or conditions imposed by agreements governing
Indebtedness of a Person to the extent such Person is or becomes a Material
Subsidiary.

 

7.11                    7.12 Financial Covenants.  The Borrower will comply, and
will cause compliance, with the following financial covenants, unless the
Required Lenders shall otherwise consent in writing:

 

(a)                               Debt/EBITDA Ratio.  Flex shall not permit its
Debt/EBITDA Ratio as of the last day of any fiscal quarter to exceed 4.00:1.00.

 

(b)                              Interest Coverage Ratio.  Flex shall not permit
its Interest Coverage Ratio to be less than 3.00 to 1.00 for any consecutive
four-quarter period ending on the last day of any fiscal quarter.

 

In the event that the minimum “Interest Coverage Ratio” requirement set forth in
the Existing BAML Credit Agreement is eliminated, from and after the date of
such elimination, the Borrower shall not be required to comply with the minimum
Interest Coverage Ratio requirement set forth in Section 7.127.11(b) above.

 

7.12                    7.13 Sanctions.  Neither the Borrower nor any of its
Subsidiaries (including theany Unrestricted SubsidiariesSubsidiary to the extent
theysuch Unrestricted Subsidiary would constitute Subsidiaries but for being
excluded from the definition of “Subsidiary”) shall directly or indirectly, use
the proceeds of any Borrowing, or lend, contribute or otherwise make available
such proceeds to any Subsidiary (including any Unrestricted Subsidiary to the
extent such Unrestricted Subsidiary would constitute Subsidiaries but for being
excluded from the definition of “Subsidiary”), joint venture partner or other
individual or entity, to fund any activities of, or business with, any
individual or entity, or in any Designated Jurisdiction, that, at the time of
such funding, is the subject of Sanctions, in each case other than to the extent
such transaction or activity is permitted under applicable law for a Person
required to comply with Sanctions, or in any other manner that will result in a
violation by any individual or entity (including any individual or entity
participating in the transaction, whether as Lender, Arranger, Administrative
Agent, or otherwise) of Sanctions.

 

7.13                    7.14 Anti-Corruption Laws. Neither the Borrower nor any
of its Subsidiaries (including theany Unrestricted SubsidiariesSubsidiary to the
extent theysuch Unrestricted Subsidiary would constitute Subsidiaries but for
being excluded from the definition of “Subsidiary”) shall directly or indirectly
use the proceeds of any Borrowing for any purpose which would breach the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
similar anti-corruption legislation in other jurisdictions applicable to it.

 

ARTICLE VIII.                               EVENTS OF DEFAULT AND REMEDIES

 

8.01                    Events of Default.  Any of the following shall
constitute an Event of Default:

 

90

--------------------------------------------------------------------------------


 

(a)                               Non-Payment.  The Borrower or any other Loan
Party fails to pay (i) when and as required to be paid hereunder, and in the
currency required hereunder, any amount of principal of any Loan, or (ii) within
five Business Days after the same becomes due, any interest on any Loan, or any
fee due hereunder, or (iii) within five Business Days after the same becomes
due, any other amount payable hereunder or under any other Loan Document; or

 

(b)                              Specific Defaults.  The Borrower or any of its
Subsidiaries (whether or not a party hereto) shall fail to observe or perform
any covenant, obligation, condition or agreement set forth in Section 6.06 or
6.07(a) (with respect to the existence of the Borrower) or Article VII; or

 

(c)                               Other Defaults.  The Borrower or any of its
Subsidiaries (whether or not a party hereto) shall fail to observe or perform
any other covenant, obligation, condition or agreement contained in this
Agreement or the other Loan Documents and such failure shall continue for 30
Business Days after the earlier of (i) the Borrower’s written acknowledgement of
such failure and (ii) the Administrative Agent’s or any Lender’s written notice
to the Borrower of such failure; provided, however, that (x) if the Borrower
shall have failed to provide a notice of Default within five Business Days as
required under Section 6.01(d)(iv), such 30-Business Day cure period shall be
reduced by the number of days that have elapsed following the expiration of such
five-Business Day notice period until such notice was provided and (y) in the
event that such failure cannot reasonably be cured within such 30 Business Day
period, and such failure relates to the observance or performance of any of the
covenants, obligations, conditions or agreements contained in Section 5.06
hereof with respect to Hazardous Materials or any Environmental Laws or any
judgment, consent decree, settlement or compromise in respect of any claim based
thereon, it shall not constitute an Event of Default hereunder so long as the
Borrower shall have commenced to cure such failure within such 30 Business Day
period and shall thereafter diligently pursue such cure to completion, and
provided, further, that such failure shall in all events be cured within 180
days after the Administrative Agent’s or such Lender’s written notice thereof;
or

 

(d)                             Representations and Warranties.  Any
representation or warranty or written certificate, information or other
statement (financial or otherwise) made or furnished by or on behalf of the
Borrower to the Administrative Agent or any Lender in or in connection with this
Agreement or any of the other Loan Documents, or as an inducement to the
Administrative Agent or any Lender to enter into this Agreement, shall be false,
incorrect, incomplete or misleading in any material respect when made (or deemed
made) or furnished; or

 

(e)                               Cross-Default.  (i) The Borrower, any
Subsidiary Guarantor or any Material Subsidiary shall fail to make any payment
on account of any Indebtedness of such Person (other than the Obligations) when
due (whether at scheduled maturity, by required prepayment, upon acceleration or
otherwise) and such failure shall continue beyond any period of grace provided
with respect thereto, if the amount of such Indebtedness exceeds $100,000,000 or
the effect of such failure is to cause, or permit the holder or holders thereof
to cause, Indebtedness of the Borrower, any Subsidiary Guarantor orand any

 

91

--------------------------------------------------------------------------------


 

Material Subsidiary (other than the Obligations) in an aggregate amount
exceeding $100,000,000 to become due (whether at scheduled maturity, by required
prepayment, upon acceleration or otherwise); or (ii) the Borrower, any
Subsidiary Guarantor or any Material Subsidiary shall otherwise fail to observe
or perform any agreement, term or condition contained in any agreement or
instrument relating to any Indebtedness of such Person (other than the
Obligations), or any other event shall occur or condition shall exist, if the
effect of such failure, event or condition is to cause, or permit the holder or
holders thereof to cause, Indebtedness of the Borrower, any Subsidiary Guarantor
orand any Material Subsidiary (other than the Obligations) in an aggregate
amount exceeding $100,000,000 to become due (and/or to be secured by cash
collateral other than cash collateral obligations not arising from an event of
default under any agreement or instrument relating to Indebtedness incurred in
connection with Synthetic Lease Obligations or letters of credit); provided
that, for the avoidance of doubt, so long as any acquired Person (or its
successor by merger, consolidation or otherwise) is not in breach of its
obligations in respect of repaying or repurchasing, or making an offer to repay
or repurchase, any Indebtedness of such Person of the kind described in Section
7.01(g), which obligations in respect of repaying or repurchasing, or making an
offer to repay or repurchase, result from the acquisition of such Person,
neither the existence of such repayment or repurchase obligations (nor the
circumstances giving rise to such obligations) shall constitute an Event of
Default under this Section 8.01(e); or

 

(f)                                Insolvency, Voluntary Proceedings.

 

(i)                                  The Borrower or any Significant Subsidiary
shall (1) apply for or consent to the appointment of a receiver, trustee,
liquidator or custodian of itself or of all or a substantial part of its
property, (2) be unable, or admit in writing its inability, to pay its debts
generally as they mature, (3) make a general assignment for the benefit of its
or any of its creditors, (4) become insolvent (as such term may be defined or
interpreted under any applicable statute), (5) commence a voluntary case or
other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or consent to any such relief or to the
appointment of or taking possession of its property by any official in an
involuntary case or other proceeding commenced against it, or (6) take any
action for the purpose of effecting any of the foregoing; or the Borrower or any
Material Subsidiary shall be dissolved or liquidated in full or in part;
provided, however, that the dissolution, liquidation or termination of the
existence of an Excluded Subsidiary shall not constitute an Event of Default
under this Section 8.01(f)(i); or

 

(ii)                              Any Unrestricted Subsidiary (if at such time
such Unrestricted Subsidiary (A) it would constitute a Material Subsidiary but
for it being excluded from the definition of “Subsidiary” herein and (B) it is
required to be consolidated with the Borrower and its Subsidiaries for GAAP
purposes) shall (1) apply for or consent to the appointment of a receiver,
trustee, liquidator or custodian of itself or of all or a substantial

 

92

--------------------------------------------------------------------------------


 

part of its property, (2) be unable, or admit in writing its inability, to pay
its debts generally as they mature, (3) make a general assignment for the
benefit of its or any of its creditors, (4) become insolvent (as such term may
be defined or interpreted under any applicable statute), (5) commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or consent to any such relief or to
the appointment of or taking possession of its property by any official in an
involuntary case or other proceeding commenced against it, (6) take any action
for the purpose of effecting any of the foregoing, or (7) be dissolved or
liquidated in full or in part; or

 

(g)                              Involuntary Proceedings.

 

(i)                                  Proceedings for the appointment of a
receiver, trustee, liquidator or custodian of the Borrower or any Significant
Subsidiary or of all or a substantial part of the property thereof, or an
involuntary case or other proceedings seeking liquidation, reorganization or
other relief with respect to the Borrower or any Significant Subsidiary or the
debts thereof under any bankruptcy, insolvency or other similar law now or
hereafter in effect shall be commenced and an order for relief entered or such
proceeding shall not be dismissed or discharged within 60 days of commencement;
or

 

(ii)                              So long as ansuch Unrestricted Subsidiary (A)
would constitute a Material Subsidiary but for it being excluded from the
definition of “Subsidiary” herein and (B) is required to be consolidated with
the Borrower and its Subsidiaries for GAAP purposes), proceedings for the
appointment of a receiver, trustee, liquidator or custodian of suchan
Unrestricted Subsidiary or of all or a substantial part of the property thereof,
or an involuntary case or other proceedings seeking liquidation, reorganization
or other relief with respect to such Unrestricted Subsidiary or the debts
thereof under any bankruptcy, insolvency or other similar law now or hereafter
in effect shall be commenced and an order for relief entered or such proceeding
shall not be dismissed or discharged within 60 days of commencement; or

 

(h)                              Judgments.  (i) One or more non-interlocutory
judgments, orders, decrees or arbitration awards requiring the Borrower and/or
its Subsidiaries to pay an aggregate amount of $100,000,000150,000,000 or more
(exclusive of amounts covered by insurance issued by an insurer not an Affiliate
of the Borrower and otherwise satisfying the requirements set forth in Section
6.04 to which the insurer does not dispute coverage) shall be rendered against
the Borrower and/or its Subsidiaries in connection with any single or related
series of transactions, incidents or circumstances and the same shall not be
satisfied, vacated or stayed for a period of 60 consecutive days, (ii) any
non-interlocutory judgment, writ, assessment, warrant of attachment, tax lien or
execution or similar process shall be issued or levied against a substantial
part of the property of the Borrower or any of its

 

93

--------------------------------------------------------------------------------


 

Subsidiaries and the same (A) shall not be released, stayed, vacated or
otherwise dismissed within 60 days after issue or levy and (B) is reasonably and
substantially likely to have a Material Adverse Effect or (iii) any
non-interlocutory judgments, orders, decrees, arbitration awards, writs,
assessments, warrants of attachment, tax liens or executions or similar
processes which do not constitute an Event of Default under Section 8.01(h)(ii)
and which, alone or in the aggregate, are reasonably and substantially likely to
have a Material Adverse Effect are rendered, issued or levied; or

 

(i)                                  Loan Documents.  Any Loan Document or any
material term thereof shall cease to be, or be asserted by the Borrower or any
Subsidiary Guarantor not to be, a legal, valid and binding obligation of the
Borrower or any Subsidiary Guarantor enforceable in accordance with its terms;
or

 

(j)                                  Employee Benefit Plans.  (i) Any Reportable
Event which constitutes grounds for the termination of any Employee Benefit Plan
by the PBGC or for the appointment of a trustee by the PBGC to administer any
Employee Benefit Plan, and which is reasonably and substantially certain to
result in liability to the Borrower in excess of $50,000,000 shall occur, (ii)
any Employee Benefit Plan shall be terminated within the meaning of Title IV of
ERISA (x) in a distress termination, or (y) other than a distress termination
and the resulting liability is in excess of $50,000,000, or (iii) any event with
respect to a Foreign Plan which is reasonably and substantially certain to
result in liability to the Borrower that is not funded or reserved in excess of
$100,000,000 shall occur; or

 

(k)                              Change of Control.  Any Change of Control shall
occur.

 

8.02                    Remedies Upon Event of Default.  If any Event of Default
occurs and is continuing, the Administrative Agent shall, at the request of, or
may, with the consent of, the Required Lenders, take any or all of the following
actions:

 

(a)                               declare the commitment of each Lender to make
Loans to be terminated, whereupon such commitments shall be terminated;

 

(b)                              declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;
and

 

(c)                               exercise on behalf of itself, the Lenders all
rights and remedies available to it, the Lenders under the Loan Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States (or any comparable event under non-U.S. Debtor Relief Laws), the
obligation of each Lender to make Loans shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, in each case
without further act of the Administrative Agent or any Lender.

 

94

--------------------------------------------------------------------------------


 

8.03                    Application of Funds.  After the exercise of remedies
provided for in Section 8.02 (or after the Loans have automatically become
immediately due and payable), any amounts received on account of the Obligations
shall, subject to the provisions of Sections 2.13, be applied by the
Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by any Governmental Rule.

 

8.04                    Lender Rate Contract Remedies.  Notwithstanding any
other provision of this Article VIII, each Lender or its Affiliates which has
entered into a Rate Contract with Flex or its Subsidiaries (“Lender Rate
Contract”) shall have the right, with prior notice to the Administrative Agent,
but without the approval or consent of the Administrative Agent or any other
Lender, to the extent provided by such Lender Rate Contracts, (a) to declare an
event of default, termination event or other similar event thereunder which will
result in the early termination of such Lender Rate Contract, (b) to determine
net termination amounts in accordance with the terms of such Lender Rate
Contract and to set-off amounts between Lender Rate Contracts of such Lender,
and (c) to prosecute any legal action against the Borrower or any of its
Subsidiaries to enforce net amounts owing to such Lender or its Affiliate under
such Lender Rate Contracts.

 

ARTICLE IX.                                           ADMINISTRATIVE AGENT

 

9.01                    Appointment and Authority.  Each of the Lenders hereby
irrevocably appoints The Bank of Tokyo-Mitsubishi UFJ, Ltd. to act on its behalf
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article are solely for the benefit
of the Administrative Agent and the Lenders, and no Loan Party shall have rights
as a third party beneficiary of any of such

 

95

--------------------------------------------------------------------------------


 

provisions.  It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

9.02                    Rights as a Lender.  The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity.  Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

 

9.03                    Exculpatory Provisions.  The Administrative Agent shall
not have any duties or obligations except those expressly set forth herein and
in the other Loan Documents, and its duties hereunder shall be administrative in
nature.  Without limiting the generality of the foregoing, the Administrative
Agent:

 

(a)                               shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing;

 

(b)                              shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(c)                               shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent

 

96

--------------------------------------------------------------------------------


 

jurisdiction by a final and nonappealable judgment.  The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (A) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (B) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (C) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (D) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (E) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.04                    Reliance by Administrative Agent.  The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

9.05                    Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent. 
The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and non appealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

 

9.06                    Resignation of Administrative Agent.  The Administrative
Agent may at any time give notice of its resignation to the Lenders and the
Borrower.  Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of

 

97

--------------------------------------------------------------------------------


 

any such bank with an office in the United States.  If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents and (b) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender
directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section.  Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section).  The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 10.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them (i) while the retiring Administrative
Agent was acting as Administrative Agent and (ii) after such resignation for as
long as any of them continues to act in any capacity hereunder or under the
other Loan Documents, including (a) acting as collateral agent or otherwise
holding any collateral security on behalf of any of the Lenders and (b) in
respect of any actions taken in connection with transferring the agency to any
successor Administrative Agent.

 

9.07                    Non-Reliance on Administrative Agent and Other Lenders. 
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

9.08                    No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Bookrunners, Arrangers, Syndication Agents or
Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder.

 

9.09                    Administrative Agent May File Proofs of Claim.  In case
of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then

 

98

--------------------------------------------------------------------------------


 

be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise

 

(a)                               to file and prove a claim for the whole amount
of the principal and interest owing and unpaid in respect of the Loans and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.06 and 10.04) allowed in such
judicial proceeding; and

 

(b)                              to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.06 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

 

9.10                    Guaranty Matters.  The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion, (a) to release any
Subsidiary Guarantor from its obligations under the Subsidiary Guaranty if there
occurs a Release Date (as defined in the Subsidiary Guaranty) as to such Person,
and (b) to release any Subsidiary Guarantor which is a Significant Subsidiary
(but not a Material Subsidiary) from the Subsidiary Guaranty upon, and in
exchange for, the Borrower causing any other Significant Subsidiary or
Significant Subsidiaries not already party thereto to enter into the Subsidiary
Guaranty (and comply with the documentary requirements of Section 6.10(a)
applicable to Eligible Material Subsidiaries) if the Administrative Agent
determines in its sole discretion that such exchange of Subsidiary Guarantors
will not be disadvantageous to the Lenders in any material respect, (c) to
release the Subsidiary Guarantors upon the occurrence of any Subsidiary
Guarantor Termination and (d) to release any Subsidiary Guarantor in accordance
with Section 6.10(b)(ii). Upon request by the Administrative Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s
authority to release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty pursuant to this Section 9.10.

 

99

--------------------------------------------------------------------------------


 

ARTICLE X. MISCELLANEOUS

 

10.01            Amendments, Etc.  No amendment or waiver of any provision of
this Agreement or any other Loan Document, and no consent to any departure by
the Borrower or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Borrower or the applicable Loan
Party, as the case may be, and acknowledged by the Administrative Agent (which
acknowledgment the Administrative Agent shall provide promptly and in any event
within three Business Days following its actual receipt of an amendment or
waiver countersigned by the Required Lenders, the Borrower and other applicable
Loan Party, if any), and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:

 

(a)                               waive any condition set forth in Section
4.01(a) without the written consent of each Lender;

 

(b)                              without limiting the generality of clause (a)
above, waive any condition set forth in Section 4.02 as to any Borrowing under a
particular Facility without the written consent of the Required Term A Lenders
and/or any comparable required lender calculation set forth in any Incremental
Term Facility (the “Required Incremental Term Facility Lenders”);

 

(c)                               extend or increase the Commitment of any
Lender (or reinstate any Commitment terminated pursuant to Section 8.02) without
the written consent of such Lender;

 

(d)                             postpone any date fixed by this Agreement or any
other Loan Document for any payment of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

 

(e)                               reduce the principal of, or the rate of
interest specified herein on, any Loan, or (subject to clause (C) of the second
proviso to this Section 10.01) any fees or other amounts payable hereunder or
under any other Loan Document without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrower to pay interest at the Default Rate;

 

(f)                                change Section 2.10 or Section 8.03 in a
manner that would alter the pro rata sharing of payments required thereby
without the written consent of each Lender;

 

(g)                              change (i) any provision of this Section or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or make any determination or grant any consent hereunder
without the written consent of each Lender; or (ii) the definition of “Required
Term A Lenders” or any comparable provision specifying the number of percentage
of Incremental Term Lenders required to amend, waive or otherwise modify any
rights under any Incremental Term Facility or make any

 

100

--------------------------------------------------------------------------------


 

determination or grant of any consent thereunder without the written consent of
each Lender under the applicable Facility;

 

(h)        release all or substantially all of the value of the Subsidiary
Guaranty without the written consent of each Lender, except to the extent the
release of any Subsidiary Guarantor is permitted pursuant to Section 9.10 (in
which case such release may be made by the Administrative Agent acting alone);

 

and, provided further, that (A)  no amendment, waiver or consent shall, unless
in writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (B) Section 10.06(h) may not be
amended, waived or otherwise modified without the consent of each Granting
Lender all or any part of whose Loans are being funded by an SPC at the time of
such amendment, waiver or other modification; (C) the Fee Letter may be amended,
or rights or privileges thereunder waived, in a writing executed only by the
parties thereto; and (D) any waiver, amendment or modification that by its term
affects the Lenders in one Facility disproportionately adversely relative to
Lenders in any other Facility shall require the consent of the Required Term A
Lenders or Required Incremental Term Facility Lenders (as defined above). 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) no Commitment
of any Defaulting Lender may be increased or extended without the consent of
such Lender and (y) any waiver, amendment or modification requiring the consent
of all Lenders or each affected Lender that by its terms affects any Defaulting
Lender disproportionately adversely relative to other affected Lenders shall
require the consent of such Defaulting Lender.

 

Notwithstanding any provision herein to the contrary, this Agreement may be
amended in accordance with and pursuant to the terms of Section 2.11 or 2.12,
including, without limitation, to permit the Lenders providing such additional
credit facilities to participate in any required vote or action required to be
approved by the Required Lenders or by any other number, percentage or class of
Lenders hereunder.

 

10.02   Notices; Effectiveness; Electronic Communication.

 

(a)        Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)         if to the Borrower or the Administrative Agent, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 10.02; and

 

101

--------------------------------------------------------------------------------


 

(ii)        if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)        Electronic Communications.  Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent or the
Borrower may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)        The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” 
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort,

 

102

--------------------------------------------------------------------------------


 

contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of Borrower Materials or notices through the platform, any
other electronic platform or electronic messaging service, or through the
internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).

 

(d)       Change of Address, Etc.  Each of the Borrower and the Administrative
Agent may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the other parties hereto.  Each
other Lender may change its address, facsimile or telephone number for notices
and other communications hereunder by notice to the Borrower and the
Administrative Agent.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender. 
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Requirement of
Law, including United States Federal and state securities Requirements of Law,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.

 

(e)        Reliance by Administrative Agent and Lenders.  The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic or electronic Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrower shall indemnify
the Administrative Agent, each Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrower. 
All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

10.03   No Waiver; Cumulative Remedies; Enforcement.  No failure by any Lender
or the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any Loan
Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

103

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of Section
2.10), or (c) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any Debtor Relief Law; and provided, further, that if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and (ii)
in addition to the matters set forth in clauses (b) and (c) of the preceding
proviso and subject to Section 2.10, any Lender may, with the consent of the
Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

10.04   Expenses; Indemnity; Damage Waiver.

 

(a)        Costs and Expenses.  The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all out-of-pocket expenses incurred by the Administrative
Agent or any Lender (including the fees, charges and disbursements of any
counsel for the Administrative Agent or any Lender) in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans.  This Section 10.04(a) shall not apply with respect to Taxes
other than Taxes that represent losses or damages arising from any non-Tax
claim.

 

(b)        Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee in respect of or arising out of or in connection with claims,
damages, or liabilities asserted against any Indemnitee by any third party or by
the Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the

 

104

--------------------------------------------------------------------------------


 

Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.01), (ii) any Loan or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries (including, if it would constitute a
Subsidiary but for it being excluded from the definition of “Subsidiary” herein,
an Unrestricted Subsidiary), or any environmental liability related in any way
to the Borrower or any of its Subsidiaries (including, if it would constitute a
Subsidiary but for it being excluded from the definition of “Subsidiary” herein,
an Unrestricted Subsidiary), or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower or such other Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.  This Section 10.04(b) shall not apply with respect to
Taxes other than Taxes that represent losses or damages arising from any non-Tax
claim.

 

(c)        Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, or the Administrative
Agent incurs any expense pursuant to Section 6.03 that is not subject to
reimbursement by the Borrower, but without affecting the Borrower’s obligation
(if any) to make such payment, each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent) or such Related Party, as the case
may be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent), or against
any Related Party of any of the foregoing acting for the Administrative Agent
(or any such sub-agent) in connection with such capacity.  The obligations of
the Lenders under this subsection (c) are subject to the provisions of Section
2.09(d).

 

(d)       Waiver of Consequential Damages, Etc.  To the fullest extent permitted
by applicable law, the Borrower shall not assert, and hereby waives, and
acknowledges that no other Person shall have, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof.  No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this

 

105

--------------------------------------------------------------------------------


 

Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than for direct or actual damages resulting from the gross
negligence or willful misconduct of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction.

 

(e)        Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.

 

(f)        Survival.  The agreements in this Section and the indemnity provision
of Section 10.02(e) shall survive the resignation of the Administrative Agent,
the replacement of any Lender, the termination of the Aggregate Commitments and
the repayment, satisfaction or discharge of all the other Obligations.

 

10.05   Payments Set Aside.  To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Administrative Agent, plus interest thereon from
the date of such demand to the date such payment is made at a rate per annum
equal to the applicable Overnight Rate from time to time in effect, in the
applicable currency of such recovery or payment.  The obligations of the Lenders
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.

 

10.06   Successors and Assigns.

 

(a)        Successors and Assigns Generally.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender,
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (f)
of this Section, or (iv) to an SPC in accordance with the provisions of
subsection (h) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void).  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

106

--------------------------------------------------------------------------------


 

(b)        Assignments by Lenders.  Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it) and the Administrative Agent will provide the Borrower with
prompt written notice of any request by a Lender to make an assignment; provided
that any such assignment shall be subject to the following conditions:

 

(i)         Minimum Amounts.

 

(A)        in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

 

(B)        in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $1,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

 

(ii)        Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis;

 

(iii)       Required Consents.  No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

 

(A)        the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; and

 

(B)        the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect

 

107

--------------------------------------------------------------------------------


 

of (1) any Term A Commitment if such assignment is to a Person that is not a
Lender with a Commitment in respect of the applicable Facility, an Affiliate of
such Lender or an Approved Fund with respect to such Lender or (2) any Term Loan
to a Person that is not a Lender, an Affiliate of a Lender or an Approved Fund;
provided, however, that the acknowledgement of the Administrative Agent shall be
required for assignments to a Lender, an Affiliate of a Lender or an Approved
Fund.

 

(iv)       Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

(v)        No Assignment to Borrower.  No such assignment shall be made to (A)
the Borrower or any of the Borrower’s Affiliates or Subsidiaries (including any
Unrestricted Subsidiary to the extent such Unrestricted Subsidiary would
constitute a Subsidiary but for being excluded from the definition of
“Subsidiary”), or (B) to any Defaulting Lender or any of its Subsidiaries, or
any Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), or (C) to a natural person (or a
holding company, investment vehicle or trust for, or owned and operated for the
primary benefit of a natural person).

 

(vi)       Certain Additional Payments.  In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
in accordance with its Applicable Percentage.  Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Governmental Rule without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by

 

108

--------------------------------------------------------------------------------


 

such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto) but shall continue to be entitled to the
benefits of Sections 3.01, 3.04, 3.05, and 10.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender having been
a Defaulting Lender.  Upon request, the Borrower (at its expense) shall execute
and deliver a Term Note to the assignee Lender.  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

(c)        Register.  The Administrative Agent, acting solely for this purpose
as an agent of the Borrower (and such agency being solely for tax purposes),
shall maintain at the Administrative Agent’s Office a copy of each Assignment
and Assumption delivered to it (or the equivalent thereof in electronic form)
and a register for the recordation of the names and addresses of the Lenders,
and the Commitments of, and principal amounts (and stated interest) of the Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

(d)       Participations.  Any Lender may at any time, without the consent of,
or notice to, the Borrower or the Administrative Agent, sell participations to
any Person (other than a natural person, or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
person, a Defaulting Lender or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries (including any Unrestricted Subsidiary to the extent such
Unrestricted Subsidiary would constitute a Subsidiary but for being excluded
from the definition of “Subsidiary”)) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans; provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged, (ii)
such Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative Agent
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 10.04(c) without regard to the existence of any participation.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the

 

109

--------------------------------------------------------------------------------


 

same extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Sections 3.06 and 10.13 as if it were
an assignee under paragraph (b) of this Section and (B) shall not be entitled to
receive any greater payment under Sections 3.01 or 3.04, with respect to any
participation, than the Lender from whom it acquired the applicable
participation would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.  Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 3.06 with respect to any Participant.  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.10 as though it were a Lender.

 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(e)        Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01, 3.04 or 3.05 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.

 

(f)        Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Term Note(s), if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or other central bank having jurisdiction over such Lender; provided that
no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(g)        Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce

 

110

--------------------------------------------------------------------------------


 

Act, the New York State Electronic Signatures and Records Act, or any other
similar state laws based on the Uniform Electronic Transactions Act.

 

(h)        Special Purpose Funding Vehicles.  Notwithstanding anything to the
contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and the Borrower (an “SPC”)
the option to provide all or any part of any Loan that such Granting Lender
would otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
and (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof or, if it fails to do so, to make such
payment to the Administrative Agent as is required under Section 2.09(b)(ii). 
For the avoidance of doubt, the Borrower agrees that each SPC shall be entitled
to the benefits of Section 3.01, 3.04 and 3.05 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to Section
10.06(b) provided that such SPC agrees to be subject to the obligations of
Section 3.01 as though it were a Lender.  An SPC shall not be entitled to
receive any greater payment under Section 3.01, 3.04 or 3.05 than the Granting
Lender would have been entitled to receive, unless the grant to such SPC is made
with the Borrower’s prior written consent.  Each party hereto hereby agrees that
(i) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrower under this Agreement (including its obligations
under Section 3.01 and Section 3.04), (ii) no SPC shall be liable for any
indemnity or similar payment obligation under this Agreement for which a Lender
would be liable, and (iii) the Granting Lender shall for all purposes, including
the approval of any amendment, waiver or other modification of any provision of
any Loan Document, remain the lender of record hereunder.  The making of a Loan
by an SPC hereunder shall utilize the Commitment of the Granting Lender to the
same extent, and as if, such Loan were made by such Granting Lender.  In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior debt of any SPC, it will not institute against, or join
any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency, or liquidation proceeding under the
laws of the United States or any state thereof.  Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Borrower and the Administrative Agent and with the payment of a
processing fee in the amount of $3,500 (which processing fee may be waived by
the Administrative Agent in its sole discretion), assign all or any portion of
its right to receive payment with respect to any Loan to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of
any surety or guarantee or credit or liquidity enhancement to such SPC.

 

10.07   Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (a)
to its Affiliates, its auditors and to its and its Affiliates’ Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any

 

111

--------------------------------------------------------------------------------


 

self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, provided that the Administrative Agent
or any Lender shall exercise commercially reasonable efforts to notify the
Borrower as soon as reasonably practicable in the event of any such disclosure,
unless such notification shall be prohibited by applicable law, legal process or
regulatory request, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or any Eligible
Assignee invited to be a Lender pursuant to Sections 2.11(b) or 2.12(b) or (ii)
any actual or prospective counterparty (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and its obligations, this Agreement or payments hereunder, (g)
on a confidential basis to (i) any rating agency in connection with rating the
Borrower or its Subsidiaries or the credit facilities provided hereunder or (ii,
(ii) the provider of any platform or other electronic delivery service used by
the Administrative Agent to deliver Borrower Materials or notices to the Lenders
or (iii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder, (h) with the consent of the
Borrower, or (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower, provided that, the
source of such information was not actually known by the Administrative Agent,
any Lender, or any of their respective Affiliates, as the case may be, to be
bound by a confidentiality agreement with the Borrower or any of its
Subsidiaries with respect to such Information.  In addition, the Administrative
Agent and the Lenders may disclose the existence of this Agreement and the terms
hereof to market data collectors, similar service providers to the lending
industry and service providers to the Administrative Agent and the Lenders in
connection with the administration of this Agreement, the other Loan Documents,
and the Commitments.

 

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by the Borrower or any of its
Subsidiaries, provided that, in the case of information received from the
Borrower or any Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Each of the Administrative Agent and the Lenders acknowledges that (A) the
Information may include material non-public information concerning the Borrower
or any of its Subsidiaries, as the case may be, (B) it has developed compliance
procedures regarding the use of material non-public information and (C) it will
handle such material non-public information in

 

112

--------------------------------------------------------------------------------


 

accordance with applicable Requirements of Law, including United States Federal
and state securities Requirements of Law.

 

10.08   Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender and each of its respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower or any other
Loan Party against any and all of the obligations of the Borrower or such Loan
Party now or hereafter existing under this Agreement or any other Loan Document
to such Lender or its Affiliates, irrespective of whether or not such Lender or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such Loan Party may be
contingent or unmatured or are owed to a branch, office or Affiliate of such
Lender different from the branch, office or Affiliate holding such deposit or
obligated on such indebtedness; provided, that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.13 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender and
each of its respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender or their
respective Affiliates may have.  Each Lender agrees to notify the Borrower and
the Administrative Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

 

10.09   Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Requirements of Law (the “Maximum Rate”).  If the
Administrative Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower. 
In determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Requirements of Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

10.10   Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section

 

113

--------------------------------------------------------------------------------


 

4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto.  Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or other electronic imaging means (e.g.,
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

10.11   Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.

 

10.12   Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this Section
10.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, then such provisions
shall be deemed to be in effect only to the extent not so limited.

 

10.13   Replacement of Lenders.  If (v) any Lender requests compensation under
Section 3.04, (w)  the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01 and a replacement of such Lender would result in a reduction in
such compensation or amount, (x) any Lender’s Loans are prepaid or converted
under Section 3.02, (y) any Lender is a Defaulting Lender, or (z) any Lender
shall refuse to consent to a waiver or amendment to, or a departure from the
provisions of, this Agreement or any other Loan Document which requires the
consent of all the Lenders or all Lenders directly affected thereby and that has
been consented to by the Required Lenders, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, Section
10.06), all of its interests, rights (other than its existing rights to payments
pursuant to Sections 10.04, 3.01 or 3.04) and obligations under this Agreement
and the related Loan Documents to an assignee that shall assume such obligations
(which assignee may be another Lender, if a Lender accepts such assignment),
provided that:

 

114

--------------------------------------------------------------------------------


 

(a)        the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 10.06(b);

 

(b)        such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

 

(c)        in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

 

(d)       such assignment does not conflict with applicable Requirements of Law.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

10.14   Governing Law; Jurisdiction; Etc.

 

(a)        GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT,
AS TO ANY OTHER LOAN DOCUMENT, WHERE SUCH OTHER LOAN DOCUMENT EXPRESSLY SETS
FORTH OTHERWISE) AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER
LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

 

(b)        SUBMISSION TO JURISDICTION.  EACH OF THE PARTIES HERETOBORROWER
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OFAGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION
OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER
OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY
FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTANNEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT IN SUCH
BOROUGHOF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS
TO THE JURISDICTION OF SUCH

 

115

--------------------------------------------------------------------------------


 

COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANYTHE
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)        WAIVER OF VENUE.  EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION 10.14.  EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)       SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.  WITHOUT LIMITING THE FOREGOING, THE
BORROWER HEREBY APPOINTS, IN THE CASE OF ANY SUCH ACTION OR PROCEEDING BROUGHT
IN THE COURTS OF OR IN THE STATE OF NEW YORK, CT CORPORATION, WITH OFFICES ON
THE DATE HEREOF AT 111 EIGHTH AVENUE, NEW YORK, NEW YORK 10011, TO RECEIVE FOR
IT AND ON ITS BEHALF, SERVICE OF PROCESS IN THE STATE OF NEW YORK WITH RESPECT
THERETO, PROVIDED THE BORROWER MAY APPOINT ANY OTHER PERSON, REASONABLY
ACCEPTABLE TO THE ADMINISTRATIVE AGENT, WITH OFFICES IN THE STATE OF NEW YORK TO
REPLACE SUCH AGENT FOR SERVICE OF PROCESS UPON DELIVERY TO THE ADMINISTRATIVE
AGENT OF A REASONABLY ACCEPTABLE AGREEMENT OF SUCH NEW AGENT AGREEING SO TO ACT.

 

10.15   Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,

 

116

--------------------------------------------------------------------------------


 

AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.15.

 

10.16   California Judicial Reference.  If any action or proceeding is filed in
a court of the State of California by or against any party hereto in connection
with any of the transactions contemplated by this Agreement or any other Loan
Document, (a) the court shall, and is hereby directed to, make a general
reference pursuant to California Code of Civil Procedure Section 638 to a
referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of law) and
to report a statement of decision, provided that at the option of any party to
such proceeding, any such issues pertaining to a “provisional remedy” as defined
in California Code of Civil Procedure Section 1281.8 shall be heard and
determined by the court, and (b) without limiting the generality of Section
10.04, the Borrower shall be solely responsible to pay all fees and expenses of
any referee appointed in such action or proceeding.

 

10.17   No Advisory or Fiduciary Responsibility.  In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (a) (i) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Arrangers, are
arm’s-length commercial transactions between the Borrower, each other Loan Party
and their respective Affiliates, on the one hand, and the Administrative Agent
and Arrangers, on the other hand, (ii) each of the Borrower and the other Loan
Parties has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (iii) the Borrower and each other Loan
Party is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (b) (i) the Administrative Agent, the Lenders and the Arrangers each
are and have been acting solely as a principal and, except as expressly agreed
in writing by the relevant parties, have not been, are not, and will not be
acting as an advisor, agent or fiduciary for the Borrower, any other Loan Party
or any of their respective Affiliates, or any other Person and (ii) neithernone
of the Administrative Agent nor, the Lenders or the Arrangers have any
obligation to the Borrower, any other Loan Party or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and (c)
the Administrative Agent and the Arrangers and their respective Affiliates may
be engaged in a broad range of transactions that involve interests that differ
from those of the Borrower, the other Loan Parties and their respective
Affiliates, and neithernone of the Administrative Agent nor, the Lenders or the
Arrangers have any obligation to disclose any of such interests to the Borrower,
any other Loan Party or any of their respective Affiliates.  To the fullest
extent permitted by law, each of the Borrower and the other Loan Parties hereby
waives and releases any claims that it may have against the Administrative
Agent, the Lenders and the Arrangers with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

117

--------------------------------------------------------------------------------


 

10.18   Electronic Execution of Assignments and Certain Other Documents.  The
words “execute,” “execution,” “signed,” “signature,” and words of like import
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumptions, amendments or other modifications, Loan Notices, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.

 

10.19   Judgment Currency.  If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given.  The obligation of the Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency.  If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss.  If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable law).

 

10.20   Bermuda Branch; Full Recourse Obligations.  All Loans to Flex shall be
made to or incurred by Flex at its Bermuda branch located at Canon’s Court, 22
Victoria Street, Hamilton HM 12 BERMUDABermuda and all payments of principal and
interest by, and other Obligations of, Flex will be incurred by and made through
its Bermuda branch with a principal place of business from which it conducts
operations in accordance with its permits located at 16 Par la Ville Road,
Hamilton, HM08 Bermuda; provided, however, that notwithstanding the foregoing,
Flex acknowledges and agrees that the Obligations hereunder are full recourse to
Flextronics InternationalFlex Ltd., a company incorporated in Singapore
corporation, and are in no

 

118

--------------------------------------------------------------------------------


 

manner limited to any extent to any branch thereof and shall in no manner impair
the Administrative Agent’s or any Lender’s ability to enforce or collect any
Obligation from Flex.

 

10.21   USA Patriot Act.  Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower and other Loan Parties, which information includes the
name and address of the Borrower and other Loan Parties and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify the Borrower or other Loan Party in accordance with the Act.  The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.

 

10.22   Acknowledgement and Consent to Bail-In of EEA Financial Institutions. 
Solely to the extent any Lender that is an EEA Financial Institution is a party
to this Agreement and notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Lender that is
an EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion
powersWrite-Down and Conversion Powers of an EEA Resolution Authority and agrees
and consents to, and acknowledges and agrees to be bound by:

 

(a)        the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and

 

(b)        the effects of any Bail-In Action on any such liability, including,
if applicable:

 

(i)         a reduction in full or in part or cancellation of any such
liability;

 

(ii)        a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)       the variation of the terms of such liability in connection with the
exercise of the write-downWrite-Down and conversion powersConversion Powers of
any EEA Resolution Authority.

 

[Remainder of this page intentionally left blank]

 

119

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

 

FLEX LTD.

 

 

 

By:

/s/ Manny Marimuthu

 

Name:

Manny Marimuthu

 

 

 

 

Title:

Authorized Signatory

 

 

TERM LOAN AGREEMENT

Signature Page

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as Administrative Agent

 

 

 

By:

/s/ Lillian Kim

 

Name:

Lillian Kim

 

 

 

 

Title:

       Director

 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender

 

 

 

By:

/s/ Lillian Kim

 

Name:

Lillian Kim

 

 

 

 

Title:

    Director

 

 

TERM LOAN AGREEMENT

Signature Page

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING

 

CORPORATION, as a Lender

 

 

 

 

By:

/s/ David W. Kee

 

Name:

David W. Kee

 

 

 

 

Title:

   Managing Director

 

 

TERM LOAN AGREEMENT

Signature Page

 

--------------------------------------------------------------------------------


 

 

BANK OF CHINA, NEW YORK BRANCH,

 

as a Lender

 

 

 

 

By:

/s/ Raymond Qiao

 

Name:

Raymond Qiao

 

 

 

 

Title:

  Managing Director

 

 

TERM LOAN AGREEMENT

Signature Page

 

--------------------------------------------------------------------------------


 

 

DBS BANK LTD.,

 

as a Lender

 

 

 

 

By:

/s/ Yeo How Ngee

 

Name:

Yeo How Ngee

 

 

 

 

Title:

  Managing Director

 

 

TERM LOAN AGREEMENT

Signature Page

 

--------------------------------------------------------------------------------


 

 

INDUSTRIAL AND COMMERCIAL BANK

 

OF CHINA LTD., NEW YORK BRANCH,

 

as a Lender

 

 

 

 

By:

/s/ Kan Chen

 

Name:

Kan Chen

 

 

 

 

Title:

    Vice President

 

 

 

 

 

 

 

By:

/s/ Linjia Zhou

 

Name:

Linjia Zhou

 

 

 

 

Title:

  Executive Director

 

 

TERM LOAN AGREEMENT

Signature Page

 

--------------------------------------------------------------------------------


 

 

MIZUHO BANK (USA), as a Lender

 

 

 

 

By:

/s/ Daniel Guevara

 

Name:

Daniel Guevara

 

 

 

 

Title:

    Director

 

 

TERM LOAN AGREEMENT

Signature Page

 

--------------------------------------------------------------------------------


 

 

CHINA CONSTRUCTION BANK

 

CORPORATION NEW YORK BRANCH,

 

as a Lender

 

 

 

 

By:

/s/ Jun Bi

 

Name:

Jun Bi

 

 

 

 

Title:

  D.G.M.

 

 

TERM LOAN AGREEMENT

Signature Page

 

--------------------------------------------------------------------------------


 

 

STANDARD CHARTERED BANK, as a Lender

 

 

 

 

 

 

By:

/s/ Steven Aloupis

 

Name:

Steven Aloupis

 

Title:

  Managing Director

 

 

TERM LOAN AGREEMENT

Signature Page

 

--------------------------------------------------------------------------------


 

 

STATE BANK OF INDIA, NEW YORK

 

BRANCH, as a Lender

 

 

 

 

 

 

By:

 /s/ Manoranjan Panda

 

Name:

 Manoranjan Panda

 

Title:

   VP & Head (Credit Management Cell)

 

 

TERM LOAN AGREEMENT

Signature Page

 

--------------------------------------------------------------------------------


 

 

AGRICULTURAL BANK OF CHINA

 

LIMITED, SINGAPORE BRANCH, as a Lender

 

 

 

 

 

 

By:

/s/ Fan Gang

 

Name:

Fan Gang

 

Title:

  General Manager

 

 

TERM LOAN AGREEMENT

Signature Page

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01(i)

 

INELIGIBLE MATERIAL SUBSIDIARIES

 

 

1.            Flextronics Electronics Technology (Suzhou) Co., Ltd.

 

2.            Flextronics Technology (Malaysia) Sdn. Bhd.

 

3.            Flextronics Technology (Penang) Sdn. Bhd.

 

4.            Flextronics Manufacturing (Singapore) Pte Ltd

 

 

Schedule 1.01(i)

Page 1

--------------------------------------------------------------------------------


 

SCHEDULE 1.01(ii)

 

 

INITIAL SUBSIDIARY GUARANTORS

 

 

The following Subsidiaries shall be the initial Subsidiary Guarantors:

 

Subsidiary Guarantors

Country

Flextronics Marketing (L) Ltd.

Federal Territory of Labuan

Flextronics International Europe B.V.

The Netherlands

Flextronics International Kft.

Hungary

Flextronics America, LLC

Delaware, U.S.A.

Flextronics Sales & Marketing (A-P) Ltd.

Mauritius

Flextronics International USA, Inc.

California, U.S.A.

Flextronics International Asia-Pacific Ltd.

Mauritius

Flextronics Sales & Marketing North Asia

(L) Ltd.

Federal Territory of Labuan

Flextronics Sales and Marketing Consumer

Digital Ltd.

Mauritius

Flextronics Logistics USA, Inc.

       California   

Flextronics Telecom Systems Ltd

Mauritius

 

Flextronics Industries Marketing (L) Ltd.

Federal Territory of Labuan

Flextronics International Tecnologia Ltda.

Brazil

 

 

SCHEDULE 2.01

 

COMMITMENTS
AND APPLICABLE PERCENTAGES

 

 

Lender

Term A Commitment

Term A Facility
Applicable Percentage

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

$100,000,000.00

14.285714286%

Sumitomo Mitsui Banking Corporation

$87,500,000.00

12.500000000%

Bank of China, New York Branch

$87,500,000.00

12.500000000%

DBS Bank Ltd.

$87,500,000.00

12.500000000%

Industrial and Commercial Bank of China Ltd., New York Branch

$87,500,000.00

12.500000000%

Mizuho Bank (USA)

$50,000,000.00

7.142857143%

China Construction Bank Corporation New York Branch

$50,000,000.00

7.142857143%

 

 

TERM LOAN AGREEMENTSchedule 2.01

Signature Page 1

 

--------------------------------------------------------------------------------


 

Lender

Term A Commitment

Term A Facility
Applicable Percentage

Standard Chartered Bank

$50,000,000.00

7.142857143%

State Bank of India, New York Branch

$50,000,000.00

7.142857143%

Agricultural Bank of China Limited, Singapore Branch

$50,000,000.00

7.142857143%

Total

$700,000,000.00

100.00000000%

 

 

TERM LOAN AGREEMENTSchedule 2.01

Signature Page 2

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.15

 

SUBSIDIARIES

 

Material Subsidiaries

 

Direct Ownership Name

 

Direct Ownership%

 

Country

 

Flextronics International Europe B.V.

Flex Ltd.

100

The Netherlands

Flextronics Marketing (L) Ltd.

Flex Ltd.

100

Federal Territory of Labuan

Flextronics Telecom Systems Ltd

Flex Ltd.

100

Mauritius

Flextronics Logistics USA, Inc.

Flextronics International Holding LLC

100

California, U.S.A.

Flextronics International Tecnologia Ltda.

Flextronics Holdings do Brasil Ltd.

100

Brazil

Flextronics International Kft.

Flextronics International GmbH/ Flextronics Sárvár Logistics Korlátolt
Felelősségű Társaság

99.99/ 0.01

Hungary

 

Significant Subsidiaries

 

Direct Ownership Name

 

Direct Ownership%

 

Country

 

Flextronics (Israel) Ltd.

Flextronics Central Europe B.V.

100

Israel

Flextronics America, LLC

Flextronics International USA, Inc.

100

Delaware, U.S.A.

Flextronics Automotive USA (Texas), LLC

Flextronics Automotive USA, Inc

100

Texas , U.S.A

Flextronics Automotive USA Manufacturing Co.

Flextronics Automotive USA, Inc

100

Ohio , USA

Flextronics Automotive USA, Inc.

Flextronics International USA, Inc.

100

Michigan. U.S.A

Flextronics Computing (Suzhou) Co., Ltd

Flextronics Electronics Technology (Suzhou) Co., Ltd./Flextronics Technology
Wujiang (Mauritius) Ltd

75/25

China

Flextronics Electronics Technology (Suzhou) Co., Ltd.

Flextronics Mauritius Limited

100

China

Flextronics Industrial (Zhuhai) Co., Ltd.

Flextronics Industrial Zhuhai (Mauritius) Co., Ltd.

100

Mauritius

Flextronics International Asia-Pacific Ltd

Flex Ltd.

100

Mauritius

Flextronics Sales & Marketing (A-P) Ltd.

Flex Ltd.

100

Mauritius

Flextronics International Gesellschaft m.b.H.

Flextronics Central Europe B.V.

100

Austria

Flextronics International Japan Co., Ltd.

Flextronics Corporation

100

Japan

Flextronics International Poland sp. z o.o.

Flextronics International Sweden AB

100

Poland

Flextronics Logistics (Hong Kong) Limited

Astron Group Limited

100

Hong Kong

Flextronics Manufacturing (Singapore) Pte. Ltd.

Flextronics Investment Holding (Singapore) Pte. Ltd.

100

Singapore

Flextronics Manufacturing (Zhuhai) Co., Ltd.

Flextronics Manufacturing Zhuhai (Mauritius) Co., Ltd.

100

China

Flextronics Manufacturing Europe B.V.

Flextronics Europe Holdings CV

100

The Netherlands

Flextronics Manufacturing S.r.l.

Flextronics Italy S.p.A.

100

Italy

Flextronics ODM Luxembourg S.A.

Flextronics Central Europe B.V.

100

Luxembourg

Flextronics Sales & Marketing North Asia (L) Ltd.

Flex Ltd.

100

Labuan

Flextronics Sales and Marketing Consumer Digital Ltd.

Flex Ltd.

100

Mauritius

Flextronics Technologies (India) Private Limited

Flextronics International Asia-Pacific Ltd /Power Systems Technologies
Ltd./Flextornics Mauritius Limited/Flextronics Telecom Systems Ltd

94.75/4.27/0.17/0.80

India

Flextronics Technology (Penang) Sdn. Bhd.

Flextronics Global Holdings L.P.

100

Malaysia

Mirror Controls (Suzhou) Co., Ltd.

MCi (Mirror Controls International) Asia B.V.

100

China

MCi (Mirror Controls International) Ireland Limited

MCi (Mirror Controls International) Ireland Operations Limited

100

Ireland

MCi (Mirror Controls International) Holdings B.V.

MICOH B.V.

100

Netherlands

MCi (Mirror Controls International) Ireland Operations Limited

MCi (Mirror Controls International) B.V.

100

Netherlands

MICOH B.V.

Flextronics International Europe B.V.

100

Netherlands

Multek Industries Limited

Astron Group Limited/Flextronics International Ltd

84.91/15.09

China

Multek Technologies Limited

Flex Ltd.

100

Mauritius

NexTracker, Inc

Flextronics International USA, Inc.

100

USA

Pacific Device, Inc.

Avail Medical Products, Inc.

100

Delaware

Parque de Tecnologia Electronica, S.A. de C.V.

Flextronics Holdings Mexico, S.A. de C.V. /Flextronics Manufacturing Mex, S.A.
de C.V.

99.99/.01

Mexico

 

Schedule 5.15

Page 1

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.21

 

IDENTIFICATION NUMBER FOR THE BORROWER

 

 

Borrower

Identification Number

Jurisdiction of Organization

Flex Ltd.

1990-02645-H

Singapore

 

 

Schedule 5.21

Page 1

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.01

 

EXISTING SECURED INDEBTEDNESS

 

 

Subsidiary

 

LenderBorrower

TYPEAdministrative
Agent /
Trustee

US Dollar Equivalent
Outstanding Amount
(as of October 30,
2016June 23, 2017)

 

Collateral
Pledge Type

 

1.

Facility Agreement, dated January 23, 2017

 

Flextronics International Termelö és Szolgáltató Vámszabadterületi Korlátolt
Felelösségü Társaság

 

UniCredit Bank Austria AG

 

$112,145,748.99

2.

Credit Agreement, dated September 30, 2015

 

MICOH B.V. and MCI (MIRROR CONTROLS INTERNATIONAL) IRELAND OPERATIONS LIMITED

 

UniCredit Bank AG, New York Branch

 

$54,121,682.25

 

Total Unsecured Debt

 

 

 

$166,267,431.24

 

CAPITAL LEASES

 

 

 

1.

 

Flextronics International USA, Inc.

 

Cisco

Capital LeaseComputer Equipment & Software

 

 

$19,403,319.50 18,436,308.63

Computer Equipment & Software

2.

Sønderborg Værktøjsfabrik A/S

 

Danske Leasing

 

Capital Lease Production Machinery

 

 

$670,343.55 563,837.99

Production Machinery

3.

RIWISA AG, Kunststoffwerke Hägglingen

 

IG Leasing

 

Capital Lease Spritzgiessmasc hine

 

 

$210,129.18 78,820.35

Spritzgiess maschine

 

Flextronics International

Ge Capital, US Bank

 

Capital Lease

 

 

$4,530.15

Machinery Finance Resources

 

Schedule 7.01

Page 1

 

--------------------------------------------------------------------------------


 

 

USA, Inc.

 

 

 

 

4.

Flextronics Logistics B.V.

De Lage Landen Financial Services B.V.

Capital LeaseResources File Server

 

 

$76,241.11 55,703.79

File Server

 

 

 

 

 

 

 

 

Total Secured Debt

 

 

 

$20,364,563.49 19,134,670.76

 

TOTAL INDEBTEDNESS

 

 

 

$185,402,102.00

 

Schedule 7.01

Page 2

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.05

 

 

INVESTMENTS

 

 

Miscellaneous Investment                 $186,469,000.00

 

 

Schedule 7.05

Page  PAGE 11

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.02

 

ADMINISTRATIVE AGENT’S OFFICE;

CERTAIN ADDRESSES FOR NOTICES

 

BORROWER:

 

Flex Ltd.

 

Flex Ltd.

Century House

16 Par-la-Ville Road

Hamilton HM 08, Bermuda

 

Flex Ltd.

2 Changi South Lane

Singapore 486123

Attention: Chief Financial Officer

Telephone: OMITTED

Electronic Mail: OMITTED

Website Address:  www.flextronics.com

 

With courtesy copy to:

 

Flextronics International USA, Inc.

6201 America Center Drive

4th Floor

San Jose, CA 95002

Attention: Corporate Treasury

Telephone: OMITTED

Electronic Mail: OMITTED

 

ADMINISTRATIVE AGENT:

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

1221 Avenue of the Americas

New York, NY 10020

Telephone: OMITTED

Electronic Mail: OMITTED

 

Schedule 10.02

Page 1

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF LOAN NOTICE

 

Date:                    ,      

 

To:                           The Bank of Tokyo-Mitsubishi UFJ, Ltd., as
Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement, dated as of November 30,
2016 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among Flex Ltd. (formerly known as Flextronics
International Ltd.), a Singapore company (the “Borrower”), the Lenders from time
to time party thereto and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as
Administrative Agent.

 

The Borrower hereby requests (select one):

 

A Borrowing of Loans                   A conversion or continuation of Loans

 

1.

On       (a Business Day).

 

 

2.

In the amount of       .

 

 

3.

Comprised of           .

 

[Type of Loan requested]

 

 

4.

For Eurodollar Rate Loans: with an Interest Period of        months.

 

 

5.

Wire Instructions:

 

 

 

Bank:                            

 

 

 

ABA No.:                   

 

 

 

Account No.:               

 

 

 

Attention:                     

 

 

 

Reference:                    

 

A - 1

Form of Loan Notice

 

--------------------------------------------------------------------------------


 

 

FLEX LTD.

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

A - 2

Form of Loan Notice

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF TERM NOTE

 

                                    

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
                      or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Term Loan made by the Lender to the Borrower under that certain Term
Loan Agreement, dated as of November 30, 2016 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement”; the terms defined therein being used herein as therein defined),
among Flex Ltd. (formerly known as Flextronics International Ltd.), the Lenders
from time to time party thereto and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as
Administrative Agent.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Term Loan from the date of such Term Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement. 
All payments of principal and interest shall be made to the Administrative Agent
for the account of the Lender in Dollars and in Same Day Funds at the
Administrative Agent’s Office.  If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

 

This Term Note is one of the Term Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein.  This Term Note is also entitled
to the benefits of the Subsidiary Guaranty.  Upon the occurrence and
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Term Note shall become, or may be
declared to be, immediately due and payable all as provided in the Agreement. 
Term Loans made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business.  The Lender
may also attach schedules to this Term Note and endorse thereon the date,
amount, currency and maturity of its Term Loans and payments with respect
thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.

 

B - 1

Form of Term Note

 

--------------------------------------------------------------------------------


 

THIS TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

 

 

FLEX LTD.

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

B - 2

Form of Term Note

 

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

 

Date

 

Type of
Term Loan
Made

 

Currency
and
Amount of
Term Loan
Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest
Paid This
Date

 

Outstanding
Principal
Balance
This Date

 

Notation
Made By

                     

 

                    

 

                    

 

                    

 

                    

 

                    

 

                    

                     

 

                    

 

                    

 

                    

 

                    

 

                    

 

                    

                     

 

                    

 

                    

 

                    

 

                    

 

                    

 

                    

                     

 

                    

 

                    

 

                    

 

                    

 

                    

 

                    

                     

 

                    

 

                    

 

                    

 

                    

 

                    

 

                    

                     

 

                    

 

                    

 

                    

 

                    

 

                    

 

                    

                     

 

                    

 

                    

 

                    

 

                    

 

                    

 

                    

                     

 

                    

 

                    

 

                    

 

                    

 

                    

 

                    

                     

 

                    

 

                    

 

                    

 

                    

 

                    

 

                    

                     

 

                    

 

                    

 

                    

 

                    

 

                    

 

                    

                     

 

                    

 

                    

 

                    

 

                    

 

                    

 

                    

                     

 

                    

 

                    

 

                    

 

                    

 

                    

 

                    

                     

 

                    

 

                    

 

                    

 

                    

 

                    

 

                    

                     

 

                    

 

                    

 

                    

 

                    

 

                    

 

                    

                     

 

                    

 

                    

 

                    

 

                    

 

                    

 

                    

                     

 

                    

 

                    

 

                    

 

                    

 

                    

 

                    

                     

 

                    

 

                    

 

                    

 

                    

 

                    

 

                    

                     

 

                    

 

                    

 

                    

 

                    

 

                    

 

                    

 

B - 3

Form of Term Note

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF COMPLIANCE CERTIFICATE

 

 

Financial Statement Date:              ,

 

To:                           The Bank of Tokyo-Mitsubishi UFJ, Ltd., as
Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement, dated as of November 30,
2016 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among Flex Ltd. (formerly known as Flextronics
International Ltd.), a Singapore company (the “Borrower”), the Lenders from time
to time party thereto and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as
Administrative Agent.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the        
                                                            of the Borrower, and
that, as such, he/she is authorized to execute and deliver this Certificate to
the Administrative Agent on the behalf of the Borrower, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.         The Borrower has delivered the year-end audited Financial Statements
required by Section 6.01(b) of the Agreement for the fiscal year of the Borrower
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.         The Borrower has delivered the unaudited Financial Statements
required by Section 6.01(a) of the Agreement for the fiscal quarter of the
Borrower ended as of the above date.  Such financial statements fairly present
the financial condition, results of operations and cash flows of the Borrower
and its Subsidiaries in accordance with GAAP as at such date and for such
period, subject only to normal year-end audit adjustments and the absence of
footnotes.

 

2.         The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by such financial statements.

 

3.         A review of the activities of the Borrower during such fiscal period
has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period the Borrower performed and
observed all its Obligations under the Loan Documents, and

 

[select one:]

 

C - 1

Form of Compliance Certificate

 

--------------------------------------------------------------------------------


 

[to the best knowledge of the undersigned, during such fiscal period the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it, and no Default has occurred and is continuing.]

 

--or--

 

[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]

 

4.         The representations and warranties of (i) the Borrower contained in
Article V of the Agreement and (ii) each Loan Party contained in each other Loan
Document or in any document furnished at any time under or in connection with
the Loan Documents, are (A) in the case of representations and warranties that
are qualified as to materiality, true and correct, and (B) in the case of
representations and warranties that are not qualified as to materiality, true
and correct in all material respects, in each case on and as of the date hereof,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct or true and correct
in all material respects, as the case may be, as of such earlier date, and
except that for purposes of this Compliance Certificate, the representations and
warranties contained in Section 5.09 of the Agreement shall be deemed to refer
to the most recent statements furnished pursuant to subsections (a) and (b) of
Section 6.01 of the Agreement, including the statements in connection with which
this Compliance Certificate is delivered.

 

5.         The financial covenant analyses and information set forth on
Schedules 1 and 2 attached hereto are true and accurate on and as of the date of
this Certificate.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of       
                        ,                         .

 

 

FLEX LTD.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

C - 2

Form of Compliance Certificate

 

--------------------------------------------------------------------------------


 

                                       For the Quarter/Year ended
                            (“Statement Date”)

 

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I.

 

Section 7.127.11(b) – Interest Coverage Ratio. 1

 

 

 

 

 

 

 

 

 

 

 

 

 

A.

 

EBITDA for four consecutive fiscal quarters ending on above date (“Subject
Period”):

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

 

Net income or net loss (before provision for income taxes) for Subject Period:

 

$                      

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

All Interest Expense for Subject Period:

 

$                      

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

 

Depreciation expenses for Subject Period:

 

$                      

 

 

 

 

 

 

 

 

 

 

 

 

 

4.

 

Amortization expenses for Subject Period:

 

$                      

 

 

 

 

 

 

 

 

 

 

 

 

 

5.

 

Non-cash charges for Subject Period:

 

$                      

 

 

 

 

 

 

 

 

 

 

 

 

 

6.

 

One-time cash charges associated with merger or acquisition-related expenses
which are paid in the Subject Period:

 

$                      

 

 

 

 

 

 

 

 

 

 

 

 

 

7.

 

One-time cash charges associated with restructuring costs which are paid in the
Subject Period:

 

$                      

 

 

 

 

 

 

 

 

 

 

 

 

 

8.

 

One-time cash charges associated with net losses from the early extinguishment
of notes or other Indebtedness, which are paid in the Subject Period:

 

$                      

 

--------------------------------------------------------------------------------

1 Schedule I not required in the event that the minimum “Interest Coverage
Ratio” requirement set forth in the Existing BAML Credit Agreement is
eliminated.

 

C - 3

Form of Compliance Certificate

 

--------------------------------------------------------------------------------


 

 

 

 

 

9.

 

Sum of Lines I.A. 6 + 7 + 8 (not exceeding $100,000,000 for Subject Period):

 

$                      

 

 

 

 

 

 

 

 

 

 

 

 

 

10.

 

EBITDA (Lines I.A.1 + 2 + 3 + 4 + 5 + 9):

 

$                      

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.

 

Interest Expense:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.

 

All “interest expense” for Subject Period:

 

$                      

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

All non-cash interest included in Line I.B.1:

 

$                      

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

 

Total Interest Expense (Line I.B.1 – 2):

 

$                      

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C.

 

Interest Coverage Ratio (Line I.A.10 ¸¸ I.B.3):

 

____________

 

 

 

 

 

 

 

 

 

 

 

Minimum required:

 

3.00 to 1.00

 

 

 

 

 

II.

 

Section 7.127.11(a) –– Debt/EBITDA Ratio.

 

 

 

 

 

 

 

 

 

 

 

 

 

A.

 

Total Indebtedness at Statement Date:

 

$                      

 

 

 

 

 

 

 

 

 

B.

 

EBITDA for Subject Period (Line I.A.10 above):

 

$                      

 

 

 

 

 

 

 

 

 

C.

 

Debt/EBITDA Ratio (Line II.A ¸¸ Line II.B):

 

____________

 

 

 

 

 

 

 

 

 

 

 

Maximum permitted:

 

4.00 to 1.00

 

C - 4

Form of Compliance Certificate

 

--------------------------------------------------------------------------------


 

                                       For the Quarter/Year ended
                           (“Statement Date”)

 

SCHEDULE 2
to the Compliance Certificate
($ in 000’s)

 

EBITDA
(in accordance with the definition of EBITDA
as set forth in the Agreement)

 

 


EBITDA


Quarter
Ended
                    


Quarter
Ended
                    


Quarter
Ended
                    


Quarter
Ended
                    

Twelve
Months
Ended
                    

net income or net loss for Subject Period

 

 

 

 

 

+   all Interest Expense for Subject Period

 

 

 

 

 

+   depreciation expenses for Subject Period

 

 

 

 

 

+   amortization expenses for Subject Period

 

 

 

 

 

+   non-cash charges for Subject Period

 

 

 

 

 

+   one-time cash charges, calculated in accordance with GAAP, associated with
merger-or-acquisition related expenses which are paid in the Subject Period

 

 

 

 

 

+   one-time cash charges, calculated in accordance with GAAP, associated with
restructuring costs which are paid in the Subject Period

 

 

 

 

 

+   one-time cash charges, calculated in accordance with GAAP, associated with
net losses from the early

 

 

 

 

 

 

C - 5

Form of Compliance Certificate

 

--------------------------------------------------------------------------------


 

   extinguish-ment of notes or other Indebtedness, which are paid in the Subject
Period

 

 

 

 

 

=   EBITDA

 

 

 

 

 

 

C - 6

Form of Compliance Certificate

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]2 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]3 Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]4 hereunder are several and not joint.]5 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Term Loan Agreement identified below (the “Term Loan Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Term Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Term Loan Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Term
Loan Agreement, any other documents or instruments delivered pursuant thereto or
the loan transactions governed thereby or in any way based on or related to any
of the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”).  Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

--------------------------------------------------------------------------------

2 For bracket language here and elsewhere in the form relating to the
Assignors(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

3 For bracket language here and elsewhere in the form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

4 Select as appropriate.

5 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

D - 1

Form of Assignment and Assumption

 

--------------------------------------------------------------------------------


 

1.

 

Assignor[s]:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

Assignee[s]:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

 

 

 

 

3.

 

Borrower(s):

 

Flex Ltd. (formerly known as Flextronics International Ltd.)

 

 

 

 

 

4.

 

Administrative Agent: The Bank of Tokyo-Mitsubishi UFJ, Ltd., as the
administrative agent under the Term Loan Agreement.

 

 

 

 

 

5.

 

Term Loan Agreement: Term Loan Agreement, dated as of November 30, 2016, among
Flex Ltd., the Lenders from time to time party thereto and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., as Administrative Agent.

 

 

 

 

 

6.

 

Assigned Interest[s]:

 

 

 

 

 

Assignor[s]6

 

 

 

 

 

 

 

Assignee[s]7

 

 

 

 

 

 

Facility

Assigned8

 

 

Aggregate

Amount of

Commitment/ Loans

for all Lenders9

 

 

 

 

Amount of

Commitment/ Loans

Assigned

 

 

 

 

Percentage

Assigned of

Commitment/

Loans10

 

 

 

 

 

CUSIP

Number

 

 

 

 

 

 

$                   

$                   

                   %

 

 

 

 

$                   

$                   

                   %

 

 

 

 

$                   

$                   

                   %

 

 

 

 

[7.        Trade Date:                                   ]11

 

Effective Date:                                           , 20     [TO BE
INSERTED BY ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

 

--------------------------------------------------------------------------------

6 List each Assignor, as appropriate.

7 List each Assignee, as appropriate.

8 Fill in the appropriate terminology for the types of facilities under the Term
Loan Agreement that are being assigned under this Assignment (e.g. “Term A
Commitment”, etc.).

9 Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

10 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

11 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

D - 2

Form of Assignment and Assumption

 

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

 

Title:

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Title:

 

 

[Consented to and]12 Accepted:

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as

Administrative Agent

 

By:

 

 

 

 

Title:

 

 

 

 

 

[Consented to:]13

 

 

 

 

 

FLEX LTD.

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

12 To be added only if the consent of the Administrative Agent is required by
the terms of the Term Loan Agreement.

13 To be added only if the consent of the Borrower and/or other parties is
required by the terms of the Term Loan Agreement.

 

D - 3

Form of Assignment and Assumption

 

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

 

FLEX LTD.

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.         Representations and Warranties.

 

1.1.      Assignor.  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Term Loan Agreement or any
other Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.      Assignee.  [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Term Loan
Agreement, (ii) it meets all the requirements to be an assignee under
Section 10.06(b)(iii), (v) and (vii) of the Term Loan Agreement (subject to such
consents, if any, as may be required under Section 10.06(b)(iii) of the Term
Loan Agreement), (iii) from and after the Effective Date, it shall be bound by
the provisions of the Term Loan Agreement as a Lender thereunder and, to the
extent of [the][the relevant] Assigned Interest, shall have the obligations of a
Lender thereunder, (iv) it is sophisticated with respect to decisions to acquire
assets of the type represented by [the][such] Assigned Interest and either it,
or the Person exercising discretion in making its decision to acquire
[the][such] Assigned Interest, is experienced in acquiring assets of such type,
(v) it has received a copy of the Term Loan Agreement, and has received or has
been accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 6.01 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Term Loan Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, [the][any] Assignor or any other Lender, and
based on such documents and information as it shall

 

D - 4

Form of Assignment and Assumption

 

--------------------------------------------------------------------------------


 

deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.         Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.

 

3.         General Provisions.  This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns.  This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. 
Delivery of an executed counterpart of a signature page of this Assignment and
Assumption by facsimile or other electronic imaging means (e.g., “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Assignment and Assumption.  This Assignment and Assumption shall be governed by,
and construed in accordance with, the law of the State of New York.

 

D - 5

Form of Assignment and Assumption

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF SUBSIDIARY GUARANTY

 

THIS SUBSIDIARY GUARANTY (this “Guaranty”), dated as of November 30,
2016,[        ], 20[  ], is made by each of the undersigned (together, the
“Guarantors”; each a “Guarantor”), in favor of the Lenders from time to time
party to the Term Loan Agreement referred to below and The Bank of
Tokyo-Mitsubishi UFJ, Ltd., as Administrative Agent.

 

A.        Flex Ltd. (formerly known as Flextronics International Ltd.), a
Singapore company (the “Borrower”), the Lenders from time to time party thereto
(each a “Lender” and, collectively, the “Lenders”) and the Administrative Agent
are parties to a Term Loan Agreement dated as of November 30, 2016 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Term Loan Agreement”).

 

B.        The Guarantors are Subsidiaries of the Borrower.

 

C.        It is a condition precedent to the effectiveness of the Term Loan
Agreement and the making of the Loans under the Term Loan Agreement that the
Guarantors enter into to this Guaranty to guarantee the indebtedness and other
obligations of the Borrower to the Guaranteed Parties under or in connection
with the Term Loan Agreement.

 

D.        The Guarantors, as Subsidiaries or Affiliates of the Borrower, will
derive substantial direct and indirect benefits from the making of the Loans to
the Borrower pursuant to the Term Loan Agreement (which benefits are hereby
acknowledged by the Guarantors).

 

Accordingly, to induce the Administrative Agent and the Lenders to enter into
the Term Loan Agreement, and in consideration thereof, the Guarantors hereby
agree as follows:

 

SECTION 1.        Definitions; Interpretation.

 

(a)        Terms Defined in Term Loan Agreement.  All capitalized terms used in
this Guaranty (including in the recitals hereof) and not otherwise defined
herein shall have the meanings assigned to them in the Term Loan Agreement.

 

(b)        Certain Defined Terms.  As used in this Guaranty (including in the
recitals hereof), the following terms shall have the following meanings:

 

“Aggregate Guaranty Payments” shall mean, with respect to any Guarantor at any
time, the aggregate amount of all payments made by such Guarantor under this
Guaranty (including under Section 9 hereof) at or prior to such time.

 

“Agreement Currency” has the meaning set forth in Section 24.

 

“Bankruptcy Code” means the Federal Bankruptcy Reform Act of 1978 (11 U.S.C. §
101, et seq.).

 

E - 1

Form of Subsidiary Guaranty

 

--------------------------------------------------------------------------------


 

“Collateral” means any property and interests and proceeds thereof now or
hereafter acquired by the Guarantors, the Borrower or any other Person in which
a Lien shall exist in favor of the Guaranteed Parties to secure the Guaranteed
Obligations.

 

“Collateral Documents” means any agreement pursuant to which the Guarantors, the
Borrower or any other Person provides a Lien on any Collateral securing any or
all of the Guaranteed Obligations and all filings, documents and agreements made
or delivered pursuant thereto.

 

“Fair Share” shall mean, with respect to any Guarantor at any time, an amount
equal to (i) a fraction, the numerator which is the Maximum Guaranty Amount of
such Guarantor and the denominator of which is the aggregate Maximum Guaranty
Amounts of all Guarantors, multiplied by (ii) the aggregate amount paid by all
Funding Guarantors under this Guaranty at or prior to such time.

 

“Fair Share Shortfall” shall mean, with respect to any Guarantor at any time,
the amount, if any, by which the Fair Share of such Guarantor at such time
exceeds the Aggregate Guaranty Payments of such Guarantor at such time.

 

“Funding Guarantor” has the meaning set forth in Section 9.

 

“Guaranteed Obligations” has the meaning set forth in Section 2.

 

“Guaranteed Parties” means the Administrative Agent and each Lender.

 

“Guarantor Documents” means this Guaranty and all other certificates, documents,
agreements and instruments delivered to any Guaranteed Party by a Guarantor
under or in connection with this Guaranty and the Loan Documents.

 

“Insolvency Proceeding” means, with respect to any Person, (i) any case, action
or proceeding with respect to such Person before any court or other Governmental
Authority relating to bankruptcy, reorganization, insolvency, liquidation,
receivership, dissolution, winding-up or relief of debtors, or (ii) any general
assignment for the benefit of creditors, composition, marshalling of assets for
creditors, or other, similar arrangement in respect of its creditors generally
or any substantial portion of its creditors; in either case undertaken under
Debtor Relief Laws.

 

“Judgment Currency” has the meaning set forth in Section 24.

 

“Lenders” has the meaning specified in the recitals to this Guaranty.

 

“Maximum Guaranty Amount” shall mean, with respect to any Guarantor at any time,
(i) the full amount of the Guaranteed Obligations at such time or (ii) if any
court of competent jurisdiction determines in any action to enforce this
Guaranty that enforcement against such Guarantor for the full amount of the
Guaranteed Obligations is not lawful under or would be subject to avoidance
under Section 548 of the Bankruptcy Code or any applicable provision of any
comparable law of any state or other jurisdiction, then the maximum amount
lawful and not subject to such avoidance.

 

E - 2

Form of Subsidiary Guaranty

 

--------------------------------------------------------------------------------


 

“Organization Documents” means (i) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(ii) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (iii) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” has the meaning set forth in Section 8.03.

 

“Release Date” means, in respect of any Guarantor, the occurrence of any of the
following:  (i) the date of receipt by the Administrative Agent of an executed
Guarantor Release Certificate in compliance with Section 6.10(ba)(iv) or Section
6.10(b)(ii) of the Term Loan Agreement in relation to such Guarantor, or (ii)
the date the Administrative Agent receives actual notice of the consummation of
any of the following in relation to such Guarantor, provided, that such
transactions are permitted under the Term Loan Agreement:  (A) the sale of all
or substantially all of the Equity Securities issued by, or of all or
substantially all of the assets of, such Guarantor to a Person that is not FIL
or any of its Affiliates, or (B) a Substantial Spin-off of such Guarantor, (C)
the dissolution, liquidation or termination of the existence of such Guarantor,
or (D) the merger or amalgamation of such Guarantor with or into any Person
other than FIL or any of its Affiliates.”Solvent” means, as to any Person at any
time, that (i) the fair value of the property of such Person is greater than the
amount of such Person’s liabilities (including disputed, contingent and
unliquidated liabilities) as such value is established and as such liabilities
are evaluated for purposes of Section 101(32) of the Bankruptcy Code and, in the
alternative, for purposes of the New York Uniform Fraudulent Conveyance Act and
other applicable state law; (ii) the present fair saleable value of the property
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured; (iii) such Person is able to realize upon its property and pay its
debts and other liabilities (including disputed, contingent and unliquidated
liabilities) as they mature in the normal course of business; (iv) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature; and (v) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
property would constitute unreasonably small capital. or (E) upon the occurrence
of a Subsidiary Guarantor Termination.

 

“Substantial Spin-off” means, in respect of any Guarantor, the sale, transfer or
distribution (including by means of a dividend) of 50% or more of the Equity
Securities of such Person entitled to vote for the board of directors or similar
governing body of such Person pursuant to a public offering or spin-off (by
means of a dividend) of such securities.

 

“Term Loan Agreement” has the meaning specified in the recitals to this
Guaranty.

 

E - 3

Form of Subsidiary Guaranty

 

--------------------------------------------------------------------------------


 

(c)        Interpretation.  The rules of interpretation set forth in Sections
1.02 and 1.03 of the Term Loan Agreement shall be applicable to this Guaranty
and are incorporated herein by this reference.

 

SECTION 2.        Guaranty.

 

(a)        Each Guarantor hereby severally absolutely, unconditionally and
irrevocably guarantees for the Guaranteed Parties, and their respective
successors, endorsees, transferees and assigns, the full and prompt payment when
due (whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise) of all (and not merely a lesser or
proportional part of) the indebtedness, liabilities and other obligations of the
Borrower (now existing or hereafter arising) to the Guaranteed Parties under or
in connection with the Term Loan Agreement, the Term Notes and the other Loan
Documents, including all unpaid principal of the Loans, all interest accrued
thereon, all fees due under the Term Loan Agreement and all other amounts
payable by the Borrower to the Guaranteed Parties thereunder, in connection
therewith, and in connection with any other Loan Document.  The terms
“indebtedness,” “liabilities” and “obligations” are used herein in their most
comprehensive sense and include without limitation any and all advances, debts,
obligations and liabilities, whether now existing or hereafter arising, whether
voluntary or involuntary and whether due or not due, absolute or contingent,
liquidated or unliquidated, determined or undetermined, and whether recovery
upon such indebtedness, liabilities and obligations may be or hereafter become
unenforceable or shall be an allowed or disallowed claim under any Debtor Relief
Law, and including interest that accrues after the commencement by or against
the Borrower or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding.  The foregoing
indebtedness, liabilities and other obligations of the Borrower, and all other
indebtedness, liabilities and obligations to be paid or performed by the
Guarantors in connection with this Guaranty (including any and all amounts due
under Section 14), shall hereinafter be collectively referred to as the
“Guaranteed Obligations.”

 

(b)        To the extent that any court of competent jurisdiction shall impose
by final judgment under applicable law (including if applicable, the New York
Uniform Fraudulent Conveyance Act or other applicable state law and §§ 544 and
548 of the Bankruptcy Code) any limitations on the amount of any Guarantor’s
liability with respect to the Guaranteed Obligations which any Guaranteed Party
can enforce under this Guaranty, the Guaranteed Parties by their acceptance
hereof accept such limitation on the amount of thesuch Guarantor’s liability
hereunder to the extent needed to make this Guaranty and the Guarantor Documents
fully enforceable and nonavoidable.

 

SECTION 3.        Liability of Guarantors.  The liability of each Guarantor
under this Guaranty shall be irrevocable, absolute, independent and
unconditional, and shall not be affected by any circumstance which might
constitute a discharge of a surety or guarantor other than the indefeasible
payment and performance in full of all Guaranteed Obligations.  In furtherance
of the foregoing and without limiting the generality thereof, each Guarantor
agrees as follows:

 

(a)        thesuch Guarantor’s liability hereunder shall be the immediate,
direct, and primary obligation of thesuch Guarantor and shall not be contingent
upon any Guaranteed Party’s

 

E - 4

Form of Subsidiary Guaranty

 

--------------------------------------------------------------------------------


 

exercise or enforcement of any remedy it may have against the Borrower or any
other Person, or against any Collateral;

 

(b)        this Guaranty is a guaranty of payment when due and not merely of
collectibility;

 

(c)        the Guaranteed Parties may enforce this Guaranty upon the occurrence
and during the continuance of an Event of Default notwithstanding the existence
of any dispute between any of the Guaranteed Parties and the Borrower with
respect to the existence of such Event of Default;

 

(d)       thesuch Guarantor’s payment of a portion, but not all, of the
Guaranteed Obligations shall in no way limit, affect, modify or abridge thesuch
Guarantor’s liability for any portion of the Guaranteed Obligations remaining
unsatisfied; and

 

(e)        thesuch Guarantor’s liability with respect to the Guaranteed
Obligations shall remain in full force and effect without regard to, and shall
not be impaired or affected by, nor shall thesuch Guarantor be exonerated or
discharged by, any of the following events:

 

(i)         any Insolvency Proceeding with respect to the Borrower, thesuch
Guarantor, any other Guarantor or other Loan Party or any other Person;

 

(ii)        any limitation, discharge, or cessation of the liability of the
Borrower, thesuch Guarantor, any other Guarantor or other Loan Party or any
other Person for any Guaranteed Obligations due to any statute, regulation or
rule of law, or any invalidity or unenforceability in whole or in part of any of
the Guaranteed Obligations or the Loan Documents;

 

(iii)       any merger, acquisition, consolidation or change in structure of the
Borrower, thesuch Guarantor or any other Guarantor or other Loan Party or
Person, or any sale, lease, transfer or other disposition of any or all of the
assets or shares of the Borrower, thesuch Guarantor, any other Guarantor or
other Loan Party or other Person (in each case, except as otherwise provided in
Section 25 hereof);

 

(iv)       any assignment or other transfer, in whole or in part, of any
Guaranteed Party’s interests in and rights under this Guaranty or the other Loan
Documents, including any Guaranteed Party’s right to receive payment of the
Guaranteed Obligations, or any assignment or other transfer, in whole or in
part, of any Guaranteed Party’s interests in and to any of the Collateral;

 

(v)        any claim, defense, counterclaim or setoff, other than that of prior
performance, that the Borrower, thesuch Guarantor, any other Guarantor or other
Loan Party or other Person may have or assert, including any defense of
incapacity or lack of corporate or other authority to execute any of the Loan
Documents;

 

(vi)       any Guaranteed Party’s amendment, modification, renewal, extension,
cancellation or surrender of any Loan Document, any Guaranteed Obligations, or
any Collateral, or any Guaranteed Party’s exchange, release, or waiver of any
Collateral;

 

E - 5

Form of Subsidiary Guaranty

 

--------------------------------------------------------------------------------


 

(vii)      any Guaranteed Party’s exercise or nonexercise of any power, right or
remedy with respect to any of the Collateral, including any Guaranteed Party’s
compromise, release, settlement or waiver with or of the Borrower, any other
Guarantor or other Loan Party or any other Person;

 

(viii)     any Guaranteed Party’s vote, claim, distribution, election,
acceptance, action or inaction in any Insolvency Proceeding related to the
Guaranteed Obligations;

 

(ix)       any impairment or invalidity of any of the Collateral or any other
collateral securing any of the Guaranteed Obligations or any failure to perfect
any of the Liens of the Guaranteed Parties thereon or therein; and

 

(x)        any other guaranty, whether by thesuch Guarantor or any other
Guarantor or other Person, of all or any part of the Guaranteed Obligations or
any other indebtedness, obligations or liabilities of the Borrower to any
Guaranteed Party.

 

SECTION 4.        Consents of Guarantors.  Each Guarantor hereby unconditionally
consents and agrees that, without notice to or further assent from the
Guarantor:

 

(a)        the principal amount of the Guaranteed Obligations may be increased
or decreased and additional Obligations of the Loan Parties under the Loan
Documents may be incurred, by one or more amendments, modifications, renewals or
extensions of any Loan Document or otherwise;

 

(b)        the time, manner, place or terms of any payment under any Loan
Document may be extended or changed, including by an increase or decrease in the
interest rate on any Guaranteed Obligation or any fee or other amount payable
under such Loan Document, by an amendment, modification or renewal of any Loan
Document or otherwise;

 

(c)        the time for the Borrower’s (or any other Person’s) performance of or
compliance with any term, covenant or agreement on its part to be performed or
observed under any Loan Document may be extended, or such performance or
compliance waived, or failure in or departure from such performance or
compliance consented to, all in such manner and upon such terms as the
Guaranteed Parties may deem proper;

 

(d)       any Guaranteed Party may discharge or release, in whole or in part,
any other Guarantor or other Loan Party or any other Person liable for the
payment and performance of all or any part of the Guaranteed Obligations, and
may permit or consent to any such action or any result of such action, and shall
not be obligated to demand or enforce payment upon any of the Collateral or any
other collateral, nor shall any Guaranteed Party be liable to thesuch Guarantor
for any failure to collect or enforce payment or performance of the Guaranteed
Obligations from any Person or to realize on the Collateral or other collateral
therefor;

 

(e)        in addition to the Collateral, the Guaranteed Parties may take and
hold other security (legal or equitable) of any kind, at any time, as collateral
for the Guaranteed Obligations, and may, from time to time, in whole or in part,
exchange, sell, surrender, release, subordinate, modify, waive, rescind,
compromise or extend such security and may permit or consent to any

 

E - 6

Form of Subsidiary Guaranty

 

--------------------------------------------------------------------------------


 

such action or the result of any such action, and may apply such security and
direct the order or manner of sale thereof;

 

(f)        the Guaranteed Parties may request and accept other guaranties of the
Guaranteed Obligations and any other indebtedness, obligations or liabilities of
the Borrower to any Guaranteed Party and may, from time to time, in whole or in
part, surrender, release, subordinate, modify, waive, rescind, compromise or
extend any such guaranty and may permit or consent to any such action or the
result of any such action; and

 

(g)        the Guaranteed Parties may exercise, or waive or otherwise refrain
from exercising, any other right, remedy, power or privilege (including the
right to accelerate the maturity of any Loan and any power of sale) granted by
any Loan Document or other security document or agreement, or otherwise
available to any Guaranteed Party, with respect to the Guaranteed Obligations or
any of the Collateral, even if the exercise of such right, remedy, power or
privilege affects or eliminates any right of subrogation or any other right of
thesuch Guarantor against the Borrower;

 

all as the Guaranteed Parties may deem advisable, and all without impairing,
abridging, releasing or affecting this Guaranty.

 

SECTION 5.        Guarantor Waivers.

 

(a)        Certain Waivers.  Each Guarantor waives and agrees not to assert:

 

(i)         any right to require any Guaranteed Party to marshal assets in favor
of the Borrower, thesuch Guarantor, any other Loan Party or any other Person, to
proceed against the Borrower, any other Loan Party or any other Person, to
proceed against or exhaust any of the Collateral, to give notice of the terms,
time and place of any public or private sale of personal property security
constituting the Collateral or other collateral for the Guaranteed Obligations
or comply with any other provisions of § 9-611 of the New York Uniform
Commercial Code (or any equivalent provision of any other applicable law) or to
pursue any other right, remedy, power or privilege of any Guaranteed Party
whatsoever;

 

(ii)        the defense of the statute of limitations in any action hereunder or
for the collection or performance of the Guaranteed Obligations;

 

(iii)       any defense arising by reason of any lack of corporate or other
authority or any other defense of the Borrower or any other Person;

 

(iv)       any defense based upon any Guaranteed Party’s errors or omissions in
the administration of the Guaranteed Obligations;

 

(v)        any rights to set-offs and counterclaims;

 

(vi)       any defense based upon an election of remedies (including, if
available, an election to proceed by nonjudicial foreclosure) which destroys or
impairs the subrogation rights of thesuch Guarantor or the right of thesuch
Guarantor to proceed against the Borrower or any other obligor of the Guaranteed
Obligations for reimbursement; and

 

E - 7

Form of Subsidiary Guaranty

 

--------------------------------------------------------------------------------


 

(vii)      without limiting the generality of the foregoing, to the fullest
extent permitted by law, any defenses or benefits that may be derived from or
afforded by applicable law limiting the liability of or exonerating guarantors
or sureties, or which may conflict with the terms of this Guaranty.

 

(b)        Additional Waivers.

 

(i)         Each Guarantor waives any and all notice of the acceptance of this
Guaranty, and any and all notice of the creation, renewal, modification,
extension or accrual of the Guaranteed Obligations, or the reliance by the
Guaranteed Parties upon this Guaranty, or the exercise of any right, power or
privilege hereunder.  The Guaranteed Obligations shall conclusively be deemed to
have been created, contracted, incurred and permitted to exist in reliance upon
this Guaranty.  Each Guarantor waives promptness, diligence, presentment,
protest, demand for payment, notice of default, dishonor or nonpayment and all
other notices to or upon the Borrower, thesuch Guarantor or any other Guarantor
or other Person with respect to the Guaranteed Obligations.

 

(ii)        Until the Guaranteed Obligations have been paid in full in cash,
each Guarantor waives (A) any defenses thesuch Guarantor may have to the
Guaranty by reason of an election of remedies by the Guaranteed Parties, (B) any
rights or defenses thesuch Guarantor may have by reason of protection afforded
to the Borrower or any other Loan Party pursuant to the anti-deficiency or other
laws of the State of New York limiting or discharging the Borrower’s or such
other Loan Party’s indebtedness, (C) any defenses arising by reason of any
disability or other defense of the Borrower or any other guarantor, or the
cessation from any cause whatsoever (including any act or omission of any
Guaranteed Party) of the liability of the Borrower, (D) any defenses based on
any claim that thesuch Guarantor’s obligations exceed or are more burdensome
than those of the Borrower, (E) any right to compel any Guaranteed Party to
proceed against or exhaust any security for the Guaranteed Obligations (or to
proceed against such security in a particular order) or to pursue any other
remedy in such Guaranteed Party’s power whatsoever, and (F) any benefit of and
any right to participate in any security now or hereafter held by the Guaranteed
Parties.

 

(iii)       Each Guarantor warrants and agrees that each of the waivers set
forth herein is made with full knowledge of its significance and consequences
and that if any such waivers are determined to be contrary to any applicable law
or public policy, such waivers shall be effective only to the maximum extent
permitted by applicable law.

 

(c)        Independent Obligations.  The obligations of each Guarantor hereunder
are independent of and separate from the obligations of any other Guarantor or
other guarantor of the Guaranteed Obligations, the Borrower and any other Loan
Party and upon the occurrence and during the continuance of any Event of
Default, a separate action or actions may be brought against each Guarantor,
whether or not the Borrower or any such other Guarantor or other Loan Party is
joined therein or a separate action or actions are brought against the Borrower
or any such other Guarantor or other Loan Party.

 

(d)       Financial Condition of Borrower.  No Guarantor shall have any right to
require any Guaranteed Party to obtain or disclose any information with respect
to:  (i) the

 

E - 8

Form of Subsidiary Guaranty

 

--------------------------------------------------------------------------------


 

financial condition or character of the Borrower or the ability of the Borrower
to pay and perform the Obligations; (ii) the Guaranteed Obligations; (iii) the
Collateral; (iv) the existence or nonexistence of any other guarantees of all or
any part of the Guaranteed Obligations; (v) any action or inaction on the part
of any Guaranteed Party or any other Person; or (vi) any other matter, fact or
occurrence whatsoever.

 

SECTION 6.        Subrogation.  Until the Guaranteed Obligations (other than
contingent indemnification obligations) shall be satisfied in full and the
Commitments shall be terminated, no Guarantor shall have, and no Guarantor shall
directly or indirectly exercise, (a) any rights that it may acquire by way of
subrogation under this Guaranty, by any payment hereunder or otherwise, (b) any
rights of contribution, indemnification, reimbursement or similar suretyship
claims arising out of this Guaranty, or (c) any other right which it might
otherwise have or acquire (in any way whatsoever) which could entitle it at any
time to share or participate in any right, remedy or security of any Guaranteed
Party as against the Borrower or any other Guarantor or other Loan Party,
whether in connection with this Guaranty, any of the other Loan Documents or
otherwise.  If any amount shall be paid to any Guarantor on account of the
foregoing rights at any time when all the Guaranteed Obligations shall not have
been paid in full, such amount shall be held in trust for the benefit of the
Guaranteed Parties and shall forthwith be paid to the Administrative Agent to be
credited and applied to the Guaranteed Obligations, whether matured or
unmatured, in accordance with the terms of the Loan Documents.  Upon the
indefeasible payment in full of the Guaranteed Obligations and the termination
of all Commitments, each Guarantor shall be subrogated to the rights of the
Guaranteed Parties against the Borrower to the extent otherwise permitted by
law; provided that such subrogation shall not (i) constitute a representation or
warranty, express or implied, by any Guaranteed Party as to the enforceability
or collectibility of any obligations of the Borrower under the Loan Documents or
as to the perfection, priority or enforceability of any lien or security
interest contained in or relating to any Loan Document; (ii) grant to thesuch
Guarantor any right of recourse against any Guaranteed Party in respect thereof;
(iii) give rise to any duty on the part of any Guaranteed Party to cooperate
with thesuch Guarantor in the protection, preservation or enforcement of any
rights thesuch Guarantor may have against the Borrower or any other Loan Party;
(iv) impair any Guaranteed Party’s unfettered discretion to settle or otherwise
compromise any claims such Guaranteed Party may have against the Borrower or
otherwise impair or affect any of the waivers or consents contained herein; or
(v) restrict any Guaranteed Party from enforcing or forbearing from enforcing
any of its rights or remedies against the Borrower; provided, further, that each
Guarantor shall, upon demand, indemnify each Guaranteed Party against any and
all costs and expenses arising directly or indirectly in connection with such
right of subrogation.

 

SECTION 7.        Continuing Guaranty; Reinstatement.

 

(a)        This Guaranty is a continuing guaranty and agreement of subordination
relating to any Guaranteed Obligations, including Guaranteed Obligations which
may exist continuously or which may arise from time to time in connection with
successive transactions consummated under the Term Loan Agreement and the other
Loan Documents, and each Guarantor expressly acknowledges that this Guaranty
shall remain in full force and effect notwithstanding that there may be periods
in which no Guaranteed Obligations exist.  This Guaranty shall, subject to
Section 26 hereof, continue in effect and be binding upon each

 

E - 9

Form of Subsidiary Guaranty

 

--------------------------------------------------------------------------------


 

Guarantor until termination of the Commitments and payment and performance in
full of the Guaranteed Obligations.

 

(b)        This Guaranty shall continue to be effective or shall be reinstated
and revived, as the case may be, if, for any reason, any payment of the
Guaranteed Obligations by or on behalf of the Borrower (or receipt of any
proceeds of Collateral) shall be rescinded, invalidated, declared to be
fraudulent or preferential, set aside, voided or otherwise required to be repaid
to the Borrower, its estate, trustee, receiver or any other Person (including
under the Bankruptcy Code or other state or federal law), or must otherwise be
restored by the Administrative Agent or any Lender, whether as a result of
Insolvency Proceedings or otherwise.  To the extent any payment is so rescinded,
set aside, voided or otherwise repaid or restored, the Guaranteed Obligations
shall be revived in full force and effect without reduction or discharge for
such payment.

 

SECTION 8.        Payments.

 

(a)        Each Guarantor hereby agrees, in furtherance of the foregoing
provisions of this Guaranty and not in limitation of any other right which any
Guaranteed Party or any other Person may have against thesuch Guarantor by
virtue hereof, upon the failure of the Borrower to pay any of the Guaranteed
Obligations when and as the same shall become due, whether at stated maturity,
by required prepayment, declaration, acceleration, demand or otherwise
(including amounts that would become due but for the operation of the automatic
stay under § 362(a) of the Bankruptcy Code or comparable provision of other
applicable Debtor Relief Law), thesuch Guarantor shall forthwith pay, or cause
to be paid, in cash, to the Administrative Agent an amount equal to the amount
of the Guaranteed Obligations then due as aforesaid (including interest which,
but for the filing of a petition in any Insolvency Proceeding with respect to
the Borrower, would have accrued on such Guaranteed Obligations, whether or not
a claim is allowed against the Borrower for such interest in any such Insolvency
Proceeding).  Each Guarantor shall make each payment hereunder, unconditionally
in full without set-off, counterclaim or other defense, on the day when due in
the currency in which such Guaranteed Obligations are denominated in Same Day
Funds, to the Administrative Agent at such office of the Administrative Agent
and to such account as is specified in the Term Loan Agreement.

 

(b)        Any and all payments by or on account of any obligation of any
Guarantor hereunder shall be made without deduction or withholding for any
Taxes, except as required by applicable law.  If any applicable Law requires the
deduction or withholding of any Tax from any such payment, then the applicable
Guarantor and, if applicable, the Administrative Agent shall be entitled to make
such deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Guarantor shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 8) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.  As soon as practicable after
any payment of Taxes by any Guarantor to a Governmental Authority pursuant to
this Section 8, such Guarantor shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

E - 10

Form of Subsidiary Guaranty

 

--------------------------------------------------------------------------------


 

(c)        In addition, each Guarantor agrees to pay any and all present or
future stamp, court or documentary taxes and any other excise or property taxes
or charges or similar levies which arise from any payment made under the
Guarantor Documents or from the execution, delivery, performance, enforcement or
registration of, or otherwise with respect to, the Guarantor Documents
(hereinafter referred to as “Other Taxes”).

 

(d)       Without limiting the provisions of Section 8(c) above, each Guarantor
shall timely pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.

 

(e)        The Guarantors shall indemnify each Recipient, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes and Other Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 8) payable or paid by such Recipient or required to
be withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(f)        Any payment by any Guarantor hereunder the application of which is
not otherwise provided for herein, shall be applied in the order specified in
Section 8.03 of the Term Loan Agreement.

 

(g)        As soon as practicable after any payment of Taxes or Other Taxes by
any Guarantor to a Governmental Authority, each Guarantor shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payments, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(h)        The agreements in this Section 8 shall survive the payment of all
Guaranteed Obligations.

 

SECTION 9.        Contribution among Guarantors.  Guarantors desire to allocate
among themselves, in a fair and equitable manner, their rights of contribution
from each other when any payment is made by any Guarantor under this Guaranty. 
Accordingly, if any payment is made by any Guarantor under this Guaranty (a
“Funding Guarantor”) that exceeds its Fair Share, the Funding Guarantor shall be
entitled to a contribution from each other Guarantor in the amount of such other
Guarantor’s Fair Share Shortfall, so that all such contributions shall cause
each Guarantor’s Aggregate Guaranty Payments to equal its Fair Share.  The
amounts payable as contributions hereunder shall be determined by the Funding
Guarantor as of the date on which the related payment or distribution is made by
the Funding Guarantor, and such determination shall be binding on the other
Guarantors absent manifest error.  The allocation and right of contribution
among Guarantors set forth in this Section 9 shall not be construed to limit in
any way the liability of any Guarantor under this Guaranty or the amount of the
Guaranteed Obligations.

 

E - 11

Form of Subsidiary Guaranty

 

--------------------------------------------------------------------------------


 

SECTION 10.      Representations and Warranties.  In order to induce the Lenders
to make Loans to the Borrower pursuant to the Term Loan Agreement, each
Guarantor represents and warrants to each Guaranteed Party that:

 

(a)        Organization and Powers.  EachSuch Guarantor (i) (A) is duly
organized and validly existing and (B) in any jurisdiction in which such legal
concept is applicable, is in good standing under the laws of its jurisdiction of
organization, (ii) has the power and authority to own, lease and operate its
properties and carry on its business as now conducted and (iii) is duly
qualified and licensed to do business as a foreign entity in each jurisdiction
where the ownership, lease or operation of its properties or the conduct of its
business requires such qualification or license, except in each case referred to
in clauses (i)(B) or (iii), where the failure to be in good standing or so
qualified or licensed is not reasonably and substantially likely (alone or in
the aggregate) to have a Material Adverse Effect.

 

(b)        Authorization; No Conflict.  The execution, delivery and performance
by eachsuch Guarantor of this Guaranty and any other Guarantor Documents
executed, or to be executed, by such person and the consummation of the
transaction contemplated thereby (i) are within the power of such person and
(ii) have been duly authorized by all necessary actions on the part of such
Person, and do not and will not (x) violate any material Requirement of Law
applicable to such Guarantor, (y) violate any provision of, or result in the
breach or the acceleration of, or entitle any other Person to accelerate
(whether after the giving of notice or lapse of time or both), any material
Contractual Obligation of such Guarantor or (z) result in the creation or
imposition of any material Lien (or the obligation to create or impose any Lien)
upon any property, asset or revenue of such Guarantor (other than Liens created
under the Loan Documents).

 

(c)        Binding Obligation.  This Guaranty has been, and the other Guarantor
Documents, when executed and delivered by eachsuch Guarantor, will have been,
duly executed and delivered by such Guarantor.  This Guaranty constitutes, and
each other Guarantor Document when so executed and delivered will constitute, a
legal, valid and binding obligation of thesuch Guarantor, enforceable against
eachsuch Guarantor in accordance with its terms, except as limited by
bankruptcy, insolvency or other laws of general application relating to or
affecting the enforcement of creditor’s rights generally and general principles
of equity.

 

(d)       Governmental Consents.  No material consent, approval, order or
authorization of, or registration, declaration or filing with, any Governmental
Authority or any other Person is necessary or required in connection with the
execution, delivery or performance by, or enforcement against, anysuch Guarantor
of this Guaranty or any other Guarantor Documents, except such as (i) have been
made or obtained and are in full force and effect or (ii) are being made or
obtained in a timely manner and once made or obtained will be in full force and
effect.

 

(e)        Consideration.  EachSuch Guarantor has received at least “reasonably
equivalent value” (as such phrase is used in § 548 of the Bankruptcy Code), and
at least “fair consideration” (as such term is used in § 272 of the New York
Uniform Fraudulent Conveyance Act) and more than sufficient consideration to
support its obligations hereunder in respect of the Guaranteed Obligations and
under any of the Collateral Documents to which it is a party.

 

E - 12

Form of Subsidiary Guaranty

 

--------------------------------------------------------------------------------


 

(f)        Solvency.  Immediately prior to and after and giving effect to the
incurrence of eachsuch Guarantor’s obligations under this Guaranty such
Guarantor is and will be Solvent.

 

(g)        Term Loan Agreement Representations.  Each representation and
warranty made by the Borrower in the Term Loan Agreement in reference to any
Guarantor is true and correct as to such Guarantor.

 

SECTION 11.      Term Loan Agreement Covenants.  Each Guarantor shall observe,
perform and comply with all covenants applicable to thesuch Guarantor set forth
in Articles VI and VII of the Term Loan Agreement, which by their terms the
Borrower is required to cause thesuch Guarantor to observe, perform and comply
with (or which by the terms of such Articles are to be complied with by such
Guarantor), as if such covenants were set forth in full herein.

 

SECTION 12.      Notices.  Unless otherwise expressly provided herein, all
notices and other communications provided for hereunder shall be in writing
(including by facsimile transmission) and mailed, faxed, emailed (subject to the
provisions of the final sentence of this Section 12) or delivered, in the case
of a Guarantor, to the address or facsimile number or email address specified on
the signature page hereof, and in the case of any Guaranteed Party, to the
address or facsimile number or email address specified in the Term Loan
Agreement, or to such other address, facsimile number or email address as shall
be designated by such party in a notice to the other parties.  All such notices
and other communications shall be deemed to be given or made upon the earlier to
occur of (a) actual receipt by the intended recipient and (b) (i) if delivered
by hand or by courier, when signed for by the intended recipient; (ii) if
delivered by mail, four Business Days after deposit in the mails, postage
prepaid; (iii) if delivered by facsimile, when sent and receipt has been
confirmed by telephone, when delivered; and (iv) if delivered by electronic mail
(which form of delivery is subject to the provisions of the final sentence of
this Section 12), when delivered. In no event shall a voicemail message be
effective as a notice, communication or confirmation hereunder. Electronic mail
and Internet and intranet websites may be used only to distribute routine
communications, and to distribute documents for execution by the parties
thereto, and may not be used for any other purpose.

 

SECTION 13.      No Waiver; Cumulative Remedies.  No failure by any Guaranteed
Party to exercise, and no delay by any such Person in exercising, any right,
remedy, power or privilege hereunder or under any other Guarantor Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein or therein
provided are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

 

SECTION 14.      Costs and Expenses.

 

(a)        Costs and Expenses.  Each Guarantor severally, shall: (i) pay or
reimburse the Administrative Agent for all reasonable costs and expenses
incurred in connection with the development, preparation, negotiation and
execution of this Guaranty and the other Guarantor Documents and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated hereby or thereby are
consummated),

 

E - 13

Form of Subsidiary Guaranty

 

--------------------------------------------------------------------------------


 

and the consummation and administration of the transactions contemplated hereby
and thereby, including all reasonable costs and expenses of counsel; and (ii)
pay or reimburse the Administrative Agent and each other Guaranteed Party for
all costs and expenses incurred in connection with the enforcement, attempted
enforcement, or preservation of any rights or remedies under this Guaranty or
the other Guarantor Documents (including all such costs and expenses incurred
during any “workout” or restructuring in respect of the Guaranteed Obligations
and during any legal proceeding, including any proceeding under any Debtor
Relief Law), including all costs and expenses of counsel.  The foregoing costs
and expenses shall include all search, filing, recording, title insurance and
appraisal charges and fees and taxes related thereto, and other out-of-pocket
expenses incurred by the Administrative Agent and the cost of independent public
accountants and other outside experts retained by any Guaranteed Party.

 

(b)        Interest.  Any amounts payable by aany Guarantor under this Section
14 or otherwise under this Guaranty if not paid upon demand shall bear interest
from the date of such demand until paid in full, at a fluctuating interest rate
per annum at all times equal to the Default Rate applicable to Base Rate Loans
to the fullest extent permitted by applicable Law.  Any such interest shall be
due and payable upon demand and shall be calculated on the basis of a year of
365 or 366 days, as the case may be, and the actual number of days elapsed.

 

(c)        Payment.  All amounts due under this Section 14 shall be payable
within ten Business Days after demand therefor.

 

(d)       Survival.  The agreements in this Section 14 shall survive the
termination of the Commitments and repayment of all Guaranteed Obligations.

 

SECTION 15.      Right of Set-Off.  In addition to any rights and remedies of
the Lenders provided by law, upon the occurrence and during the continuance of
any Event of Default each Lender and each of their respective Affiliates is
authorized at any time and from time to time, without prior notice to the
applicable Guarantor, any such notice being waived by eachsuch Guarantor to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held by,
and other indebtedness at any time owing by, such Lender or any such Affiliate
to or for the credit or the account of such Guarantor against any and all
Obligations owing to such Lender, now or hereafter existing, irrespective of
whether or not the Administrative Agent or such Lender shall have made demand
under this Guaranty or any other Guarantor Document and although such
Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or indebtedness.  Each of the
Lenders agrees (by its acceptance hereof) promptly to notify the Guarantorssuch
Guarantor and the Administrative Agent after any such set-off and application
made by such Lender; provided, however, that the failure to give such notice
shall not affect the validity of such set-off and application.  The rights of
each Lender and their respective Affiliates under this Section XV are in
addition to other rights and remedies (including other rights of setoff) that
such Lender or their respective Affiliates may have.

 

SECTION 16.      Marshalling; Payments Set Aside.  Neither the Administrative
Agent nor any other Guaranteed Party shall be under any obligation to marshal
any assets in favor of any Guarantor or any other Person or against or in
payment of any or all of the Guaranteed Obligations.  To the extent that any
Guarantor makes a payment to any Guaranteed Party, or any

 

E - 14

Form of Subsidiary Guaranty

 

--------------------------------------------------------------------------------


 

Guaranteed Party exercises its right of set-off, and such payment or the
proceeds of such set-off or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by any Guaranteed Party in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any Insolvency Proceeding or otherwise, then (a) to the extent
of such recovery the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such set-off had not occurred, and (b) each of the
Lenders severally agrees (by its acceptance hereof) to pay to the Administrative
Agent upon demand its pro rata share of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect.

 

SECTION 17.      Benefits of Guaranty.  This Guaranty is entered into for the
sole protection and benefit of the Administrative Agent and each other
Guaranteed Party and their respective successors and assigns, and no other
Person (other than any Indemnitee specified herein) shall be a direct or
indirect beneficiary of, or shall have any direct or indirect cause of action or
claim in connection with, this Guaranty.  The Guaranteed Parties, by their
acceptance of this Guaranty, shall not have any obligations under this Guaranty
to any Person other than the Guarantors, and such obligations shall be limited
to those expressly stated herein.

 

SECTION 18.      Binding Effect; Assignment.

 

(a)        Binding Effect.  This Guaranty shall be binding upon each Guarantor
and its successors and assigns, and inure to the benefit of and be enforceable
by the Administrative Agent and each other Guaranteed Party and their respective
successors, endorsees, transferees and assigns.

 

(b)        Assignment.  Except to the extent otherwise provided in the Term Loan
Agreement, no Guarantor shall have the right to assign or transfer its rights
and obligations hereunder or under any other Guarantor Documents without the
prior written consent of the Required Lenders.  Each Lender may, without notice
to or consent by any Guarantor, sell, assign, transfer or grant participations
in all or any portion of such Lender’s rights and obligations hereunder and
under the other Guarantor Documents in connection with any sale, assignment,
transfer or grant of a participation by such Lender in accordance with Section
10.06 of the Term Loan Agreement of or in its rights and obligations thereunder
and under the other Loan Documents.  In the event of any grant of a
participation, the participant (A) shall be deemed to have a right of setoff
under Section 15 in respect of its participation to the same extent as if it
were such “Guaranteed Party;” and (B) shall also be entitled to the benefits of
Section 14.

 

SECTION 19.      Governing Law and Jurisdiction.

 

(a)        THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.

 

(b)        ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY OR ANY
OTHER GUARANTOR DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN THE BOROUGH OF MANHATTAN,

 

E - 15

Form of Subsidiary Guaranty

 

--------------------------------------------------------------------------------


 

OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY
EXECUTION AND DELIVERY OF THIS GUARANTY, EACH GUARANTOR CONSENTS, FOR ITSELF AND
IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THOSE COURTS.  EACH
GUARANTOR IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF THIS GUARANTY OR ANY OTHER GUARANTOR DOCUMENT. EACH
GUARANTOR AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS GUARANTY OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER
MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY
AGAINST SUCH GUARANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. 
EACH GUARANTOR WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER
PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY THE LAW OF SUCH
STATE.

 

(c)        Each Guarantor hereby irrevocably appoints CT Corporation, with
offices on the date hereof at 111 Eighth Avenue, New York, New York 10011, as
its authorized agent (in such capacity, the “Process Agent”) with all powers
necessary to receive on its behalf service of copies of the summons and
complaint and any other process which may be served in any action or proceeding
arising out of or relating to this Guaranty and the other Guarantor Documents in
any of the courts in and of the State of New York.  Such service may be made by
mailing or delivering a copy of such process to the Guarantor in care of the
Process Agent at the Process Agent’s address and the Guarantor hereby
irrevocably authorizes and directs the Process Agent to accept such service on
its behalf and agrees that the failure of the Process Agent to give any notice
of any such service to the Guarantor shall not impair or affect the validity of
such service or of any judgment rendered in any action or proceeding based
thereon.  As an alternative method of service, each Guarantor also irrevocably
consents to the service of any and all process in any such action or proceeding
by the mailing of copies of such process to the Guarantor at its address
specified on the signature page hereof.  If for any reason the Borrower shall
cease to act as Process Agent, each Guarantor shall appoint forthwith, in the
manner provided for herein, a successor Process Agent qualified to act as an
agent for service of process with respect to all courts in and of the State of
New York and acceptable to the Administrative Agent.

 

(d)       Nothing in this Section 19 shall affect the right of the Guaranteed
Parties to serve legal process in any other manner permitted by law or limit the
right of the Guaranteed Parties to bring any action or proceeding against the
Guarantor or its property in the courts of other jurisdictions.

 

SECTION 20.      Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS GUARANTY OR ANY OTHER GUARANTOR DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED

 

E - 16

Form of Subsidiary Guaranty

 

--------------------------------------------------------------------------------


 

HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS GUARANTY AND THE OTHER GUARANTOR DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 20.

 

SECTION 21.      Entire Agreement; Amendments and Waivers.  This Guaranty
together with the other Guarantor Documents embodies the entire agreement of
theeach Guarantor with respect to the matters set forth herein and supersedes
all prior or contemporaneous agreements and understandings of the Guarantors,
verbal or written, relating to the subject matter hereof and thereof and shall
not be amended as to any Guarantor except by written agreement of thesuch
Guarantor, the Administrative Agent and the Required Lenders.  No waiver of any
rights of the Guaranteed Parties under any provision of this Guaranty or consent
to any departure by any Guarantor therefrom shall be effective unless in writing
and signed by the Administrative Agent and the Required Lenders, or the
Administrative Agent (with the written consent of the Required Lenders).  Any
such amendment, waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

 

SECTION 22.      Severability.  If any provision of this Guaranty or the other
Guarantor Documents is held to be illegal, invalid or unenforceable as to any or
all Guarantors, (a) the legality, validity and enforceability of the remaining
provisions of this Guaranty and the other Guarantor Documents as to such
affected Guarantor(s) shall not be affected or impaired thereby, (b) the
legality, validity and enforceability of such provisions and any other
provisions as to any other Guarantor shall not be affected or impaired thereby,
and (c) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

SECTION 23.      Counterparts.  This Guaranty may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

SECTION 24.      Judgment Currency.  If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or any other
Guarantor Document in one currency into another currency, the rate of exchange
used shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the first currency with such other currency
on the Business Day preceding that on which final judgment is given.  The
obligation of each Guarantor in respect of any such sum due from it to any
Guaranteed Party hereunder or under the other Guarantor Documents shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of the Term Loan Agreement (the “Agreement Currency”), be discharged
only to the extent that on the Business Day following receipt by the

 

E - 17

Form of Subsidiary Guaranty

 

--------------------------------------------------------------------------------


 

Administrative Agent of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency.  If the amount of
the Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent from thesuch Guarantor in the Agreement Currency, thesuch
Guarantor agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify the Administrative Agent or the Person to whom such
obligation was owing against such loss.  If the amount of the Agreement Currency
so purchased is greater than the sum originally due to the Administrative Agent
in such currency, the Administrative Agent (by its acceptance hereof) agrees to
return the amount of any excess to thesuch Guarantor (or to any other Person who
may be entitled thereto under applicable law). The agreements in this Section 24
shall survive the termination of the Commitments and repayment of all Guaranteed
Obligations.

 

SECTION 25.      Future Guarantors.  At such time following the date hereof as
any Subsidiary of the Borrower (an “Acceding Subsidiary”) is required to accede
hereto pursuant to the terms of Section 6.10(a) of the Term Loan Agreement, such
Acceding Subsidiary shall execute and deliver to the Administrative Agent a
Joinder Agreement substantially in the form of Annex I hereto, signifying its
agreement to be bound by the provisions of this Guaranty as a Guarantor to the
same extent as if such Acceding Subsidiary had originally executed this Guaranty
as of the date hereof.

 

SECTION 26.      Guarantor Release.  Each Guarantor shall remain obligated under
and bound by this Guaranty until termination of the Commitments and payment and
performance in full of the Guaranteed Obligations; provided, that this Guaranty
shall be terminated as to any Guarantor, provided there exists no Default
(except as otherwise specified in Section 6.10(b) of the Term Loan Agreement),
upon the occurrence of a Release Date as to such released Guarantor, without
affecting or impairing the obligations of any other Guarantor hereunder.

 

SECTION 27.      California Judicial Reference.  If any action or proceeding is
filed in a court of the State of California by or against any party hereto in
connection with any of the transactions contemplated by this Guaranty or any
other Loan Document, (a) the court shall, and is hereby directed to, make a
general reference pursuant to California Code of Civil Procedure Section 638 to
a referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of law) and
to report a statement of decision, provided that at the option of any party to
such proceeding, any such issues pertaining to a “provisional remedy” as defined
in California Code of Civil Procedure Section 1281.8 shall be heard and
determined by the court, and (b) without limiting the generality of Section
10.04 of the Term Loan Agreement, the Guarantors shall be solely responsible to
pay all fees and expenses of any referee appointed in such action or proceeding.

 

[Remainder of page intentionally left blank]

 

 

E - 18

Form of Subsidiary Guaranty

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Guarantors have executed this Guaranty, as of the date
first above written.

 

 

[GUARANTOR]

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

[GUARANTOR]

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

 

 

[GUARANTOR]

 

 

 

 

By:

 

 

 

Title:

 

 

[SIGNATURE PAGE TO SUBSIDIARY GUARANTY]

 

E - 19

Form of Subsidiary Guarantee

 

--------------------------------------------------------------------------------


 

[FORM OF]

 

GUARANTY JOINDER AGREEMENT

 

THIS JOINDER IN GUARANTY (this “Joinder”) is executed as of
                          , 20    by                                    , a
              [corporation/limited liability company/partnership] (“Joining
Party”), and delivered to THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as
administrative agent (in such capacity, the “Administrative Agent”), for the
benefit of the Lenders (as defined below).  Except as otherwise defined herein,
terms used herein and defined in the Term Loan Agreement (as defined below)
shall be used herein as therein defined.

 

A.                                Flex Ltd. (formerly known as Flextronics
International Ltd.), a Singapore company (“Borrower”), the lenders from time to
time party thereto (each a “Lender” and, collectively, the “Lenders”), and the
Administrative Agent are parties to a Term Loan Agreement, dated as of
November 30, 2016 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Term Loan Agreement”);

 

B.                                 The Joining Party is a direct or indirect
Subsidiary of the Borrower and desires, or is required pursuant to the
provisions of the Term Loan Agreement, to become a Guarantor under the
Subsidiary Guaranty; and

 

C.                                 The Joining Party will obtain benefits from
the incurrence and continuance of Loans by the Borrower, in each case pursuant
to the Term Loan Agreement and, accordingly, desires to execute this Joinder in
order to satisfy the requirements described in the preceding paragraph;

 

Accordingly, in consideration of the foregoing and other benefits accruing to
the Joining Party, the receipt and sufficiency of which are hereby acknowledged,
the Joining Party hereby makes the following representations and warranties to
each Lender and the Administrative Agent and hereby covenants and agrees with
each Lender and the Administrative Agent as follows:

 

1.                                    By this Joinder, the Joining Party becomes
a Guarantor for all purposes under the Subsidiary Guaranty, pursuant to
Section 25 thereof.

 

2.                                    The Joining Party agrees that, upon its
execution hereof, it will become a Guarantor under the Subsidiary Guaranty with
respect to all Guaranteed Obligations (as defined in the Subsidiary Guaranty),
and will be bound by all terms, conditions and duties applicable to a Guarantor
under the Guaranty and the other Loan Documents.  Without limitation of the
foregoing, and in furtherance thereof, the Joining Party severally absolutely,
unconditionally and irrevocably guarantees the full and prompt payment when due
of all (and not merely a lesser or proportional part of the) Guaranteed
Obligations (on the same basis as the other Guarantors under the Subsidiary
Guaranty).

 

3.                                    The Joining Party hereby makes and
undertakes, as the case may be, each covenant, representation and warranty made
by, and as a Guarantor pursuant to the Subsidiary Guaranty, in each case as of
the date hereof (except to the extent any such representation or warranty
relates solely to an earlier date in which case such representation and warranty
shall be true and correct as of such earlier date), and agrees to be bound by
all covenants, agreements and obligations of a Guarantor and Loan Party pursuant
to the Subsidiary Guaranty and all other Loan Documents to which it is or
becomes a party.

 

E - 20

Form of Subsidiary Guarantee

 

--------------------------------------------------------------------------------


 

4.                                    This Joinder shall be binding upon the
parties hereto and their respective successors and assigns and shall inure to
the benefit of and be enforceable by each of the parties hereto and its
successors and assigns, provided, however, the Joining Party may not assign any
of its rights, obligations or interest hereunder or under any other Loan
Document without the prior written consent of the Lenders or as otherwise
permitted by the Loan Documents.  THIS JOINDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.  This Joinder
may be executed in any number of counterparts, each of which shall be an
original, but all of which shall constitute one instrument.  In the event that
any provision of this Joinder shall prove to be invalid or unenforceable, such
provision shall be deemed to be severable from the other provisions of this
Joinder, which shall remain binding on all parties hereto.

 

5.                                    From and after the execution and delivery
hereof by the parties hereto, this Joinder shall constitute a “Loan Document”
for all purposes of the Term Loan Agreement and the other Loan Documents.

 

6.                                    The effective date of this Joinder is
                                 , 20     .

 

[Remainder of page intentionally left blank]

 

E - 21

Form of Subsidiary Guarantee

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be duly
executed as of the date first above written.

 

 

[NEW GUARANTOR]

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

Accepted and Acknowledged by:

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

E - 22

Form of Subsidiary Guarantee

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF GUARANTOR RELEASE CERTIFICATE

 

To:                           The Bank of Tokyo-Mitsubishi UFJ, Ltd., as
Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement, dated as of November 30,
2016 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement”; the terms defined therein being used
herein as therein defined), among Flex Ltd. (formerly known as Flextronics
International Ltd.), a Singapore company (the “Borrower”), the Lenders from time
to time party thereto and The Bank of Tokyo-Mitsubishi UFJ, Ltd., as
Administrative Agent.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                          of the Borrower, and that as such, he/she
is authorized to execute and deliver this Certificate to the Administrative
Agent on behalf of the Borrower pursuant to
[Section 6.10(a)(iv)/Section 6.10(b)(ii)] of the Agreement and that:

 

1.                                    There exists no Default as of the date
hereof.

 

[Select One]

 

2.                                    As set forth on the worksheet attached
hereto as Annex I, [name of applicable Subsidiary Guarantor] has ceased to be a
Material Subsidiary as of the Borrower’s fiscal year end dated
                                 , 20   .

 

2.                                    [Name of applicable Subsidiary Guarantor]
has been released from all of its obligations under the Existing BAML Credit
Agreement, the 2013 Indenture and the Existing Flex Indentures2015 Indenture as
of [insert date] and delivered herewith is the evidence of such release.

 

2.                                    [Name of applicable Subsidiary Guarantor]
has ceased to be an Eligible Material Subsidiary as of [insert date] by virtue
of the satisfaction of clause (a) of the definition of “Ineligible Material
Subsidiary” in the Agreement solely due to a Change in Law, and the Borrower is
unable, with the exercise of commercially reasonable efforts, to restore the
status of such Subsidiary as an Eligible Material Subsidiary.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                                  ,       .

 

 

FLEX LTD.

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

F - 1

Form of Guarantor Release Certificate

 

--------------------------------------------------------------------------------


 

Name of Subsidiary:

 

                                                                 

 

 

MATERIAL SUBSIDIARY CALCULATION
($ in 000’s)

 

I.

 

Material Subsidiary Test (“MS Test”) Based on Adjusted Revenues.

 

 

 

 

 

1.

Total revenues of Subsidiary:

 

$                    

 

 

 

 

 

 

 

 

2.

Intercompany Revenues:

 

$                    

 

 

 

 

 

 

 

 

3.

Adjusted revenues (Line I.1 – Line I.2):

 

$                    

 

 

 

 

 

 

 

 

4.

Consolidated total revenues for FIL:

 

$                    

 

 

 

 

 

 

 

 

5.

5% of Line I.4:

 

$                    

 

 

 

 

 

 

 

 

6.

Line I.3 – Line I.5:

 

$                    

 

 

 

 

Test Result:

MS Test met if Line I.6 is equal to 0 or is a positive number

 

 

 

 

 

 

 

 

 

 

 

MS Test Not Met (if Line I.6 is a negative number)

 

 

 

 

 

 

 

 

II.

 

MS Test Based on Adjusted Assets

 

 

 

 

 

 

 

 

 

1.

Total assets of Subsidiary:

 

$                    

 

 

 

 

 

 

 

 

2.

Intercompany Receivables:

 

$                    

 

F - 2

Form of Guarantor Release Certificate

 

--------------------------------------------------------------------------------


 

 

 

3.

Intercompany Investments:

 

$                    

 

 

 

 

 

 

 

 

4.

Adjusted assets (Line II.1 – 2 – 3):

 

$                    

 

 

 

 

 

 

 

 

5.

Consolidated total assets for FIL:

 

$                    

 

 

 

 

 

 

 

 

6.

10% of Line II.6:

 

$                    

 

 

 

 

 

 

 

 

7.

Line II.4 – Line II.7:

 

$                    

 

 

 

 

 

 

 

 

 

 

 

 

 

Test Result:

MS Test met if Line II.7 is equal to 0 or a positive number

 

 

 

 

 

 

 

 

 

 

 

Not Met if Line II.7 is negative number

 

 

 

F - 3

Form of Guarantor Release Certificate

 

--------------------------------------------------------------------------------


 

III.

 

Pro Forma MS Test Based on Adjusted Revenues.

 

 

 

 

 

1.

Total revenues of Subsidiary determined on a pro forma basis after giving effect
to any Material Subsidiary Recalculation Event and all other Material Subsidiary
Recalculation Events occurring on or prior thereto:

 

$                    

 

 

 

 

 

 

 

 

2.

Intercompany Revenues:

 

$                    

 

 

 

 

 

 

 

 

3.

Adjusted revenues on a pro forma basis (Lines III.1 – Line III.2):

 

$                    

 

 

 

 

 

 

 

 

4.

Consolidated total revenues for FIL:

 

$                    

 

 

 

 

 

 

 

 

5.

5% of Line III.4:

 

$                    

 

 

 

 

 

 

 

 

6.

Line III.3 – Line III.5:

 

$                    

 

 

 

 

Test Result:

MS Test met if Line III.6 is a positive number

 

 

 

 

 

 

 

 

 

 

 

MS Test not met if Line III.6 is a negative number

 

 

 

 

 

 

 

 

IV.

 

Pro Forma MS Test Based on Net Assets.

 

 

 

 

 

 

 

 

 

1.

Total assets of Subsidiary determined on a pro forma basis after giving effect
to any Material Subsidiary Recalculation Event and all other Material Subsidiary
Recalculation Events on or prior thereto:

 

$                    

 

 

 

 

 

 

 

 

2.

Intercompany Receivables:

 

$                    

 

 

 

 

 

 

 

 

3.

Intercompany Investments:

 

$                    

 

F - 4

Form of Guarantor Release Certificate

 

--------------------------------------------------------------------------------


 

 

 

4.

Adjusted assets (Line IV.1 – Line IV.2 – Line IV.3):

 

$                    

 

 

 

 

 

 

 

 

5.

Consolidated total assets of FIL:

 

$                    

 

 

 

 

 

 

 

 

6.

10% of Line IV.5:

 

$                    

 

 

 

 

 

 

 

 

7.

Line IV.4 – Line IV.6:

 

$                    

 

 

 

 

 

 

 

 

 

Test Result:

MS Test met if Line IV.7 is equal to 0 or a positive number

 

 

 

 

 

 

 

 

 

 

 

MS Test not met if Line IV.7 is a negative number

 

 

 

F - 5

Form of Guarantor Release Certificate

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

FAX ALONG WITH COMMITMENT LETTER TO:

 

[             ], Agency Management /MUFG

 

FAX#: [          ]

 

I.  Borrower Name:    Flex Ltd.

 

 

II. Legal Name of Lender of Record for Signature Page:

 

 

 

·                 Signing Term Loan Agreement                  YES        
        NO

 

·                 Coming in via Assignment                 YES        
        NO

 

III. Type of Lender:

 

 

 

 

(Bank, Asset Manager, Broker/Dealer, CLO/CDO, Finance Borrower, Hedge
Fund, Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund,
Special Purpose Vehicle, Other – please specify)

 

IV. Domestic Address:

 

V. Eurodollar Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VI.  Contact Information:

 

Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s).  The Credit Contacts identified must
be able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and State
securities laws.

 

 

 

 

 

Primary

 

Secondary

 

 

Credit Contact

 

Operations Contact

 

Operations Contact

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

Telephone:

 

 

 

 

 

 

Facsimile:

 

 

 

 

 

 

E Mail Address:

 

 

 

 

 

 

 

G - 1

Form of Administrative Questionnaire

 

--------------------------------------------------------------------------------


 

Does Secondary Operations Contact need copy of notices?       YES        NO

 

 

 

 

 

 

Letter of Credit

 

Draft Documentation

 

 

 

 

Contact

 

Contact

 

Legal Counsel

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

Telephone:

 

 

 

 

 

 

Facsimile:

 

 

 

 

 

 

E Mail Address:

 

 

 

 

 

 

 

PLEASE CHECK IF YOU CAN FUND IN THE CURRENCIES REQUIRED FOR THIS TRANSACTION
LISTED BELOW:

 

        
                                                                               

        
                                                                               

        
                                                                               

        
                                                                               

        
                                                                               

        
                                                                               

 

 

 

VII. Lender’s Standby Letter of Credit, Commercial Letter of Credit, and
Bankers’ Acceptance Fed Wire Payment Instructions (if applicable):

 

Pay to:

 

 

(Bank Name)

 

 

 

(ABA #)

 

 

 

(Account #)

 

 

 

(Attention)

 

VIII. Lender’s Fed Wire Payment Instructions:

 

Pay to:

 

 

(Bank Name)

 

 

 

(ABA #)

(City/State)

 

 

 

 

(Account #)

(Account Name)

 

G - 2

Form of Administrative Questionnaire

 

--------------------------------------------------------------------------------


 

 

 

 

 

(Attention)

 

 

 

 

IX. Organizational Structure and Tax Status

 

Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:

 

Lender Taxpayer Identification Number (TIN):                

 

Tax Withholding Form Delivered to The Bank of Tokyo-Mitsubishi UFJ, Ltd.*:

 

               W-9

               W-8BEN

               W-8BEN-E

               W-8ECI

               W-8EXP

               W-8IMY

 

 

NON–U.S. LENDER INSTITUTIONS

 

1. Corporations:

 

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN-E (or W-8BEN, as
applicable) (Certificate of Foreign Status of Beneficial Owner), b.) Form W-8ECI
(Income Effectively Connected to a U.S. Trade or Business), or c.) Form W-8EXP
(Certificate of Foreign Government or Governmental Agency).

 

A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI.  It is also required on Form W-8BEN-E (or W-8BEN, as applicable)
for certain institutions claiming the benefits of a tax treaty with the U.S. 
Please refer to the instructions when completing the form applicable to your
institution.  In addition, please be advised that U.S. tax regulations do not
permit the acceptance of faxed forms.  An original tax form must be submitted.

 

 

2. Flow-Through Entities

 

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form

 

W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity, or
Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement.  Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

 

G - 3

Form of Administrative Questionnaire

 

--------------------------------------------------------------------------------


 

Please refer to the instructions when completing this form.  In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms.  Original tax form(s) must be submitted.

 

U.S. LENDER INSTITUTIONS:

 

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification).  Please be advised that we require an original form W-9.

 

Pursuant to the language contained in the tax section of the Term Loan
Agreement, the applicable tax form for your institution must be completed and
returned on or prior to the date on which your institution becomes a lender
under this Term Loan Agreement.  Failure to provide the proper tax form when
requested will subject your institution to U.S. tax withholding.

 

 

*Additional guidance and instructions as to where to submit this documentation
can be found at this link:

 

 

[g242681ku59i001.jpg]

 

X. MUFG Payment Instructions:

 

USD

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

ABA#

Acct. #

Attn:

Ref: Flex Ltd.

 

G - 4

Form of Administrative Questionnaire

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF U.S. TAX CERTIFICATES

 

[See attached]

 

--------------------------------------------------------------------------------


 

EXHIBIT H-1

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Term Loan Agreement dated as of November 30,
2016 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Term Loan Agreement”; the terms defined therein
being used herein as therein defined), among Flex Ltd. (formerly known as
Flextronics International Ltd.), a Singapore company (the “Borrower”), the
Lenders from time to time party thereto and The Bank of Tokyo-Mitsubishi
UFJ, Ltd., as Administrative Agent.

 

Pursuant to the provisions of Section 3.01 of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Term Note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as
applicable).  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.

 

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Date:                     , 20[  ]

 

 

 

H - 14

Form of U.S. Tax Certificates

 

--------------------------------------------------------------------------------


 

EXHIBIT H-2

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Term Loan Agreement dated as of November 30,
2016 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Term Loan Agreement”; the terms defined therein
being used herein as therein defined), among Flex Ltd. (formerly known as
Flextronics International Ltd.), a Singapore company (the “Borrower”), the
Lenders from time to time party thereto and The Bank of Tokyo-Mitsubishi
UFJ, Ltd., as Administrative Agent.

 

Pursuant to the provisions of Section 3.01 of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as applicable).  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.

 

 

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

 

Name: 

 

 

 

Title: 

 

 

 

 

 

 

Date:                     , 20[  ]

 

 

 

H - 2

Form of U.S. Tax Certificates

 

--------------------------------------------------------------------------------


 

EXHIBIT H-3

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Term Loan Agreement dated as of November 30,
2016 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Term Loan Agreement”; the terms defined therein
being used herein as therein defined), among Flex Ltd. (formerly known as
Flextronics International Ltd.), a Singapore company (the “Borrower”), the
Lenders from time to time party thereto and The Bank of Tokyo-Mitsubishi
UFJ, Ltd., as Administrative Agent.

 

Pursuant to the provisions of Section 3.01 of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E (or
W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN-E (or W-8BEN, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.

 

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

 

Name: 

 

 

 

Title: 

 

 

 

 

 

 

Date:                     , 20[  ]

 

 

 

H - 3

Form of U.S. Tax Certificates

 

--------------------------------------------------------------------------------


 

EXHIBIT H-4

 

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is made to that certain Term Loan Agreement dated as of November 30,
2016 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Term Loan Agreement”; the terms defined therein
being used herein as therein defined), among Flex Ltd. (formerly known as
Flextronics International Ltd.), a Singapore company (the “Borrower”), the
Lenders from time to time party thereto and The Bank of Tokyo-Mitsubishi
UFJ, Ltd., as Administrative Agent.

 

Pursuant to the provisions of Section 3.01 of the Term Loan Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Term Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Loan(s) (as well as any
Term Note(s) evidencing such Loan(s)), (iii) with respect to the extension of
credit pursuant to this Term Loan Agreement or any other Loan Document, neither
the undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E (or W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN-E (or W-8BEN, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Term Loan Agreement and
used herein shall have the meanings given to them in the Term Loan Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

 

Name: 

 

 

 

Title: 

 

 

 

H - 4

Form of U.S. Tax Certificates

 

--------------------------------------------------------------------------------


 

Date:                     , 20[  ]

 

 

 

H - 4

Form of U.S. Tax Certificates

 

--------------------------------------------------------------------------------
